Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 1 of 168 PagelD #: 290

EXHIBIT “D”
DR. KAPLAN’S ENTIRE MEDICAL CHART ON PLAINTIFF

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 2 of 168 PagelD #: 291

HANDWRITTEN NOTES CREATED IN PREPARATION FOR
AUGUST 25, 2017 DEPOSITION

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 3 of 168 Paget¥#” #%292

R we goo
Yt °

i!

C IL

L/n sH\ Ae

un hogs [tere fori fe
Le Sachs

 

tr [roe b
5 wo
| Srey Oe
gers fyar bere ["
Cll COMP py sg fC-bree Tr
- end /t sd
ep bore Tee hee MH
Qilew Scict pt (yc e) {>
[, 1wer a
Cle ES Wie tres cL
moc rye A/S NIT FF
Pomas % cle ere er
Li we fpr bo f$ eT he
frog ‘ .
aq
pret fed
Sy
a Bk
grees ; wart
\eor? Nd 74
4 a a
247 oo
& we
Jods i; Ir?
Veo nferte
5, le HK
Wy

Kaplan, M.D.
A

 gc0-621-6089

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 4 of 168 PagelD #: 293

DR. KAPLAN’S OFFICE AND PROCEDURE NOTES

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 5 of 168 PagelD #: 294

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified ~ ABPMR. PAA, PM&R Orthopaedic Surgery Board Certified .. ABPMR
NCCPA Board Certified —- ABPMR Board Certified, ABOS

Christine Pfisterer, DO,
Board Certified - ABPMR
Interventional Spine

 

Date: May 12, 2015

 

RE: Falero, Diana

INITIAL EVALUATION

History / Chief Complaints: This patient is a 65-year-old right-handed female who sustained injury on
May 4, 2015 when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her
down, She denies loss of consciousness, but does report immediate dizziness. She states she injured her
head, neck and lower back, bilateral shoulders, bilateral hip, knees and ankles and feet. She went by
ambulance to Kings County Hospital. She states she had x-rays of the areas and reportedly there was no
fracture. She states she was given a tetanus shot. She also complains of twitching in the right upper lip
on and off since the injury. She denies any change in vision or hearing change or smell or taste. She has
constant back pain and stiffness. She has constant pain in both shoulders and difficulty lifting them over
the head. She has constant pain and stiffness in both hips, knees and feet. Walking is difficult. She has
had pain in these areas before this accident and feels all her pains are worse.

Past Medical History: She has multiple prior medical conditions including high blood pressure, elevated
cholesterol, fibromyalgia, arthritis of the back and knees, herniated cervical and lumbar disks, bursitis in
the hips, bilateral sciatica.

Past Surgical History: Foot surgery 1991, 2005. Tubal ligation

Medications: See intake list includes Mobic, Robaxin, Lidaderm patches, Morphine 60 mg 3 times a
day, Zoloft, Simvastatin, Amlodipine.

Allergies: Negative.

Review of Systems: She denies alcohol abuse. She smokes a few cigarettes per. She states she’s been on
disability. She states she is separated.

Physical Exams: She has a slow gait and appears to be in discomfort. She has difficulty moving about
exam table. There is no ecchymosis of the head. There is cervical and lumbar spasm and tenderness
bilaterally. There is bilateral upper trapezius spasm and tenderness. Cervical flexion and extension is
10°, left and right 40°, left and right side bending 10°. Lumbar flexion 30°, extension 10°, left and right
side bending 10°. There is diffuse tenderness of both shoulders anteriorly and posteriorly. Bilateral
shoulder flexion and abduction are 110°. Internal and external rotation 50°. There is mild positive
impingement sign at both shoulders. Otherwise strength is intact and shoulders. Elbow and wrist range

106A Livingston Street, Brooklyn, NY 11201 Tel 718-852-4300 Fax 718-858-4265 |
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 6 of 168 PagelD #: 295

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, 2.0,
Certified Physician Assistant Board Certified . ABPMR FAA, PM&R Orthopaedic Surgery Board Certified — ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D.O,
Board Certified - ABPMR.
interventional Spine

Date: May 12, 2015
RE: Falero, Diana
Page 2 of 2

of motion are grossly normal, There is tenderness of both hips anteriorly and laterally. Bilateral hip
flexion is 90° with end range pain and internal rotation 10° with pain. There is full extension of both
knees and flexion is 110° bilaterally. There is mild crepitus in the knees. Lachman test is negative.
McMurray’s test is negative, There is mild edema at both ankles laterally with mild tenderness. There is
bilateral ankle dorsiflexion at 15°, plantar flexion 30°, inversion 10°, and eversion 5. There is tenderness
on the dorsum of both feet. Sensation is grossly intact extremities.

 

 

Impression: 65-year-old right-handed status post injury on May 4, 2015. Post-traumatic headache,
cervical and lumbar derangement, bilateral shoulder derangement, bilateral hip, and knee and ankle
derangement.

Plan: She will attend PT 2x/ week and the program was reviewed with her. She will undergo computer
range of motion studies. I will not prescribe any medications as she already takes several. She will follow
up in 4 weeks. We will try and obtain prior records.

Sincerely,

Charles A. Kaplan, M.D.

CK:en, Astoria

160A Livingston Street, Brooklyn, N¥ 11201 Tel 718-852-4300 Fax 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 7 of 168 PagelD #: 296

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.0 ‘Thomas Scilans, M.D. Debra brahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Piisterer, D.O,
Board Certified - ABPMR
Interventional Spine

Date: June 9, 2015

 

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino's Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees and ankles and feet. She went by ambulance to Kings County Hospital. She
states she was given a tetanus shot. She alse complains of twitching in the right upper lip on and off since the
injury, She has constant neck and back pain and stiffness. She feels the neck and back motion is very restricted.
She feels her neck and back are her main problems. She has constant pain in both shoulders and difficulty lifting
over head. She is in constant pain and has stiffness in both hips, knees and feet. Walking is difficult, She has had
pain in these areas before this accident and feels all her pains are worse. Physical therapy gives mild temporary
benefit,

1
|
|

 

Physical Exam: She has a slow gait and appears to be in discomfort. She is using a cane. She has difficulty
moving about exam table. There is cervical and lumbar spasm and tenderness bilaterally. There is bilateral upper
trapezius spasm and tenderness, Cervical flexion and extension is 10°, left and right side bending is 20°. Lumbar
flexion is 30°, extension is 10°, left and right side bending is 10°. There is diffuse tendemess of both shoulders
anteriorly and posteriorly. Bilateral shoulder flexion and abduction are 110°. Internal and external rotation is 30°.
There is mild positive impingement sign at both shoulders. Otherwise strength is intact and shoulders. Elbow and
wrist range of motion are grossly normal. There is tendemess of both hips anteriorly and laterally. Bilateral hip
flexion is 90° with end range pain and internal rotation is10° with pain. There is full extension of both knees and
flexion is 110° bilaterally. There is mild crepitus in the knees. Lachman’s test is negative. McMurray’s test is
negative. There is mild edema at both ankles laterally with mild tenderness. Bilateral ankle dorsiflexion is 15°,
plantar flexion 30°, inversion is 10°, eversion is 5°. There is tenderness on the dorsum of both feet. Sensation is
grossly intact extremities.

Assessment/Plan: She will attend physical therapy 2x/ week. [ am referring her for cervical and lumbar MRL I
discussed trigger point injections. She is not sure she would want that as in the past she had with another physician
and she felt very sore from it but it did help. I will not prescribe any medications ag she already takes several. She
will follow up in 2-3 weeks. I ordered TENs for her. We will try and obtain prior records.

Sincerely,

Charles A. Kaplan, M.D.

CK-ea - Brooklyn

1004 Livingston Streat, Brooklyn, N¥ 11261 Tel 718-852-4300 Fax 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 8 of 168 PagelD #: 297

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, Christopher Kyriakides, D.O Thomas Scilaris, M.D. Dehra Ibrahim, D.O.
Certified Physician Assistant Board Certified ~ ABPMR F.A.A.,, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Chostine Pfisterer, DO.
Board Certified - ABPMR
Interventional Spine

Date: July 2, 2015

RE: Falero, Diana

OLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on
May 4, 2015 when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her
down. She denies loss of consciousness, but does report immediate dizziness. She states she injured her
head, neck and lower back, bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains
of twitching in the right upper lip on and off since the injury. She has constant neck and back pain and
stiffness. She feels the neck and back motion is very restricted. She feels her neck and back are her main
problems. She has constant pain in both shoulders and difficulty lifting over head. She is in constant pain
and has stiffness in both hips, knees and feet. Walking is difficult. She has had pain in these areas before
this accident and feels all her pains are worse. Physical therapy gives mild temporary benefit. She finds
estim helpful and has the TENs now. She feels her right shoulder hurts more than the left. She feels the
left knee hurts more than the right, She reports bilateral severe hip pain.

Imaging/Studies: Cervical MRI revealed four level disc herniations -see report. Lumbar MRI revealed
three level disc herniations —see report- a prior lumbar MRI of 2013 did not reveal any disc injuries.

Physical Exam: She has a slow gait and appears to be in discomfort. She is using a cane. She has
difficulty moving about exam table. There is cervical and lumbar spasm and tenderness bilaterally.
There is bilateral upper trapezius spasm and tenderness. Cervical flexion and extension is 10°, left and
right side bending is 20°. Lumbar flexion is 30°, extension is 10°, left and right side bending is 10°.
There is diffuse tenderness of both shoulders anteriorly and posteriorly. Bilateral shoulder flexion and
abduction are 110°. Internal and external rotation is 50°, There is mild positive impingement sign at both
shoulders. Otherwise strength is intact and shoulders, Elbow and wrist range of motion are grossly
normal. There is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is 90° with end
range pain and internal rotation is10° with pain. There is full extension of both knees and flexion is 110°
bilaterally. There is mild crepitus in the knees. Lachman’s test is negative. McMurray’s test is negative.
There is mild edema at both ankles jaterally with mild tendemess. Bilateral ankle dorsiflexion is 15°,
plantar flexion 30°, inversion is 10°, eversion is 5°. There is tenderness on the dorsum of both feet.
Sensation is prossly intact extremities.

Assessment/Plan: She will attend physical therapy 2x/ week. I am referring her for cervical and lumbar
EMG. I discussed trigger point injections -She is not sure she would want that as in the past she had with
another physician and she felt very sore from it but it did help. I am referring her for right shoulder, left

160A Livingston Street, Brooklyn, N¥ 11201 Tel 718-852-4300 Fax 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 9 of 168 PagelD #: 298

Spine & Orthopaedic - Rehab Center, P.C.

Margarct Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriaicides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified -- ABPMR FAA, PM&R, Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Cerhfied, ABOS

Chastine Pfieterer, D.O.
Board Certified . ABPMR
Interventional Spine

Date: July 2, 2015
RE: Falero, Diana
Page 2 of 2

knee and bilateral hip MRI. I will not prescribe any medications as she already takes several. She will
follow up in five weeks. She will continue TENs. I prescribed LSO and cervical traction. We will try and
obtain prior records.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea
Brooklyn

1G0A Livingston Street, Bracklyn, NY 11201 Tel 718-852-4300 Fan 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 10 of 168 PagelD #: 299

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D, Debra Ibrahim, D.O.
Certified Physician Assistant Board Certihed - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D.0.
Board Certified - ABPMR.
Interventional Spine

 

 

Date: August 25, 2015

Re: Falero, Diana

 

(Ultrasound Guided Trigger point injections

 

The patient presents today for ultrasound-guided trigger point injections of the right and left L3 and LS
paraspinals

Permit: The injection, risks, and benefits were explained to the patient who expressed verbal
understanding and wished to proceed.

Procedure: Using palpation, a total of 4 trigger points were identified in the lumbar region. The area was
marked and the skin was prepped using alcohol. Using ultrasound guidance, a 22-gauge 1-1/2 inch needle
was advanced causing a twitch response in the trigger points. A total of 4 ml of 0.25% Marcaine plus icc
of 1% lidocaine was injected into the identified trigger points after negative aspiration. Pressure was
applied until hemostasis was obtained. The patient tolerated the procedure well and there were no
complications during or after the procedure. The patient was advised to ice the area for ten minutes

The patient will follow up as previously recommended.

Sincerely,

Charles Kaplan MD

CK: ea
Brooklyn

100A Livingston Street, Brooklyn, NY 11201 Tel 718-852-4300 Fax 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 11 of 168 PagelD #: 300

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, Christopher Kyriakides, D.O Thomas Scilaris, M.D, Debra Ibrahim, D,O.
Certified Physician Assistant Board Certified . ABPMR. FAA, PM&R Orthopaedic Surgery Board Certified -ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D,O.
Board Certified - ABPMR
Interventional Spine

 

Date: September 3, 2015

RE: Falero, Diana

FOLLOW UP REPORT

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on
May 4, 2015 when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her
down. She denies loss of consciousness, but does report immediate dizziness. She states she injured her
head, neck and lower back, bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains
of twitching in the right upper lip on and off since the injury. She has constant neck and back pain and
stiffness. She feels the neck and back motion is very restricted. She feels her neck and back are her main
problems. She has constant pain in both shoulders and difficulty lifting over head. She is in constant pain
and has stiffness in both hips, knees and feet. Walking is difficult. She has had pain in these areas before
this accident and feels all her pains are worse. Physical therapy gives mild temporary benefit. She finds
estim helpful and has the TENs now. She feels her right shoulder hurts more than the left. She feels the
left knee hurts more than the right. She reports bilateral severe hip pain, Ultrasound guided lumbar
injections were helpful.

 

Imaging/Studies: Cervical MRI revealed four level disc herniations —see report. Lumbar MRI revealed
three level disc herniations —see report- a prior lumbar MRI of 2013 did not reveal any dise injuries. EMG
revealed cervical and lumbar radiculopathy. Left knee MRI revealed medial femoral condyle contusion,
and medial meniscus flap tear- see report. Right shoulder MRI revealed partial rotator cuff tear, and
anterior dislocation of biceps tendon —see report, left hip MRI revealed partial gluteus medius tear,
labrum tear, degenerative changes —see report. Right hip MRI revealed degenerative changes and possible
labrurn tear —see report,

Physical Exam: She has a slow gait. She is using a cane. She has difficulty moving about exam table.
There is cervical and lumbar spasm and tenderess bilaterally. There is bilateral upper trapezius spasm
and tenderness. Cervical flexion and extension is 10°, left and right side bending is 20°. Lumbar flexion
is 30°, extension is 10°, left and right side bending is 10°. There is diffuse tenderness of both shoulders
anteriorly and posteriorly. Bilateral shoulder flexion and abduction are 110°, Internal and external
rotation is 50°, There is mild positive impingement sign at both shoulders. Otherwise strength is intact
and shoulders. Elbow and wrist range of motion are grossly normal. There is tenderness of both hips
anteriorly and laterally. Bilateral hip flexion is 90° with end range pain and internal rotation is10° with
pain, There is full extension of both knees and flexion is 110° bilaterally. There is mild crepitus in the
knees. Lachman’s test is negative. McMurray’s test is negative. There is mild edema at both ankles

LOOA Livingston Street, Brooklyn, NY 11261 Tel 718-852-4300 Fax 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 12 of 168 PagelD #: 301

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certihed, ABOS

Chuistine Pfisterer, D.O.
Board Certified - ABPMR
Interventional Spine

 

Date: September 3, 2015
RE: Falero, Diana
Page 2 of 2

 

laterally with mild tenderness. Bilateral ankle dorsiflexion is 15°, plantar flexion 30°, inversion is 10°,
eversion is 5°. There is tenderness on the, dorsum of both feet. Sensation is grossly intact in extremities.

Assessment/Plan: She wil! attend physical therapy 2x/ week. I am referring her for a cervical and lumbar
EMG. I will not prescribe any medications as she already takes several. I am referring her to Dr. Moise
for further evaluation of the spine. I am also referring her to Dr. Scilaris for orthopedic evaluation She
will follow up with me in five weeks. She will continue TENs. She will continue LSO and cervical
traction, We will try and obtain prior records. |

Sincerely,

Charles A. Kapian, M.D.

CKiea
Brooklyn

100A Livingston Street, Brooklya, NY 11201 Tel 718-852-4300 Fax 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 13 of 168 PagelD #: 302

Spine & Orthopaedic - Rehab Center, P.C.

Margarct Zakhary, RPA-C Charles A. Kaplan, M.D, Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR F.A.A., PM&R Orthepaediec Surgery Board Certified ~ ABPMR
NCCPA Board Certified - ABPMR Board Cerufied, ABOS

Christine Pfisterer, D.O.
Board Cestified - ABPMR.
Iaterventional Spine

Date: October 8, 2015

 

RE: Falero, Diana |

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on
May 4, 2015 when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her
down. She denies loss of consciousness, but does report immediate dizziness. She states she injured her
head, neck and lower back, bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains
of twitching in the right upper lip on and off since the injury. She has constant neck and back pain and
stiffness. She feels the neck and back motion is very restricted. She feels her neck and back are her main
problems. She has constant pain in both shoulders and difficulty lifting over head. She is in constant pain
and has stiffness in both hips, knees and feet. Walking is difficult. She has had pain in these areas before
this accident and feels all her pains are worse. Physical therapy gives mild temporary benefit. She finds
estim helpful and has the TENs now. She feels her right shoulder hurts more than the left. She feeis the
left knee hurts more than the right. She reports bilateral severe hip pain. Ultrasound guided lumbar
injections were helpful. She consulted with Dr. Moise who recommended epidurals. She consulted with
Dr. Scilaris who recommended being treated with Dr. Moise first,

 

She presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her
internists. She states several years ago she also saw a psychiatrist but not in a few years.

Imaging/Studies: Cervical MRI revealed four level disc herniations -see report. Lumbar MRI revealed
three level disc herniations —see report- a prior lumbar MRI of 2013 did not reveal any disc injuries, EMG
revealed cervical and lumbar radiculopathy. Left knee MRI revealed medial femoral condyle contusion,
and medial meniscus flap tear- see report. Right shoulder MRI revealed partial rotator cuff tear, and
anterior dislocation of biceps tendon —-see report, left hip MRI revealed partial gluteus medius tear,
labrum tear, degenerative changes ~see report. Right hip MRI revealed degenerative changes and possible
labrum tear —see report.

Physical Exam: She has a slow gait. She is using a cane. She has difficulty moving about exam table.
There is cervical and lumbar spasm and tendemess bilaterally. There is bilateral upper trapezius spasm
and tendemess. Cervical flexion and extension is 10°, left and right side bending is 20°. Lumbar flexion
is 30°, extension is 10°, left and right side bending is 10°. There is diffuse tenderness of both shoulders
anteriorly and posteriorly. Bilateral shoulder flexion and abduction are 110°. Internal and extemal
rotation is 50°. There is mild positive impingement sign at both shoulders. Otherwise, strength is intact
and shoulders. Elbow and wrist range of motion are grossly normal. There is tenderness of both hips

1004 Livingston Street, Brooklyn, NY 11201 Tel 718-852-4300 Fax 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 14 of 168 PagelD #: 303

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ebrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR PAA, PM&R Orthopaedic Surgery Board Certified -ABPMR

NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D.O,
Boaed Certified - ABPMR
Interventional Spine

Date: October 8, 2015
RE: Faiero, Diana
Page 2 of 2

anteriorly and laterally, Bilateral hip flexion is 90° with end range pain and intemal! rotation is10° with
pain. There is full extension of both knees and flexion is 110° bilaterally. There is mild crepitus in the
knees. Lachman’s test is negative. McMurray’s test is negative. There is mild edema at both ankles
laterally with mild tenderness. Bilateral ankle dorsiflexion is 15°, plantar flexion 30°, inversion is 10°,
eversion is 5°, There is tenderness on the dorsum of both feet, Sensation is grossly intact in extremities.

Assessment/Pian: She will attend physical therapy 2x/ week. I will not prescribe any medications as she
already takes several. She will follow up with Dr. Moise for epidurals, starting with the lumbar. She will
follow up with Dr. Scilaris after getting the epidurals. She wil! follow up with me in five weeks. She will
continue TENs. She will continue LSO and cervical traction. We will try and obtain prior records.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea
Brooklyn

100A Livingston Street, Brooklyn, NY 11201 Tel 718-852-4300 Fax 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 15 of 168 PagelD #: 304

Seite &  JrirHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Sciltaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR F.A.A., PM&R Orthopacdic Sugery Board Certified ~- ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS
Christine Pfisterer, D.O. Gianni Persich - DPM
Board Certified - ABPMR. Board Certified - ABMSP
Interventional Spine Foot & Ankle Surgery

Date: November 20, 2015

 

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, She has constant neck and back pain and stiffness. She feels the neck and back motion is
very restricted. She feels her neck and back are her main problems. She has constant pain in both shoulders and
difficulty lifting over head. She is in constant pain and has stiffness in both hips, knees and feet. Walking is
difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical therapy
gives mild temporary benefit, She finds estim helpful and has the TENs now. She feels her ight shoulder hurts more
than the left, She feels the left knee hurts more than the right. She reports bilateral severe hip pain. Ultrasound
guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals. She consulted
with Dr. Scilaris who recommended being treated with Dr. Moise first. She feels her back is a little better and would
not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She presently takes
Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists, She states several
years ago she also saw a psychiatrist but not in a few years.

 

Imaging/Studies: Cervical MRI revealed four level disc hemiations —see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and media! meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes -see report. Right hip MRI revealed
degenerative changes and possible labrum tear —see report.

Physical Exam: She is using a cane. She has mild difficulty moving about exam table. There is cervical and
lumbar spasm and tenderness bilaterally. There is bilateral upper trapezius spasm and tenderness. Cervical flexion
and extension is 10°, left and right side bending is 20°. Lumbar flexion is 30°, extension is 10°, left and right side
bending is 10°. There is diffuse tenderness of both shoulders anteriorly and posteriorly. Bilateral shoulder flexion
and abduction are 110°. Internal and external rotation is 50°. There is mild positive impingement sign at both
shoulders. Otherwise, strength is intact and shoulders. Elbow and wrist range of motion are grossly normal. There
is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is 90° with end range pain and intemal
rotation is10° with pain. There is full extension of both knees and flexion is 110° bilaterally, There is mild crepitus
in the knees. Lachman’s test is negative. McMurray’s test is negative. There is mild edema at both ankles lateraily

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn N¥ 11201
T: 201-871-4000 F: 201-608-6938 T: 728-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 16 of 168 PagelD #: 305

Sane é & DratHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilarig, MLD. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR. PAA, PM&R Orthopaedic Surgery Board Certified - ABPMR.
NCCPA Board Certified - ABPMR Board Certified, ABOS
Chnstine Pfisterer, D.O. Gianni Persich — DPM
Beard Certified - ABPMR Board Certified - ABMSP
Interventional Spine Foot & Ankle Surgery

Date: November 20, 2015
RE: Falero, Diana
Page 2 of 2

 

with mild tenderness. Bilateral ankle dorsiflexion is 15°, plantar flexion 30°, inversion is 10°, and eversion is 5°.
There is tenderness on the dorsum of both feet. Sensation is grossly intact in extremities.

 

Assessment/Plan: She will attend physical therapy 1x/ week. I will not prescribe any medications as she already
takes several, She will follow up with Dr. Moise as needed. She will follow up with Dr. Scilaris as needed. She will
follow up with me in 3 months, She will continue TENs. She will continue LSO and cervical traction. We will try
and obtain prior records.

Sincerely,

Charles A. Kaplan, M.D.

Ciw:cn

Brooklyn
54 South Dean Street. 100A Livingston Street
Englewood NJ 67631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 17 of 168 PagelD #: 306

See é CD JatHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A, Kaplan, MLD. Christopher Kyriakides, D.O "Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Cestified -- ABPMR F.AA., PM&R Orthopaedic Surgery Board Certified - ABPMR.
NCCPA Board Certified .. ABPMR Board Certified, ABOS

Gianni Persich ~ DPM
Board Certified . ABMSP
Poot & Ankle Surgery

Date: February 25, 2016

RE; Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2013
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness, She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury. She has constant neck and back pain and stiffness. She feels the neck and back motion is
very restricted. She feels her neck and back are her main problems. She has constant pain in both shoulders and
difficulty lifting over head. She is in constant pain and has stiffness in both hips, knees and feet. Walking is
difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical therapy
gives mild temporary benefit. She finds estim helpful and has the TENs now. She feels her right shoulder hurts more
than the feft. She feels the left knee hurts more than the right. She reports bilateral severe hip pain. Ultrasound
guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals, She consulted
with Dr. Scilaris who recommended being treated with Dr. Moise first. She feels her back is a little better and would
not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She presently takes
Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She states several
years ago she also saw a psychiatrist but not in a few years. She feels her neck pain and left shoulder pain are worse
the last 2-3 weeks. She has more tingling in both arms. She cannot sleep on the left shoulder, Her motion is more
limited on the left.

Imaging/Studies: Cervical MRI revealed four level disc herniations -see report. Lumbar MRI revealed three level
dise herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes ~see report. Right hip MRI revealed
degenerative changes and possible labrum tear -see report.

Physical Exam: She is using a cane. She has mild difficulty moving about exam table. There is cervical and
lumbar spasm and tenderness bilaterally. There is bilateral upper trapezius spasm and tenderness, Cervical flexion
and extension is 10°, left and right side bending is 20°. Left and right rotation are 30°. Lumbar flexion is 30°,
extension is L0°, left and right side bending is 10°. There is diffuse tenderness of both shoulders anteriorly and
posteriorly. right shoulder flexion and abduction are 110°. Internal and external rotation is 50°. Left shoulder
flexion and abduction are 90°- worse, IR and ER are 50°. There is mild positive impingement sign at both shoulders.
Right shoulder MP is 5/5, Left shoulder MP is grossly 44/3. Elbow and wrist range of motion are grossly normal.
There is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is 90° with end range pain and internal
rotation is1G° with pain. There is full extension of both knees and flexion is 110° bilaterally. There is mild crepitus

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
TF: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 716-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 18 of 168 PagelD #: 307

Margaret Zakhary, RPA-C
Certified Physician Assistant
NCCPA

Seine & & DrtHoraepic

REHABILITATION CENTER

Charles A. Kaplan, M.D. Christopher Kyriakides, D.C ‘Thomas Scilaris, M.D, Debra Ibrahim, D.O.
Board Certified - ABPMR F.AA, PM&R Orthopaedic Surgery Board Certified - ABPMR
Board Certified - ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certified - ABMSP
Foot & Ankle Surgery

Date: February 25, 2016
RE: Falero, Diana

Page 2 of 2

in the knees. Lachman’s test is negative. McMurray’s test is negative. There is mild edema at both ankles laterally
with mild tenderness. Bilateral ankle dorsiflexion is 15°, plantar flexion is 30°, inversion is 10°, and eversion is 5°,
There is tenderness on the dorsum of both feet. Sensation is grossly intact in extremities.

Assessment/Plan: She will attend physical therapy 1x/ week. | will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise as she states she is interested in epidurals now. I am referring her
for left shoulder MRI. She will follow up with Dr, Scilaris as needed, She will follow up with me in 6-8 weeks. She
will continue TENs. She will continue LSO and cervical traction.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 19 of 168 PagelD #: 308

<Sane & © DearHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D, Debra Tbrahim, D.O.
Certified Physician Assistant Board Certified . ABPMR F.AA, PM&R Orthopaedic Surpery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Cecnified - ASMSP
Faot & Ankle Surgery

 

Date: April 6, 2016

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino's Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury.

 

She has constant neck and back pain and stiffness. She feels the neck and back motion is very restricted. She feels
her neck and back are her main problems. She has constant pain in both shoulders and difficulty lifting over head.
She is in constant pain and has stiffness in both hips, knees and feet. Walking is difficult. She has had pain in these
areas before this accident and feels all her pains are worse. Physical therapy gives mild temporary benefit. She finds
estim helpful and has the TENs now. She feels her right shoulder hurts more than the left. She feels the left knee
hurts more than the right. She reports bilateral severe hip pain. Ultrasound guided lumbar injections were helpful.
She consulted with Dr. Moise who recommended epidurals. She consulted with Dr. Scilaris who recommended
being treated with Dr. Moise first. She feels her back is a little better and would not want epidurals, She feels the
knee and shoulder are a little better and would not want surgery She presently takes Mobic, Robaxin, Lidoderm,
Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She states several years ago she also saw a
psychiatrist but not in a few years, She feels her neck pain and left shoulder pain are worse the last 2-3 months, She
has more tingling in both arms, She cannot sleep on the left shoulder. Her motion is more limited on the left. She
recently saw Dr. Moise who recommended trigger point injections.

Imaging/Studies: Cervical MRI revealed four level disc herniations -see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy, Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes — see report. Right hip MRI revealed
degenerative changes and possible labrum tear --see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion -see report

Physical Exam: She is using a cane. There is cervical and lumbar spasm and tenderness bilaterally. There is
bilateral upper trapezius spasm and tenderness. Cervical flexion and extension is 10°, left and right side bending is
20°, Left and right rotation are 40°. Lumbar flexion is 30°, extension is 10°, left and right side bending ts 20°.
There is diffuse tenderness of both shoulders anteriorly and posteriorly, right shoulder flexion and abduction are
110°. Internal and external rotation is 50°. Left shoulder flexion and abduction are 90°, IR and ER are 50°. There is
mild positive impingement sign at both shoulders. Right shoulder MP is 5/5. Left shoulder MP is grossly 44/5.

54 South Dean Street LOA Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 20 of 168 PagelD #: 309

Sane é & JDatHnopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D,O.
Certified Physician Assistant Board Certified -- ABPMR F.AA, PM&R Orthopaedic Surgery Board Certified .- ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certified . ABMSP
Foot & Ankle Surpeey

Date: April 6, 2016
RE: Falero, Diana
Page 2 of 2

Elbow and wrist range of motion are grossly normal. There is tenderness of both hips anteriorly and laterally.
Bilateral hip flexion is 90° with end range pain and internal rotation is}0° with pain, There is full extension of both
knees and flexion is 110° bilaterally. There is mild crepitus in the knees. Lachman’s test is negative. McMurray’s
test is negative, There is mild edema at both ankles laterally with mild tenderness. Bilateral ankle dorsiflexion is
15°, plantar flexion is 30°, inversion is 10°, and eversion is 5°. There is tendemess on the dorsum of both feet.
Sensation is grossly intact in extremities.

Assessment/Plan: She will attend physical therapy 1x/ week. I will not prescribe any medications as she already
takes several. She wil] follow up with Dr. Moise as recommended. I reviewed and she would like to undergo
shoulder bursae injections and trigger point injections- this will be set up for the next 1-2 weeks. She will follow up
with Dr. Scilaris as teeded. She witl follow up with me in 6-8 weeks. She will continue TENs. She will continue
LSO and cervical traction.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 21 of 168 PagelD #: 310

“Sainte ¢ & DratHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O ‘Thomes Scifaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Onthopeedic Surgery Board Certified ~ ABPMR
NCCPA Board Certified — ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certificd - ABMSP
Foot & Ankle Surgery

 

 

Date: April 7, 2016

Re: Falero, Diana

 

iUltrasound Guided left and right subacromial bursae injection

 

Permit: The injection, risks and benefits were explained to the patient who expressed verbal
understanding and wished to proceed,

Procedure: Separate syringes were used for each shoulder.

The area was marked and the skin was prepped using alcohol. Using ultrasound guidance, a 25-gauge 1-
1/2 inch needle was advanced from a lateral approach. A total of 1 mi of 0.25% Marcaine plus lec of 1 %
lidocaine plus 40 mg depomedro! was injected from a lateral approach. Pressure was applied until
hemostasis was obtained. The patient tolerated the procedure well and there were no complications during
or after the procedure. The patient was advised to ice the area tonight for ten minutes.

The patient will follow up in three weeks.

Sincerely,

Charles Kaplan MD

CK:ea
Brooklyn

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T; 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 22 of 168 PagelD #: 311

cSane & & DatHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charfes A. Kaplan, M.D, Christopher Kyriakides, D,O Thomas Scilaris, M.D. Debra Ibrahim, D.O,
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gianni Persich ~ DPM
Board Cestified - ABMSP
Foot & Ankle Surgery

 

Date: April 14, 2016

 

Re: Falere, Diana

 

{Ultrasound Guided Trigger point injectiong

The patient presents today for ultrasound-guided trigger point injections of the cervical and lumbar
regions

Permit: The injection, risks, and benefits were explained to the patient who expressed verbal
understanding and wished to proceed,

Procedure: Using palpation, a total of 6 trigger points were identified in the left and right upper
trapezius, C5 and LS paraspinals_region. The area was marked and the skin was prepped using alcohol.
Using ultrasound guidance, a 25-gauge 1-1/2 inch needle was advanced causing a twitch response in the
trigger points. A total of 5 ml of 0.25% Marcaine plus ice of 1 % lidocaine was injected into the
identified trigger points after negative aspiration. Pressure was applied until hemostasis was obtained. The
patient tolerated the procedure well and there were no complications during or after the procedure. The
patient was advised to ice the area tonight for ten minutes.

The patient will follow up in three weeks.

Sincerely,

Charles Kaplan MD

CK:ea
Brooklyn

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T, 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 23 of 168 PagelD #: 312

Sane ¢ & JrtHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, B.O Thomas Scilaris, M.D. Debra Ibrahim, D.0.
Certified Physician Assistant Board Certified ~ ABPMR FAA, PM&R Osthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certified - ABMSP
Foot & Ankle Surgery

Date: June 1, 2016

 

RE: Falere, Diana

OLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down, She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury. She has constant neck and back pain and stiffness. She feels the neck and back motion is
very restricted, She feels her neck and back are her main problems. She has constant pain in beth shoulders and
difficulty lifting over head. She is in constant pain and has stiffness in both hips, knees and feet. Walking is
difficult, She has had pain in these areas before this accident and feels all her pains are worse. Physical therapy
gives mild temporary benefit. She finds estim helpful and has the TENs now. She feels her right shoulder hurts more
than the left. She feels the left knee hurts more than the right. She reports bilateral severe hip pain. Ultrasound
guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurats. She consulted
with Dr. Scilaris who recommended being treated with Dr. Moise first. She feels her back is a little better and would
not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She presently takes
Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She states several
years ago she also saw a psychiatrist but not in a few years. She feels her neck pain and left shoulder pain ate worse
the last 2-3 months. She has more tingling in both arms, She cannot sleep on the left shoulder. Her motion is more
limited on the left. She recently saw Dr. Moise who recommended trigger point injections. She had cervical and
lumbar trigger point injections and bilateral shoulder bursae injections with mild benefit for 1-2 weeks.

 

imaging/Studies: Cervical MRI revealed four level disc herniations ~see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon --see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes — see report. Right hip MRI revealed
degenerative changes and possible labrum tear -see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion —s¢e¢ report.

Physical Exam: She is using a cane. There is cervical and lumbar spasm and tenderness bilaterally. There is
bilateral upper trapezius spasm and tenderness. Cervical flexion and extension is 10°, left and right side bending is
20°, Left and right rotation are 40°, Lumbar flexion is 30°, extension is 10°, left and right side bending is 20°. There
is diffuse tenderness of both shoulders anteriorly and posteriorly. Right shoulder flexion and abduction are 110°.
Internal and external rotation is 50°. Left shoulder flexion and abduction are 90°, IR and ER are 50°. There is mild

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Breoklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-859-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 24 of 168 PagelD #: 313

“Seine é Qo JratHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O ‘Thomas Scilaris, M.D. Debra Ibrahim, D,O,
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Oxthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified —- ABPMR Board Certified, ABOS

Gianni Persich ~ DPM
Board Certified - ABMSP
Foot & Ankle Surgery

Date: June 1, 2016
RE: Falero, Diana
Page 2 of 2

positive impingement sign at both shoulders. Right shoulder MP is 5/5. Left shoulder MP is grossly 44/5. Elbow
and wrist range of motion are grossly normal. There is tenderness of both hips anteriorly and laterally. Bilateral hip
flexion is 90° with end range pain and internal rotation is] 0° with pain. There is full extension of both knees and
flexion is 110° bilaterally. There is mild crepitus in the knees. Lachman’s test is negative. McMurray’s test is
negative. There is mild edema at both ankles laterally with mild tenderness. Bilateral ankle dorsiflexion is 15°,
plantar flexion is 30°, inversion is 10°, and eversion is 5°. There is tenderness on the dorsum of both feet.
Sensation is grossly intact in extremities.

Assessment/Pian: She will attend physical therapy Ix/ week. I will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise next week, She will follow up with Dr. Scilaris as needed. She will
follow up with me in 6-8 weeks. She will continue TENs. She will continue LSO and cervical traction,

Sincerely,

Charles A. Kaplan, M.D.

CKiea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 728-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 25 of 168 PagelD #: 314

Sere & & DetHoraepic

REHASILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, MLD. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D,O.
Certified Physician Assistant Board Certified ~ ABPMR F.A.A, PM&R Orthopaedic Sutgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Date: July 27, 2016

 

RE: Falero, Diana

OLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies joss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often. She has constant neck and back pain and stiffness. She feels the neck
and back motion is very restricted, She feels her neck and back are her main problems. She has constant pain in both
shoulders and difficulty lifting over head. She is in constant pain and has stiffness in both hips, knees and feet.
Walking is difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical
therapy gives mild temporary benefit. She finds estim helpful and has the TENS now. She feels her right shoulder
hurts more than the left. She feels the left knee hurts more than the right. She reports bilateral severe hip pain.
Ultrasound guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals. She
consulted with Dr, Scilaris who recommended being treated with Dr. Moise first. She feels her back is a little better
and would not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She
presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She
states several years ago she also saw a psychiatrist but not im a few years. She feels her neck pain and left shoulder
pain are worse the last 2-3 months. She has more tingling in both arms. She cannot sleep on the left shoulder. Her
motion is more limited on the left. She recently saw Dr. Moise who recommended trigger point injections. She had
cervical and lumbar trigger point injections and bilateral shoulder bursae injections with mild benefit for 1-2 weeks.
She had a follow up with Dr. Moise and is awaiting procedures. She feels she would consider shoulder or knee
surgery due to the pain, The right knee and left foot pain are a little worse. Her pains range from 5-9/10.

 

Imaging/Studies: Cervical MRI revealed four level disc herniations --see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy, Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes -- see report. Right hip MRI revealed
degenerative changes and possible labrum tear —see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion ~sce report.

Physical Exam: She is using a cane and ambulates slowly, There is cervical and lumbar spasm and tenderness

bilateraily. There is bilateral upper trapezius spasm and tenderness, Cervical flexion and extension is 10°, left and

right side bending is 20°. Left and right rotation is 50°. Lumbar flexion is 40°, extension is 10°, left and right side

bending is 20°, There is diffuse tenderness of both shoulders anteriorly and posteriorly. Right shoulder flexion and

abduction are 110°. Internal and external rotation is 60°. Left shoulder flexion and abduction are 100°, IR and ER
54 South Dean Street 10GA Livingston Street

Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F; 201-608-6938 T: 748-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 26 of 168 PagelD #: 315

Sane é Qf DeatHoraepic

REHASILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FLA.A, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

 

Date: July 27, 2016
RE: Falero, Diana
Page 2 of 2

 

are 50°, There is mild positive impingement sign at both shoulders. Right shoulder MP is 5/5. Left shoulder MP is
grossly 4+/5. Elbow and wrist range of motion are grossly normal. There is tenderness of both hips anteriorly and
laterally. Bilateral hip flexion is 90° with end range pain and internal rotation is10° with pain. There is full
extension of both knees and flexion is 115° bilaterally. There is mild crepitus in the knees, Lachman’s test is
negative. McMurray’s test is negative. There is mild edema at both ankles laterally with mild tenderness. Bilateral
ankle dorsiflexion is 15°, plantar flexion is 35°, inversion is 10°, and eversion is 5°, There is tenderness on the
dorsum of both feet. There is tenderness over the left foot medial arch.

Assessment/Plan: She will attend physical therapy 1x/ week, I will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise for injections/nerve blocks. ] am referring her for right knee and
left foot MRI. She will follow up with Dr. Scilaris mostly about the shoulders and knees. She will follow up with me
in 6-8 weeks. She will continue TENS. She will continue LSO and cervical traction.

Sincerely,

Charles A, Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood N] 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 27 of 168 PagelD #: 316

Sane ¢ © DatHorarpic

REHABILITATION CENTER

Masgaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O ‘Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified ~- ABPMR
NCCPA Board Certified -- ABPMR. Board Certified, ABOS
54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 28 of 168 PagelD #: 317

Sane & & JDeartHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D,O ‘Thomas Scilaris, M.D. Debra Ibrahim, DO,
Certified Physician Assistant Board Certified - ABPMR. FAA, PM&R Orthopaedic Surgery Board Certified -- ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Date: September 22, 2016

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often,

She has constant neck and back pain and stiffness. She feels the neck and back motion is very restricted. She feels
her neck and back are her main problems. She has constant pain in both shoulders and difficulty lifting over head.
She is in constant pain and has stiffness in both hips, knees and feet. Walking is difficult. She has had pain in these
areas before this accident and feels all her pains are worse. Physical therapy gives mild temporary benefit. She finds
estim helpful and has the TENS now. She feels her right shoulder hurts more than the left. She feels the left knee
hurts more than the right. She reports bilateral severe hip pain. Ultrasound guided lumbar injections were helpful.
She consulted with Dr, Moise who recommended epidurals. She consulted with Dr. Scilaris who recommended
being treated with Dr. Moise first. She feels her back is a little better and would not want epidurals. She feels the
knee and shoulder are a little better and would not want surgery She presently takes Mobic, Robaxin, Lidoderm,
Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She states several years ago she also saw a
psychiatrist but not in a few years, She has tingling in both arms. She cannot sleep on the left shoulder. Her motion
is more limited on the left, She recently saw Dr. Moise who recommended trigger point injections. She had cervical
and lumbar trigger point injections and bilateral shoulder bursae injections with mild benefit for 1-2 weeks. She had
a follow up with Dr. Moise and is awaiting procedures. She feels she would consider shoulder or knee surgery due
to the pain. The right knee and [eft foot pain are a little worse. Her pains range from 5-9/10. Dr. Scilaris recently
recommended surgery to the left knee.

Imaging/Studies: Cervical MRI revealed four level disc herniations see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes ~ see report. Right hip MRI revealed
degenerative changes and possible labrum tear --see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion -see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear -see report. Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 29 of 168 PagelD #: 318

Sante ¢ € JDeatHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M-D. Christopher Kyriakides, D.O: Thomas Seilaris, M.D. Debra Ibrahim, D.O.
Ceetified Physician Assistant Board Certified - ABPMR F.AA., PM&R Orthopaedic Surgery Board Certified ~ ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Date: September 22, 2016
RE: Falero, Diana
Page 2 of 2

Physical Exam: She is using a cane and ambulates slowly. There is cervical and lumbar spasm and tenderness
bilaterally. There is bilateral upper trapezius spasm and tenderness. Cervical flexion and extension is 10°, left and
right side bending is 20°. Left and right rotation is 50°. Lumbar flexion is 40°, extension is 10°, left and right side
bending is 20°. There is diffuse tenderness of both shoulders anteriorly and posteriorly. Right shoulder flexion and
abduction are 110°. Internal and external rotation is 60°. Left shoulder flexion and abduction are 110°, IR and ER
are 50°, There is mild positive impingement sign at both shoulders. Right shoulder MP is 5/5. Left shoulder MP is
grossly 4+/5. Elbow and wrist range of motion are grossly normal. T here is tenderness of both hips anteriorly and
laterally. Bilateral hip flexion is 90° with end range pain and internal rotation is10° with pain. There is full
extension of both knees and flexion is 115° bilaterally. There is mild crepitus in the knees. There is mild edema at
both ankles laterally with mild tenderness. Bilateral ankle dorsiflexion is 15°, plantar flexion is 35°, inversion is
10°, and eversion is 5°. There is tenderness on the dorsum of both feet. There is tenderness over the left foot medial
arch,

Assessment/Plan: She will attend physical therapy 1x/ week. I will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise for injections/nerve blocks. She will follow up with Dr. Scilaris for
left knee surgery. I am referring her to Dr. Persich for the foot, or she will find a podiatrist closer to her house. She
will follow up with me in six weeks, She will continue TENS. She will continue LSO and cervical traction. I
prescribed bilateral soft knee braces.

Sincerely,

Charles A. Kaplan, M.D.

CKiea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 30 of 168 PagelD #: 319

Seine & & DrrHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified - ABPMR FAA. PM&R Orthopaedic Surgery
NCCPA Board Certified — ABPMR Board Certified, ABOS

Date: November 8, 2016

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 65-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness, She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often. She has constant neck and back pain and stiffness. She feels the neck
and back motion is very restricted, She feels her neck and back are her main problems. She has constant pain in both
shoulders and difficulty lifting over head. She is in constant pain and has stiffness in both hips, knees and feet.
Walking is difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical
therapy gives mild temporary benefit. She finds estim helpful and has the TENS now. She feels her right shoulder
hurts more than the left. She feels the left knee hurts more than the right. She reports bilateral severe hip pain.
Ultrasound guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals. She
consulted with Dr. Scilaris who recommended being treated with Dr. Moise first, She feels her back is a little better
and would not want epidurals, She feels the knee and shoulder are a little better and would not want surgery She
presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She
states several years ago she also saw a psychiatrist but not in a few years. She has tingling in both arms. She cannot
sleep on the left shoulder. Her motion is more limited on the left. She recently saw Dr. Moise who recommended
trigger point injections. She had cervical and lumbar trigger point injections and bilateral shoulder bursae injections
with mild benefit for 1-2 weeks. She had a follow up with Dr. Moise and is awaiting procedures. She feels she
would consider shoulder or knee surgery due to the pain. The right knee and left foot pain are a little worse. Her
pains range from 5-9/10. Dr. Scilaris recently recommended surgery to the left knee. She recently had lumbar
epidural and feels some benefit. She is to have cervical epidural {ater this week.

Imaging/Studies: Cervical MRI revealed four level disc herniations -see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon ~see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes -- see report. Right hip MRI revealed
degenerative changes and possible jabrum tear -see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion -see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear -see report. Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report.
54 South Dean Street 100A Livingston Street

Englewood NJ 07631 Brooklyn N¥ 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 31 of 168 PagelD #: 320

Sane ¢ © JDatHoparpic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scifaris, M.D.
Cestified Physician Assistant Board Certified — ABPMR PAA. PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS

 

 

Date: November 8, 2016
RE: Falero, Diana
Page 2 of 2

Physical Exam: She is using a cane and ambulates slowly and uses knee brace. There is cervical and lumbar
spasm and tenderness bilaterally. There is bilateral upper trapezius spasm and tendemess. Cervical flexion and
extension is 10°, left and right side bending is 20°. Left and right rotation is 50°. Lumbar flexion is 40°, extension is
10°, left and right side bending is 20°. There is diffuse tenderness of both shoulders anteriorly and posteriorly. Right
shoulder flexion and abduction are 110°. Internal and external rotation is 60°, Left shoulder flexion and abduction
are 110°, IR and ER are 50°. There is mild positive impingement sign at both shoulders. Right shoulder MP is 5/5.
Left shoulder MP is grossly 44/5. Elbow and wrist range of motion are grossly normal, There is tenderness of both
hips anteriorly and laterally. Bilateral hip flexion is 90° with end range pain and internal rotation is10° with pain.
There is full extension of both knees and flexion is 115° bilaterally. There is mild crepitus in the knees. There is
mild edema at both ankles laterally with mild tendermess. Bilateral ankle dorsiflexion is 15°, plantar flexion is 35°,
inversion is 10°, and eversion is 5°. There is tenderness on the dorsum of both feet. There is tenderness over the left
foot medial arch.

Assessment/Plan: She will attend physical therapy 1x/ week. I will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise for injections/nerve blocks. She will follow up with Dr. Scilaris for
left knee surgery, 1 am referring her to Dr. Persich for the foot, or she will find a podiatrist closer to her house, She
will follow up with me in six weeks. She will continue TENS. She will continue LSO and cervical traction. I
prescribed bilateral soft knee braces.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 32 of 168 PagelD #: 321

Sane & © DratHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D,
Cestified Physician Assistant Board Certified - ABPMR FAA, PM&R, Orthopaedic Surgery
NCCPA Board Certified — ABPMR Board Certified, ABOS

 

Date: December 13, 2016

 

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 66-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down, She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often, She has constant neck and back pain and stiffness. She feels the neck
and back motion is very restricted. She feels her neck and back are her main problems. She has constant pain in both
shoulders and difficulty lifting over head. She is in constant pain and has stiffness in both hips, knees and feet.
Walking is difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical
therapy gives mild temporary benefit. She finds estim helpful and has the TENS now. She feels her right shoulder
hurts more than the left. She feels the left knee hurts more than the right. She reports bilateral severe hip pain.
Ultrasound guided fumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals. She
consulted with Dr. Scilaris who recommended being treated with Dr. Moise first. She feels her back is a little better
and would not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She
presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She
states several years ago she also saw a psychiatrist but not ina few years. She has tingling in both arms. She cannot
sleep on the left shoulder. Her motion is more limited on the left. She saw Dr. Moise who recommended trigger
point injections. She had cervical and lumbar trigger point injections and bilateral shoulder bursae injections with
mild benefit for 1-2 weeks. She had a follow up with Dr. Moise and is awaiting procedures. She feels she would
consider shoulder or knee surgery due to the pain, The right knee and left foot pain are a little worse. Her pains
range from 5-9/10. Dr. Scilaris recently recommended surgery to the left knee- she had the surgery on 11/29/16 and
is in post op physical therapy. She feels only mild pain in the knee from the surgery. She recently had lumbar
epidural and feeis some benefit.

 

Imaging/Studies: Cervical MRI revealed four level disc herniations ~see report. Lumbar MRI] revealed three jevel
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon -see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes — see report. Right hip MRI revealed
degenerative changes and possible labrum tear ~see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion —see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear ~see report. Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F; 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 33 of 168 PagelD #: 322

Sane é & DrtHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scifaris, M.D.
Certified Physician Assistant Board Certified - ABPMR BLAA., PM&R Orthopaedic Surgery
NCCPA Board Certified . ABPMR Board Certified, ABOS

 

Date: December 13, 2016
RE: Falero, Diana
Page 2 of 2

 

 

Physical Exam: She is using a cane and ambulates slowly and uses knee braces. There is cervical and lumbar
spasm and tenderness bilaterally. There is bilateral upper trapezius spasm and tenderness. Cervical flexion and
extension is 20°, left and right side bending is 20°. Left and right rotation is 50°. Lumbar flexion is 40°, extension is
10°, left and right side bending is 20°. There is diffuse tenderness of both shoulders anteriorly and posteriorly. Right
shoulder flexion and abduction are 110°. Internal and external rotation is 60°. Left shoulder flexion and abduction
are 110°, IR and ER are 60°. There is mild positive impingement sign at both shoulders. Right shoulder MP is 5/5.
Left shoulder MP is grossly 4+/5. Elbow and wrist range of motion are grossly normal. There is tenderness of both
hips anteriorly and laterally. Bilateral hip flexion is 90° with end range pain and internal rotation is10° with pain.
There is full extension of both knees and flexion is 115° on the right and 100 degrees on the left. Left knee portal
scars mostly healed with steristrip. There is mild crepitus in the right knee. There is mild edema at both ankles
laterally with mild tenderness. Bilateral ankle dorsiflexion is 15°, plantar flexion is 35°, inversion is 10°, and
eversion is 5°. There is tenderness on the dorsum of both feet. There is tendemess over the left foot medial arch.

Assessment/Plan: She will attend physical therapy 3x/ week. I will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise for injections/nerve blocks. She will follow up with Dr. Scilaris. I
am referring her to Dr. Persich for the foot. She will follow up with me in six weeks. She will continue TENS. She
will continue LSQ, cervical traction and bilateral soft knee braces.

Sincerely,

Charles A. Kaplan, M.D.

CKiea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn N¥ 11201

T: 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 34 of 168 PagelD #: 323

“Sanne ¢ & DatHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O ‘Thomas Sciiaris, M.D.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery
NCCPA Board Certified « ABPMR Board Certified, ABOS

Date: February 1, 2017

RE: Falere, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 66-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza track and stacks of trays fell on her, knocking her down, She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often. She has constant neck and back pain and stiffness. She feels the neck
and back motion is very restricted. She feels her neck and back are her main problems, She has constant pain in both
shoulders and difficulty lifting overhead. She is in constant pain and has stiffness in both hips, knees and feet.
Walking is difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical
therapy gives mild temporary benefit. She finds estim helpful and has the TENS now. She feels her right shoulder
hurts more than the left. She feels the left knee hurts more than the right. She reports bilateral severe hip pain.
Ultrasound guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals. She
consulted with Dr. Scilaris who recommended being treated with Dr. Moise first. She feels her back is a little better
and would not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She
presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She
states several years ago she also saw a psychiatrist but not in a few years. She has tingling in both arms. She cannot
sleep on the left shoulder. She saw Dr. Moise who recommended trigger point injections. She had cervical and
lumbar trigger point injections and bilateral shoulder bursae injections with mild benefit for 1-2 weeks. She feels she
would consider shoulder or knee surgery due to the pain. The right knee and left foot pain are a little worse. Dr.
Scilaris recommended surgery to the left knee- she had the surgery on 11/29/16 and is in post op physical therapy.
She feels only mild pain in the knee from the surgery. She recently had lumbar epidural and feels some benefit. She
feels her lower back pain is 8/10. The neck pain is 7/10. She feels lower left and right shoulder and left and right
ankle and feet are mild. The right knee pain is 5/10. Left knee pain is 3-5 / 10, She had epidurals with Dr. Moise
and MBB. Her foot pain is mild so we agreed she does not need to see Dr. Persich,

Imaging/Studies: Cervical MRI revealed four level disc herniations - see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did sot reveal any disc injuries. EMG revealed cervical and Jumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes ~ see report. Right hip MRI revealed
degenerative changes and possible labrum tear -see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion —see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear —see report, Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report.
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn N¥ 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 35 of 168 PagelD #: 324

Sane é O JDrerHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified - ABPMR F.A.A., PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS

 

Date: February 1, 2017
RE: Falero, Diana
Page 2 of 2

 

Physical Exam: She is using a cane and ambulates slowly and uses knee braces. There is a mild positive
Rhomberg. There is cervical and lumbar spasm and tenderness bilaterally. There is bilateral upper trapezius spasm
and tenderness. Cervical flexion and extension is 20°, left and right side bending is 20°. Left and right rotation is
60°, Lumbar flexion is 40°, extension is 10°, left and right side bending is 20°. There is diffuse tenderness of both
shoulders anteriorly and posteriorly. Right shoulder flexion and abduction are 140°. Internal and external rotation
is 70°. Left shoulder flexion and abduction are 140°, IR and ER are 80°. There is mild positive impingement sign at
both shoulders. Right shoulder MP is 5/5. Left shoulder MP is grossly 5-/5. Elbow and wrist range of motion are
grossly normal. There is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is 90° with end range
pain and internal rotation is10° with pain, There is full extension of both knees and flexion is 115° on the right and
110 degrees on the lefi. Left knee portal scars mostly healed with mild edema, There is mild crepitus in the right
knee. There is mild edema at both ankles laterally with mild tendemess. Bilateral ankle dorsiflexion is 15°, plantar
flexion is 35°, inversion is 10°, and eversion is 5°, There is mild tenderness on the dorsum of both feet. There is
tenderness over the teft foot medial arch.

Assessment/Plan: She will attend physical therapy 3x/ week. I will not prescribe any medications as she already
takes several, She will follow up with Dr. Moise for injections/nerve blocks/RF. I am referring her to Dr. Faloon for
further spine surgery opinion. She wil] follow up with Dr. Scilaris. She will follow up with me in six weeks. She
will continue TENS. She will continue LSO, cervical traction and bilateral soft knee braces. | advised her to speak
with her internist as she is having some issues with balance and a positive Romberg test

Sincerely,

Charles A. Kaplan, M.D,

CKiea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 36 of 168 PagelD #: 325

Some &  DeatHoraepic

REHABILITATIGN CENTER

Date: 03/22/2017

 

RE: Falero, Diana

OLLOW UP REPOR

History / Chief Complaints: The patient is a 66-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza track and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often, She has constant neck and back pain and stiffness. She feels the neck
and back motion is very restricted. She feels her neck and back are her main problems, She has constant pain in both
shoulders and difficulty lifting overhead. She is in constant pain and has stiffness in both hips, knees and feet.
Walking is difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical
therapy gives mild temporary benefit. She finds estim helpful and has the TENS now. She feels her right shoulder
hurts more than the left. She feels the left knee hurts more than the right. She reports bilateral severe hip pain.
Ultrasound guided lumbar injections were helpful. She consulted with Dr. Moise who recommended epidurals. She
consulted with Dr, Sctlaris who recommended being treated with Dr. Moise first. She feels her back is a little better
and would not want epidurals. She feels the knee and shoulder are a little better and would not want surgery She
presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft [00mg prescribed by her internists. She
states several years ago she also saw a psychiatrist but not in a few years. She has tingling in both arms. She cannot
sleep on the left shoulder, She saw Dr. Moise who recommended trigger point injections. She had cervical and
lumbar trigger point injections and bilateral shoulder bursae injections with mild benefit for 1-2 weeks. She feels she
would consider shoulder or knee surgery due to the pain. The right knee and left foot pain are a little worse. Dr.
Scilaris recommended surgery to the left knee- she had the surgery on 11/29/16 and attended post op physical
therapy. She feels only mild pain in the knee since the surgery. She recently had lumbar epidural and feels some
benefit, She feels her lower back pain is 8/10. The neck pain is 7/10. She feels'lower left and right shoulder and
left and right ankle and feet are mild. The right knee pain is 5/10. Left knee pain is 3-5 / 10. She had epidurals
with Dr. Moise and MBB. Her foot pain is mild so we agreed she does not need to see Dr. Persich. She underwent
right knee surgery about two weeks ago. She had follow-up with Dr. Scilaris and is to start physical therapy. She
feels the right knee is already improving nicely.

 

Imaging/Studies: Cervical MRI revealed four level disc herniations -see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon -sec report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes — see report. Right hip MRI revealed
degenerative changes and possible labrum tear see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion —see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear —see report. Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report.

54 South Dean Street 100A Livingston Street
Englewood N] 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 37 of 168 PagelD #: 326

Sane ¢  DretHoraepic

REHABILITATION CENTER

 

 

Date: March 22,2017
RE: Faljero, Diana
Page 2 of 2

Physical Exam: She is using a cane and ambulates slowly and uses knee braces. There is a mild positive
Rhomberg. There is cervical and lumbar spasm and tenderness bilaterally. There is bilateral upper trapezius spasm
and tenderness. Cervical flexion and extension is 20°, left and right side bending is 20°, Left and right rotation is
60°, Lumbar flexion is 40°, extension is 10°, left and right side bending is 20°. There is diffuse tenderness of both
shoulders anteriorly and posteriorly. Right shoulder flexion and abduction are 140°. Internal and external rotation
is 70°, Left shoulder flexion and abduction are 140°, IR and ER are 80°. There is mild positive impingement sign at
both shoulders. Right shoulder MP is 5/5. Left shoulder MP is grossly 5-/5. Elbow and wrist range of motion are
grossly normal, There is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is 90° with end range
pain and internal rotation is}0° with pain. There is full extension of both knees and flexion is 115° on the right and
110 degrees on the left. Left knee portal scars mostly healed with mild edema. There is mild crepitus in the right
tee. There is mild edema at both ankles laterally with mild tenderness, Bilateral ankle dorsiflexion is 15°, plantar
flexion is 35°, inversion is 10°, and eversion is 5°. There is mild tenderness on the dorsum of both feet. There is
tenderness over the left foot medial arch.

Assessment/Plan: She will attend physical therapy 2-3x/ week. I will not prescribe any medications as she already
takes several. She will follow up with Dr. Moise for injections/nerve blocks/RF. I am referring her to Dr. F aloon for
further spine surgery opinion. She will follow up with Dr. Scilaris. She will follow up with me in six weeks, She
will continue TENS. She will continue LSO, cervical traction and bilateral soft knee braces. 1 advised her to speak
with her internist as she is having some issues with balance and a positive Romberg test.

Sincerely,

Charles A. Kaplan, M.D.

CKiea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

JT: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 38 of 168 PagelD #: 327

Sane & fj ertuo PAEDIC

REHABILITATION CENTER

Date: 05/03/2017

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 67-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fel! on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often. She has constant neck and back pain and stiffness. She feels the neck
and back motion is very restricted, She feels her neck and back are her main problems. She has constant pain in both
shoulders and difficulty lifting overhead. She is in constant pain and has stiffness in both hips, knees and feet.
Walking is difficult. She has had pain in these areas before this accident and feels all her pains are worse. Physical
therapy gives mild temporary benefit. She finds estim helpful and has the TENS now. She feels her nght shoulder
hurts more than the left. She feels the left knee hurts more than the night. She reports bilateral severe hip pain.
Ultrasound guided lumbar injections were helpful. She consulted with Dr, Moise who recommended epidurals. She
consulted with Dr. Scilaris who initially recommended being treated with Dr. Moise first. She feels her back is a
little better and would not want epidurals. She presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and
Zoloft 100mg prescribed by her intemists. She states several years ago she also saw a psychiatrist but not in a few
years. She has tingling in both arms. She cannot sleep on the left shoulder. She saw Dr. Moise who recommended
trigger point injections, She had cervical and lumbar trigger point injections and bilateral shoulder bursae injections
with mild benefit for 1-2 weeks. Dr. Scilaris recommended surgery to the left knee- she had the surgery on 11/29/16
and attended post op physical therapy. She feels only mild pain in the knee since the surgery. She recently had
lumbar epidural and feels some benefit. She feels her lower back pain is 5/10. The neck pain is 7/10, She fecis
lower left and right shoulder and left and right ankle and feet are mild. The right knee pain is 3-5 / 10. Left knee
pain is 3-5 / 10, She had epidurals with Dr. Moise and MBB. Her foot pain is mild so we agreed she does not need to
see Dr. Persich. She underwent right knee surgery on 3/16/17, She had follow-up with Dr. Scilaris and is in
physical therapy. She feels the right knee is ‘already improving nicely. She consulted with Dr. Faloon and
conservative care was decided upon, She feels more pain radiating down the left arm the last week. She had lumbar
RF with benefit. She had cervical epidural last week.

 

 

Imaging/Studies: Cervical MRI revealed four level disc herniations —sec report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes — sce report. Right hip MRI revealed
degenerative changes and possible labrum tear ~-see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion —see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear —see report. Left foot MRI
revealed post op changes, OA of the first toc, hammer toes, neuroma-see report.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 39 of 168 PagelD #: 328

Sane é & JrartHoraepic

REHABILITATION CENTER

Date: May 3, 2017
RE: Falero, Diana
Page 2 of 2

Physical Exam: She is using a cane and ambulates a little slowly. There is a mild positive Rhomberg. There is
cervical and lumbar spasm and tenderness bilaterally. There is bilateral upper trapezius spasm and tenderness.
Cervical flexion and extension is 20°, left and right side bending is 20°. Left and right rotation is 60°, Lumbar
flexion is 45°, extension is 10°, left and right side bending is 20°. There is diffuse tenderness of both shoulders
anteriorly and posteriorly. Right shoulder flexion and abduction are 150°. Internal and externa rotation is 80°. Left
shoulder flexion and abduction are 150°, IR and ER are 80°. There is mild positive impingement sign at both
shoulders. Spurling’s is negative. Right shoulder MP is 5/5, Left shoulder MP is grossly 5-/5. Elbow and wrist
range of motion are grossly normal, There is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is
100° with end range mild pain and intemal rotation is10° with pain. There is full extension of both knees and
flexion is 115° on the right and 115 degrees on the left, Left knee portal scars mostly healed with mild edema.
There is mild crepitus in the right knee. There is mild edema at both ankles laterally with mild tenderness. Bilateral
ankle dorsiflexion is 20°, plantar fiexion is 35°, inversion is 10°, and eversion is 5°. There is mild tenderness on the
dorsum of both feet. There is tenderness over the left foot medial arch.

Assessment/Plan: She will attend physical therapy 2x/ week, mostly for the post op knee. I will not prescribe any
medications as she already takes several. She will follow up with Dr. Moise. She will follow up with Dr. Scilaris
later today. She will follow up with me in six weeks. She will continue TENS. She will continue LSO, cervical
traction and bilateral soft knee braces. She may require left shoulder injection, I advised her to speak with her
internist as she is having some issues with balance and a positive Romberg test- she has an appointment in two
weeks,

Sincerely,

Charles A. Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 106A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F; 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 40 of 168 PagelD #: 329

“Sane & © DatHoraepic

REHASILITATION CENTER

Date: May 22, 2017

Re: Falero, Diana

 

iUitrasound Guided left shoulder subacromial bursae injection

 

Permit: The injection, risks, and benefits were explained to the patient who expressed verbal
understanding and wished to proceed.

Procedure: The area was marked and the skin was prepped using alcohol. Using ultrasound guidance, a
25-gauge 1-1/2 inch needle was advanced to the subacrotnial space from a lateral approach. A total of 1
mi of 0.25% Marcaine plus Ice of 1 % lidocaine plus 40mg of depomedrol was injected after negative
aspiration. Pressure was applied until hemostasis was obtained. The patient tolerated the procedure well
and there were no complications during or after the procedure. The patient was advised to ice the area
tonight for ten minutes and not to overuse the arm for two days.

The patient will follow up in three weeks.

Sincerely,

Charles A. Kaplan MD

CK::ea - Brooklyn

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 41 of 168 PagelD #: 330

Sane & Q DatHoraenic

REHABILITATION CENTER

Date: 06/14/2017

RE: Falero, Diana

OLLOW UP REPOR

History / Chief Complaints: The patient is a 67-year-old right-handed femaic who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so offen. She still has constant neck and back pain and stiffness. She feels the
neck and back motion is very restricted. She feels her neck and back are her main problems. She feels her neck and
back pain are both 8/10 on average on 4 pain scale, Ultrasound guided lumbar and cervical trigger point injections
were helpful but temporary, She consulted with Dr. Moise who recommended epidurals. She recently had fumbar
epidural and feels some benefit but has worn off. Her neck and back are a little worse the last month. She had
epidurals with Dr, Moise and MBB. She consulted with Dr. Faloon and conservative care was decided upon. She
feels more pain radiating down the left arm the last few weeks. She had lumbar RF with benefit. She had cervical
epidural, She has constant pain in both shoulders and difficulty lifting overhead. The left shoulder is severe, around
8/10, The right shoulder is 2/10. She has tingling in both arms more on the left. She states she mentioned the balance
issue to her internist but was not given a referral although neurology was reportedly discussed,

She does not work and has been on SSI since around 3007. She has not worked since 2002.

She is in constant pain and has stiffness in both hips, knees and fect. Walking is difficult. She has had pain in these
areas before this accident and feels all her pains are worse, Physical therapy gives mild temporary benefit. She finds
estim helpful and has the TENS now. She feels the left knee hurts more than the right. She reports bilateral severe
hip pain. She consulted with Dr. Scilaris who initially recommended being treated with Dr. Moise first. She
presently takes Mobic, Robaxin, Lidoderm, Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She
states several years ago she also saw a psychiatrist but not in a few years. She cannot sleep on the left shoulder. She
had bilateral shoulder bursa injections with mild benefit for 1-2 weeks, Dr, Scilaris recommended surgery to the
left knee- she had the surgery on 11/29/16 and attended post op physical therapy. She feels only mild pain in the
knee since the surgery. She feels the left and right ankle and feet are miid and not often. The right knee pain is 3 /
10, Left knee pain is 3-5 / 10. She underwent nght knee surgery on 3/16/17. She had follow-up with Dr, Scilaris
and is in physical therapy. She feels the right knee is already improving nicely. Bilateral hip pain is mild now.

Imaging/Studies: Cervical MRI revealed four level disc herniations ~see report, Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum tear, degenerative changes — see report. Right hip MRI revealed
degenerative changes and possible labrum tear —see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion —see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear -see report. Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report,
54 South Dean Street 100A Livingston Street

Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 42 of 168 PagelD #: 331

Sane é & DeatHopaepic

REHABILITATION CENTER

Date: June i4, 2017
RE: Falero, Diana
Page 2 of 2

 

 

Physical Exam: She is using a cane and ambulates a little slowly. There is a mild positive Rhomberg. There is
cervical and lumbar spasm and tenderness bilaterally. There is bilateral upper trapezius spasm and tenderness.
Cervical flexion and extension is 20°, teft and right side bending is 20°. Left and right rotation is 60°. Lumbar
flexion is 45°, extension is 10°, left and right side bending is 20°. There is diffuse tendemess of both shoulders
anteriorly and posteriorly. Right shoulder flexion anid abduction are 150°. Internal and external rotation is 80°. Left
shoulder flexion and abduction are 150°, IR and ER are 80°. There is mild positive impingement sign at both
shoulders. Spurling’s is negative. Right shoulder MP is 5/5. Left shoulder MP is grossly 5-/5. Elbow and wrist
range of motion are grossly normal. ‘There is tenderness of both hips anteriorly and laterally. Bilateral hip flexion is
100° with end range mild pain and internal rotation is10° with pain. There is full extension of both knees and
flexion is 115° on the right and 115 degrees on the left. Left knee portal scars mostly healed with mild edema.
There is mild crepitus in the right knee. There is mild edema at both ankles laterally with mild tenderness, Bilateral
ankle dorsiflexion is 20°, plantar flexion is 35°, inversion is 10°, and eversion is 5°. There is mild tenderness on the
dorsum of both feet. There is tenderness over the left foot medial arch.

Assessment/Plan: She will attend physical therapy 1x/ week, mostly for the post op knee. ] will not prescribe any
medications as she already takes several. She will follow up with Dr. Moise and may need SCS or follow up with
Dr. Faloon. She will follow up with Dr, Scilaris about the left shoulder. She will follow up with me in six weeks.
She will continue TENS. She will continue LSO, cervical traction and bilateral soft knee braces. She may require
left shoulder injection. I referred her to Dr. Lempert for neurology evaluation.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201

T: 201-871-4000 F: 201-608-6938 T: 748-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 43 of 168 PagelD #: 332

Sane é Qf DarHoraepic

REHABILITATION CENTER

Date: 08/02/2017

RE: Falero, Diana

FOLLOW UP REPOR

History / Chief Complaints: The patient is a 67-year-old right-handed female who sustained injury on May 4, 2015
when she was walking by Domino’s Pizza truck and stacks of trays fell on her, knocking her down. She denies loss
of consciousness, but does report immediate dizziness. She states she injured her head, neck and lower back,
bilateral shoulders, bilateral hip, knees, ankles and feet. She also complains of twitching in the right upper lip on
and off since the injury, but now not so often. She still has constant neck and back pain and stiffness. She feels the
neck and back motion is very restricted. She feels her neck and back are her main problems. She feels her neck and
back pain are both 8/10 on average on a pain scale, Ultrasound guided lumbar and cervical trigger point injections
were helpful but temporary. She consulted with Dr. Moise who recommended epidurals. She recently had lumbar
epidural and feels some benefit but has worm off. Her neck and back are a little worse the last month. She had
epidurals with Dr. Moise and MBB. She consulted with Dr. Faloon and conservative care was decided upon. She
feels more pain radiating down the left arm the last few weeks. She had lumbar RF with benefit. She had cervical
epidural. She has constant pain in both shoulders and difficulty lifting overhead. The left shoulder is severe, around
8/10. The right shoulder is 2/10. She has tingling in both arms more on the left. She states she mentioned the balance
issue to her internist but was not given a referral although neurology was reportedly discussed. She does not work
and has been on SSI since around 2007. She has not worked since 2002. She is in constant pain and has stiffness in
both hips, knees and feet. Walking is difficult, She has had pain in these areas before this accident and feels all her
pains are worse. Physical therapy gives mild temporary benefit, She finds estim helpful and has the TENS now. She
feels the left knee hurts more than the right. She reports bilateral severe hip pain. She consulted with Dr. Scilaris
who initially recommended being treated with Dr. Moise first, She presently takes Mobic, Robaxin, Lidoderm,
Morphine 60mg tid and Zoloft 100mg prescribed by her internists. She states sevoral years ago she also saw a
psychiatrist but not in a few years. She cannot sleep on the left shoulder, She had bilateral shoulder bursae injections
with mild benefit for 1-2 weeks. Dr. Scilaris recommended surgery to the left knee- she had the surgery on 11/29/36
and attended post op physical therapy. She feels only mild pain in the knee since the surgery. She feels the left and
right ankle and feet are mild and not often. The right knee pain is 3/10, Left knee pain is 3-5 / 10, She underwent
right knee surgery on 3/16/17. She had follow-up with Dr. Scilaris and is in physical therapy. She feels the right
knee is already improving nicely and the pain is 2/10. Bilateral hip pain is mild now.

Imaging/Studies: Cervical MRI revealed four level disc herniations —see report. Lumbar MRI revealed three level
disc herniations, a prior lumbar MRI of 2013 did not reveal any disc injuries. EMG revealed cervical and lumbar
radiculopathy. Left knee MRI revealed medial femoral condyle contusion, and medial meniscus flap tear. Right
shoulder MRI revealed partial rotator cuff tear, and anterior dislocation of biceps tendon —see report, left hip MRI
revealed partial gluteus medius tear, labrum fear, degenerative changes — see report. Right hip MRI revealed
degenerative changes and possible labrum tear —see report. Left shoulder MRI revealed rotator cuff tear, SLAP tear,
biceps tear, ac hypertrophy, bone contusion see report. Right knee MRI revealed femoral condyle compression
fracture, bone contusion, medial meniscal tear, partial ACL tear, gastrocnemius tear ~see report. Left foot MRI
revealed post op changes, OA of the first toe, hammer toes, neuroma-see report.

54 South Dean Street LOGA Livingston Street

Englewood NJ] 07631 Brooklyn NY 11201
T: 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 44 of 168 PagelD #: 333

Sane ¢ K DearHoparpic

REHABILITATION CENTER

Date: August 2, 2017
RE: Falero, Diana
Page 2 of 2

Physical Exam: She is using a cane and ambulates a litte slowly. There is cervical and lumbar spasm and
tenderness bilaterally. There is bilateral upper trapezius spasm and tendemeéss. Cervical flexion and extension is
0°, left and right side bending is 20°. Left and right rotation is 60°, Lumbar flexion is 45°, extension is 10°, left
and right side bending is 20°. There is diffuse tenderness of both shoulders anteriorly and posteriorly. Right
shoulder flexion and abduction are 150°. Internal and external rotation is 80°. Left shoulder flexion and abduction
are 150°, IR and ER are 80°. There is mild positive impingement sign at both shoulders. Right shoulder MP is 5/5.
Left shoulder MP is grossly 5-/5, Elbow and wrist range of motion are grossly normal. There is tenderness of both
hips anteriorly and laterally. Bilateral hip flexion is 100° with end range mild pain and internal rotation is10° with
pain, There is full extension of both knees and flexion is 115° on the right and 115 degrees on the left. Left knee
portal scars healed with mild edema. There is mild crepitus in the right knee. There is mild edema at both ankles
laterally with mild tenderness. Bilateral ankle dorsiflexion is 20°, plantar flexion is 35°, inversion is 10°, and
eversion is 5°. There is mild tenderness on the dorsum of both feet. There is tenderness over the left foot medial
arch. .

Assessment/Plan: She will attend physical therapy 1x/ week. | will not prescribe any medications as she already
takes several, She will follow up with Dr. Moise and may need SCS and follow up with Dr. Faloon. She will follow
up with Dr. Scilaris about the left shoulder. She will follow up with me in six weeks. She will continue TENS. She
will continue LSO, cervical traction and bilateral soft knee braces. She may require left shoulder injection-she is
considering. I referred her to Dr. Lempert for neurology evaluation.

Sincerely,

Charles A. Kaplan, M.D.

CK:ea

Brooklyn
54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11204

T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 45 of 168 PagelD #: 334

DR. KAPLAN’S NERVE CONDUCTION VELOCITY
AND ELECTROMYOGRAPHY TESTING

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 46 of 168 PagelD #: 335

 

ORTHOPAEDIC SURGERY |
& REHABILITATION

 

 

Christopher Kyriakides, D.O. David R. Adin, D.O. Thomas Scilaris, M.D. Charles A. Kaplan, M.D.
FAA. PM&R _ Fellow, Royal College of Surgeons Orthopaedic Surgery FAA, PM&R
Board Certified, ABPMR Diplomate, American Board of Minimally Board Certified , ABOS Board Certified, ABPMR

Invasive Spinal Medicine & Surgery
Board Certified, ABPMR

Test Date: 9/1/2015

 

 

Patient: Diana Falero DOB: —. 2/8/1950 Physician: Dr. Charles A.Kaplan
Sex: Female Height: Ref Phys: |
ID#: 2325410 Weight: Technician: = Yoshiki Takeyama |

 

 

Nerve Conduction Studies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Motor Summary Table
Site NR {| Onset Norm G-P Amp } Norm 0-P Sitel Sitez Delta-0 Dist Vel Norm Vel
(ms) Onset (ms) _(mvV) Amp {ms) (cm) {nts} (1/5)
Left Median Motor (Abd Poll Brev)
Wrist 2.5 <4.0 6.5 >$ Elbow Wrist 44 25.0 57 >50
Elbow 6.9 4.5
Right Median Motor (Abd Poll Brey)
Wrist 31 <4.0 8.3 2S Elbow Wrst 4.1 26.0 63 30
Elbow 72 6.7
Left Ulnar Seg Motor (Abd Dig Minimi}
Wrist 2.3 <4.0 8.5 25 BElbow Wrist 3.3 20.5 62 »50
B Elbow 5.6 8.9 AElbow B Elbow Lo 11.0 38
A Elbow 7S 8.6
Right Ulnar Seg Motor (Abd Dig Minimi)
Wrist 2.2 <4.0 VT >S BElbow Wrist 3.4 22.0 65 50
B Elbow 5.6 &4 AElbow 8 Elbow L.7 10.5 62
A Elbow 73 75

 

 

 

Sensory Summary Table

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site | NR] Onset Norm O-P Amp | Norm O-P | Sitel Site2 Delts-0 Dist Vel Norm Vel
_(ms) Onset (ms} (s¥) Amp (ms} (cm) (m/s) (m/s)

Left Median D3 Sensory Grd Digit)
Wrist 3.0 <3.6 29.9 >15 Wrist 3rd Digit 3.0 14.0 47 >47
Palm 13 46.5 Palm 3rd Digit 13 7.0 a4

Wrist Palm i7 7.0 4t
Right Median D3 Sensory (3rd Digit)
Wrist 3.1 <3.6 17.5 15 Wrist 3rd Digit 3.1 14.5 47 oa]
Palm i3 21,9 Palm 3rd Digit 13 7.0 54

Wrist Palm L8 75 42
Left Radial Sensory {Base Ist Digit)
Wrist 1,5 <3.5 46,0 >1s Wrist Base Ist Digit E5 8.5 57 >50
Right Radial Sensory (Base ist Digit)
Wrist hd <3,5 36.6 >i5 Wrist Base Ist Digit 1.1 7.0 64 250
Left Ulnar Sensory (5th Digit)
Wrist 2.1 <3,6 34.0 >15.0 Wrist 5th Digit 2.1 12.0 57 >50

 

Right Ulnar Sensory (5th Digit)
Wrist 2.2 <3.6 16.4 >15.0 Wrist 5th Dipit 2.2 12.0 55 »50

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 47 of 168 PagelD #: 336

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient: Falero, Diana Test Date: 9/1/2015 Page 2
F Wave Studies
NR | F-Lat (ms) | Lat Norm (ms) | 1-R F-Lat (ms) | L-R Lat Norm
Left Median (Mirkrs) (Abd Fol! Brey}
25.36 <33 0.00 <3
Right Median (Mrkrs) (Abd Poll Brey)
25,36 <33 8.00 <3
Left Ulnar (Mrkrs} {Abd Dig Min}
25.46 <36 0.00 <4
Right Uluar (Mrkrs) (Abd Dig Min)
25.46 <36 0.06 <3
EMG
Side | Muscle | Nerve | Root | ins Act | Fibs | Psw | Amp | Dur | Poly [ Reert | Int Pat | Comment
Right Deltoid Axillary C5-6 Nim 0 0 Nmi Nml Nml Nml Complete
Right Biceps Museulocut C5-6 Nmi 0 0 Nml Nm! Nm Nml Complete
Right Triceps Radial C6-7-8 Nml 0 G Nml WNml Nml Nm Complete
Right FlexCarRad Median C6-7 Nml 0G 0 Nml Nml Nml Nml Complete
Right 1stDorlat Ulnar C8-Tl Nml 0 0 Nai Nm Nmi Nim! Complete
Left Deltoid Axillary C5-6 Nml 0 0 Nol Nm Nmt Nmi Complete
Left Biceps Musculocut C5-6 Niml 0 0 Nml Nmi Nml Nmi Complete
Lei ‘Triceps Radial C6-7-8 Nmi 0 0 Nml Nmi Nmi Nm! Complete
Lefi FlexCarRad Median C6-7 Nal 0 0 Nol Nm! Nml Nmil Complete
Left — IstDorint Ulnar C8-TE Nm 0 0 Nm Nm Nmi Nml Complete
Left ExtDigCom Radial (Post Int} 7-8 Nil 0 0 Nml Nmi Nm! Nm Complete
Right ExtDigCom  Radial{PostInt) C78 Nml 0 0 Nml  Nml Nml Nm! Complete
Paraspinal EMG
Side | Muscle | Nerve | Root | Ing Act | Fibs | Psw | Comment
Right C3-4Parasp Rami 3-4 Numl 0 0
Right C4-5Parasp Rami C4-5  WNml 0 0
Right C5-6Parasp Rami C5-6 Nl 0 6
Right C6-7Parasp Rami 6-7 Nm 0 0
Right C?7-TlParasp Rami C7-Tl Nm 0 0
Left 3-4 Parasp Rami C3-4 Ni 0 0
Let C4-SParasp Rami C4-5 Nmi Oo 60
Left CS-6Parasp Rami CS-6 Nml 1.7 0
Left C6-?Parasp Rami 6-7 Nm SEE 0
Left C?-TlParasp Rami C7-Tl Nm G 0

 

 

 

FINDINGS:

Evaluation of the Left Median Motor, the Right Median Motor, the Left Ulnar Seg Motor, the Right Ulnar
Seg Motor, the Left Median D3 Sensory, the Right Median D3 Sensory, the Left Radial Sensory, the Right
Radial Sensory, the Left Ulnar Sensory, and the Right Ulnar Sensory nerves were unremarkable.

All F Wave latencies were within normal limits. All F Wave left vs. right side latency differences were
within normal limits.

EMG needle evaluation of the Left C5-6 Parasp and the Left C6-7 Parasp showed slightly increased
spontaneous activity. All remaining muscles (as indicated in the EMG scoring table) showed no evidence of
electrical instability.

38-25 Astoria Bivd, Astoria, NY E1103 T: (718) 274-7300 F: (718) 274-3997 * £60 Montague St, Brooklyn, NY 11201 T: (718) 852-4300 (718) 858-4265

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 48 of 168 PagelD #: 337

Patient: Falero, Diana Test Date: 9/1/2015 Page 3

IMPRESSIONS:
The above electrodiagnostic study reveals evidence of left cervical radiculopathy.

 

Charles A. Kaplan, M.D.
Board Certified Physical Medicine & Rehabilitation.

38-25 Astoria Blvd, Astoria, NY £1103 T: (718) 274-7500 F: (718) 274-3997 * 160 Montague St, Brooklyn, N'Y 11201 T: (718} 852-4300 F:(718) 838-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 49 of 168 PagelD #: 338

 

 

 

 

 

 

   

    

 

 

 

 

 

Patient: Falero, Diana Test Date: 9/1/2015 Page 4
Waveforms:
NGV [Left Median Moterj NGV [Right Median Motar} NGV [Leh Ulnar Seg Motor
P Pp
p . . t:
J \ i __. jMtist : _f A ee Wrist :]) i . \p ee bey eee tne Vist:
i ee MP hoe
Go ee o , A Oo i
a = AX Etbow : tf 4 B Elbow
pennant ge \ pt Pt 1 anny! \ aa ae ft nnerg P ett Tn
“O ~ st ce O° ‘ ON?
. . . x 1 . .
f x A Elbow :
ate - SER
_o Se
5000 uviDiv 5 msa/Oivi (6000 wD 2 s/DN} [5000 By/Div § ms/Div
NV (Right Uinar Seg Motor] NOV [Left Median 03 Sensory] NCV [Right Median D3 Sensory}
A . - ‘ . . . . - | A . . . . . . : ‘ van nee Wrist
\ west: |f; PF \ eo at a Patten en re
fio\ i eee ME A oo Wrist |] OP Nee ron
Np oe pd ne eT
Oo. Ree” i 4h o . nl : - i A : ap ee
: il By at J Veo TO te og ye Pain
Sf Belbow: |} fp.) ee _ Palm: byt oo
Pf mba pom MO
Oo 4k ov
fw A Elbow | |
fe ro \ i aa
5 See,
8000 pviDiv 5 ms/Diy| (20 pVibiv _ 2 meDiv] [26 uviDiv 2 msiDiv
NCV [Left Rada Sanson” NOV [Left Unar Senaery}
A i
| fh ‘| FP
Lb pe bo we MET ‘A a
o V ~ end 4k 4 *, a Ne to ten EE |
: Oo : : : :
20 uViDiv 2 me Ady) (20 uWiDiy : _ 2 msfOiv] [20 uVibiy 2 msiliv

 

 

38-25 Astoria Blvd. Astoria, NY 11293 T: (718) 274-7300 F: (718) 274-3997 7 160 Montague St, Brooklyn, NY 1120! T: (718) 852-4300 F718} 838-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 50 of 168 PagelD #: 339

 

Patient: Falero, Diana ‘Test Date: 9/1/2015 Page 5
NGV {Right Uinar Sensory} Fave {Left Median (Mrkea)] FYWave (Right Median {Mrkrs)]
p
, a
‘ owt eo PAT ne in Wrist -
5 —

 

 

 

 

 

 

 

 

 

 

 

20 pWIDiv 2 msa/Div] 15000 uviDiv S00 pvibiv 5 . 5 msiDivi 15000 uviDiv 800 pV/Div 5 ns Div:

 

 

 

FWave [Lett Uingr (Mikes)

 

S006 pWDiy. 506 pviDiv Smailv

 

 

FWave (Right Ushar (Mrkrs)}

 

 

 

 

 

8900 pV/Diy 500 pviDiv SB meibiv

 

38-25 Astoria Blvd, Astoria, NY | L103 T: (718) 274-7300 F: (718) 274-3997 * 160 Montague Sf, Brockiyn, NY 11201 FT: (718} 852-4360 F.(718} 858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 51 of 168 PagelD #: 340

 

ORTHOPAEDIC SURGERY
& REHABILITATION

 

 

Christopher Kyriakides, D.O. David R, Adin, D.O. Thomes Scilaris, M.D. Charles A. Kaplan, M.D.
FAA, PM&R _ Fellow,Royal College of Surgeons Orthopaedic Surgery F,A.A., PM&R
Board Certified, ABPMR Diplomate,American Board of Minimally Board Certified , ABOS Board Certified, ABPMR.

Invasive Spinal Medicine & Surgery
Baard Certified, ABPMR

Test Date: 8/4/2015

 

Patient: Diana Falero DOB: =. 2/8/1950 Physician: Dr. Charlies A.Kaplan
Sex: Female Height: Ref Phys:
ID#: 2325410 Weight: Technician: | Yoshiki Takeyama

 

Nerve Conduction Studies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Motor Summary Table
Site | NR Onset Norm Ouset | O-P Amp Norm O-P | Sitel | Site Delta-0 Dist Vel Norm Vel
(ms) (ms) Amp (ms) {cm) (m/s) (m/s)
Left Peroneal Motor (Ext Dig Brev}
Ankle 5.5 <7.0 OE BQ BFib Ankle 5.8 29.5 51 >40
B Fib {1.3 Poplt B Fib 15 7.0 47
Popit 12.8
Right Peroneai Motor (Ext Dig Brev}
Ankle 5.9 <7.0 2,9 >2 BFib Ankle 5.5 28.0 51 >40
B Fib 10.5 2.3 Poplt 3B Fib 17 8.0 47
Poplt 12.2 2.1
Left Tibial Motor (Abd Hall Brev)
Ankle 3.8 <7.0 41 >2 Poplit Ankle 7.5 38.0 5] >40
Poplit 11.3 4.0
Right Tibial Moter {Abd Hall Brey)
Ankie 45 <7.0 2.2 2 Poplit Ankie 8.6 38.0 4d >40
Poplit 13.1 L7

 

 

 

Sensory Summary Table

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NR | Onset Norm Onset | O-P Amp Norm O-P | Sitet Site2 Delta-0 Dist Vel Norm Vel
Site (ms) (ms) (nV) Amp (ms) {em} (ar/s) (mis)
Left Sural Sensory (Lat Mall) - ;
Calf 2.1 <3.6 10.6 | 15.0 Calf Lat Mal! 2.1 0.0 240
Right Sura! Sensory (Lat Mail)
Calf 2.2 <3.6 16.6 ~15.0 Calf Lat Mail 2.2 0.0 >4Q
F Wave Studies

 

NR | F-Lat (ms) | Lat Norm (ms) | L-R F-Lat (ms) | L-R Lat Norm
Left Tibial (Mirkrs} (Abd Hallucis)

 

 

 

 

41,47 “61 5.67 <6
Right Tibial (Mrkrs) (Abd Hallucis}
47.14 <6 5,67 <6

 

H Reflex Studies

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 52 of 168 PagelD #: 341

 

 

 

 

 

 

 

 

 

 

Patient: Falero, Diana Test Date: 8/4/2015 Page 2
NR | H-Lat (ms) | £-R H-Lat (ms) | L-R Lat Norm
Left Tibial (Gastrac)
30.36 0.00 <1,5
Right Tibial (Gastroc)
30.36 0,00 <1L5
EMG
Side | Muscle | Nerve | Root | ins Act | Fibs | Psw | Amp | Dur | Poly | Recrt | Int Pat | Comment
Right AntTibialis Dp BrPeron L4-5 Nm 0 Nml Nml Nml Nm Complete
Right MedGastroc Tibial $1-2. Nml 0 0 Nml WNml Niml Nml Complete
Right VastusMed Femoral L2-4 Numi 6 0 Nmt Nm Nml Nm Complete
Right PeroneusLong Sup BrPeron L5-81 Nm 0 0 Nmi Nm! Nml Nml Complete
Left  AntTibialis Dp BrPeron L4-5 Nm 0 0 Nmi Nml Nml WNml Complete
Left MedGastroc Tibial Si-200 Nal 0 0 Nm! Nmi Nml Nm Complete
Left VastusMed Femoral L2-4 “Nall 0 0 Nml Nm Nmi Nmi Complete
0 G

Left PeroneusLong Sup BrPeron 5-51 Nml Nm  Nml Nmi Nm! Complete

 

 

 

Paraspinal EMG

 

Side | Muscle [Nerve | Root | Ins Act | Fibs | Psw | Comment
Right Ll-2Parasp Rami L1I-2  Nml
Right L2-3Parasp Rami 12-39 Nml
Right L3-4Parasp Rami L3-4 Nm
Right L4-5Parasp Rami L4-5 Numi
Right L5-SlParasp Rami L5-S1 Nmi
Left Li-2Parasp Rami Ll-2  Nmi G
Leff L2-3Parasp Rami L2-3) Nml 0
Left L3-4Parasp Rami 13-4 Nm 0

0

1

 

 

Left L4-5Parasp Rami 14-5 Nml
Left LS5-S}Parasp Rami L5-81_ Nml

 

 

ogoocoecocooer occ so

 

FINDINGS:

Evaluation of the Left Peroneal Motor and the Left Sural Sensory nerves showed reduced amplitude (L0.4,
L10.6 uV). The Right Peroneal Motor, the Left Tibial Motor, the Right Tibial Motor, and the Right Sural
Sensory nerves were unremarkable.

All F Wave latencies were within normal limits. All F Wave left vs. right side latency differences were
within normal limits. All H Reflex left vs. right side latency differences were within normal limits.

EMG needle evaluation of the Right L4-5 Parasp and the Left L5-S1Parasp showed slightly increased

spontaneous activity. All remaining muscles (as indicated in the EMG scoring table) showed no evidence of
electrical instability.

48.25 Astoria Blvd, Astoria, N¥ £1103 T: (718) 274-7300 F: (719) 274-3997 * 160 Montague St, Brooklyn, NY 11201 T: (718) 852-4300 F718} 858-1263
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 53 of 168 PagelD #: 342

Patient: Falero, Diana Test Date: 8/4/2015 Page 3

 

IMPRESSIONS:

The above electrodiagnostic study reveals evidence of bilateral lumbar radiculopathy. The above
electrodiagnostic study also reveals evidence of mild left peroneal motor neuropathy and mild left sural
sensory neuropathy.

 

 

Charles A. Kaplan, M.D.
Board Certified Physical Medicine & Rehabilitation.

38-25 Astoria Blvd, Astoria, NY 11103 ‘T; (718) 274-2300 F: (718) 274-3997 * 160 Montague Si, Brooklyn, N'¥ #1201 T: (718} 852-4300. F:(718) 858-4245
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 54 of 168 PagelD #: 343

 

 

 

 

 

Patient; Falero, Diana Test Date: 8/4/2015 Page 4
Waveforms:
NCV [Lea Peroneal Motor] NCYV {Right Peroneal Motor) NCYV [Left Tibial Motor}
ip. JP. a e.
ee nove:|| A come PA:
o ; Oo, oO Mog
Pp
P ,
oe : Fib: Ay - BFib: : oy . . * Popiit:
ne yen Ste] fence ne ge Nee eS OS ee ol \ ett I TT
. P : . -P : + ,
Ht :
a Pople lH,
© or
2000 UVEDiv 8 mafDey| 15000 pVviDiv 5 msiDiy| 15000. uviiv 5 ma/Diy

 

 

 

 

48-25 Astoria Blvd, Asioria.

NY L)LO3-T: €7EB) 274-7300 F: (718) 274-3997 * 160 Montague Si. Brooklyn, NY 11201 T: (718) 852-4300 F¢718) 858.4265

 
Case 1:17-cv-00151-KAM-LB

Document 22-5 Filed 10/09/18 Page 55 of 168 PagelD #: 344

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient: Falero, Diana "Fest Date: 8/4/2015 Page 5
NCV [Right Tibial Motor] Ney (Lef Sural Sensory] ” NCV iRight Surai Sensory]
: P
t “P Pe “Gal 1B Ye Cait -
at\ ae teem ne erm ana — ee ae ed ET op 4 £ “— Me ae carn an crn
Ve | i ~
o i 0
X if
ps |!
o
5000 pVDiv 5 msfDivy 120 pV/D. . 2 me/Diy| (20 pWCiv amaiDiv
FWave tLeft Tibial (Mrkis}} FWave (Right Tibia! (Mrkrs}) H-Refiex [Le!f Tibial]
Tr 5 Tr é
. “A “17
© Tray
sory)
“Trt
50C0 pVéDiv BOO UV/Div 10 msADiv) [5000 UV/Div 500 BViDIv 16 ms/Div| (2000 pV/Div 1500 pwiDiv io msDv
H-Reflex [Right Tiblat]

 

 

 

 

 

 

2000 pV/Div 1500 LV/Div

 

10 msiDiv

 

 

38-25 Astoria Blvd, Astoria, N¥ [1103 T: (718) 274-7300 F: (718) 274-3997 * £60 Montague 5, Brookiyn, NY 1120] T: (718) 852-4300 BA7 EB} 858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 56 of 168 PagelD #: 345

DIANA FALERO Ce es . : C/T/US, B SHO, 8 KNEES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NE 5/18/2015
Cervical ROM -Inclinometry oe dle. wo tbe
7 . hab zy wi vat aa - 1 .
| Cervical ||: Non | 4 | 2. | Bef | & || tas fave I w | Dev Valid |} Any |
Flexion sae || 20° | ze> | zee] - - - || 207 | 20° |] - | 0% | Yes |. -
Extension 60° | 10° | aoe | gore) - [i - a tor | toe |} - o° | Yes ~
Lateral Left age | ae | se | 32 | - |-- - 3° | 3° - | o | Yes |] =
Lateral Right aso |] ae | se | se | ~ 7 = | = jf 5% | s ~ {| a2 | Yes |} -
Rotation Left . it goe |} age | age | aze | - OK - || i3° | age j] - | 4° | ves |} -
Rotation Right gor |} a5° | ase | ase |] ~ |’ - ~ }} ise | ase tH} = | oe | ves |} -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thoracic ROM - Inclinometry

[thorae || Norm |, i . [2 [3° peasy]

 

 

 

| -pev | vaiid || Anky |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Kyphosis - || ve | g° | 6° 1? | Yes |] -
Flexion aso |] 3° | 32 j se | - Fo - | - 3° | 3° - | o | Yes ft ~
Lateral Left “lh ase ji ae [ ae | ae | ~ | - | - 4° | 4s -~ | 0 | Yes j} -
Lateral Right as° |} 6 | 6 | ge | --f - | = 6 | 6 - | 0 | Yes |) ~
Rotation Left zoe || ge | we | oe | - | - | - | o | 9 - | 1 | Yes i] -
Rotation Right gee |} so | se | o | - fo ~ | = 6 | 5° - | 1° | Yes i] -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lumbar ROM - Inclinometry. oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Lumbar || Norm || 1 | 2 [3 | 4. [psp 2g]. mae | ave |b | bev | vatia || arty |
lateral Let. fase |f ae | ge | ae f ~ | - | - [fa | xe | oo [ves I -
Lateral Right ze || ge | se | a | ~ | - | = fi ge | 3° J} =~ | ae | ves f} -
Rotation Left - 2° 2° | 2° ~ fo- - 2 2 - O° Yes -
Rotation Right - fa fiz | aw} - fo - | =~ a fF a ff - | oe | ves || -
Flexion gor fase | ase | aoe | - fo | = ff are | ase 1°

Extension ase |} ae | 22 | ae | - | - | - |i a | 22 oe

Sacral Hip Flexion ase || of | oe | o | - |= | = Ifo | on

Sacral Hip Extension - o | of | oF = | - - o | o

© 2004-2010 JTECH Medical

 

Page i

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 57 of 168 PagelD #: 346

FALERO Be CIT/L/S, B SHO, B KNEES
nee : 5/18/2015

 

 

 

 

Upper Extremity ROM - Inclinometry _

A= Active | ‘ | pga
P = Passive [orm |f Max 1 ogN 1 i

 

   
  
   

 

fe |

 
    
        

a |

 
 

 

 

 

 

_

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b [3 poi] ay ]i a | 2 | 3 Le]
180° |) 96° | 53% |} 96° | 96° - 65° | 36% |f 64° | 65° 0%
Shoulder Flexion
50° 12° § 22% {| 11° 0% & | 16% 8° a%
Shoulder Extension
Shoulder Abduction
Shoulder Adduction

 

 

 

 

 

 

 

 

 

 

 

 

Shoulder intemal Rotation

 

 

 

Shoulder External Rotation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Efbow Fledon

 

Elbow Extension

 

 

Elbow Pronaton

 

Elbow Supination

 

 

Wrist Flexion

 

‘Wrist Extansion

 

 

Wrist Radial Deviation

 

 

 

2 > o> =|> 0 | > 2 | > 0 | ~| > 2 |> 2 | > vo | > 2 | > 7 | > SES ~|>

Wrist Ulnar Deviation

 

 

 

 

 

 

 

 

 

 

 

© 2004-2010 TECH Medical

Page 2

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 58 of 168 PagelD #: 347

ERO C/T/US, B SHO, & KNEES:
Ne PALER 5/18/2015

 

 

 

Lower Extremity ROM - Inclinometry

 

 

= aC nn ce |

wh a Right |
[oe ce EL? Lee |Lnm [om

[es

 

 

 

 

       

    
  

 

Hip Flexion

 

 

Hip Extension

 

 

 

Hip Abduction

 

Hip Adduction

 

 

Hip Intemal Rotation

 

Hip Extemal Rotation

 

 

 

 

Knees Flexion

 

 

 

 

 

 

 

Knee Extension

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ankle Plantar Flexion

 

Ankle Borsifiedon

 

 

Foot Inversion

 

Foot Eversion

 

 

Hindfoot Inversion

 

Hindfoat Eversion

 

 

 

o| > ze l=l> ole 3] > 7[> [> [> =|> = [> =[> | > => =|>

 

 

 

 

 

© 2004-2010 JTECH Medical

Page 3

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 59 of 168 PagelD #: 348

!

AL _ C/T/US, 8 SHO, B KNEES
RE FALERO . 5/18/2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* _-s . 2 ; e oe
Cervical Range of Motion (ROM) Details. {| |
Motion ee ee [fomax | vate |
Flexion Primary 20° 20° 20° - - -
Secondary - af oe o* - - -
Flexion Angle 20° | 20° | 20° - = - if 20° | Yes |
Extension Primary 10° age 10° - ~ Soom
Secondary ae i? nn ~ -
, _ [Extension Angle doe | age | toe - - - |{| we | Yes |
Lateral Left Primary 3° 3° 3° - - -
Secondary a oP G° - = -
Lateral Left Angle 3° 3e 3° ~ - - |f 3° 2 Yes j
Lateral Right Primary ae 5° 5° ~ _ _
Secondary 9° o° 0° ~ - -
Lateral Right Angle a 5? 5° = = - || se | Yes |
Rotation Left Rotation Left Angle 13° 12° 42° - - = 13* Yes
Rotation Right Rotation Right Angle 15° 15° 15° - - - 15° Yes
Thoracic Range of Motion (ROM) Details .
| Motion | jot Pe ae [sf 6 |p mex | vend |
Minicium Kyphosis Primary 7° ge 6° - = wl
Secondary o° a? o° - _ _
Minimum Kyphosis Angle 7 8° 6° - - = [ 8° | Yes |
Flexion Primary 3° 3° 3° - -. ~
Secondary o° o° 0? - - _
Flexion Angle 3° 3° a - - - | 3° | Yes
Lateral Left Primary 4° ae 4° _ - a=
Secondary 6° o° 0° - - “
Lateral Left Angle 4° ae 4° ~ ~ - | 49 | Yes |
Lateral Right Primary 6° 6° 6° - - _
Secondary oe a o° = - _
Lateral Right Angle 6° 6° 6° - - - | 6 | Yes |
Rotation Left Primary 9° 8° ge - - -
Secondary oe oe ao ~ - -
Rotation Left Angle 9° S g° - “ - jf 9 | Yes |
Rotation Right Primary 5° 5? 6* - - -
Secondary o or g° _ - -
Rotation Right Anole 5° 5 6° - - - [ 6° | Yes
© 2004-2010 FIECH Medical Page

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 60 of 168 PagelD #: 349

DIANAFALERO | - C/T/L/S, B SHO, B KNEES
NF 5/18/2015

 

 

Lumbar Range of Motion (ROM) Detaiis .. * i.

C rt TE Sd

 

 

 

 

 

 

 

 

 

 

 

 

6 || Max | vata
Flexion - Primary 1° ii? 16° - ~ -
Secondary Q° o° a. - - ~

Flexion Angle aie | aie | 10° - - - |f se | yes |
Extension Primary 2° 2° 2° - - ~
Secondary ge 0° a - - =-

Extension Angle ; 2° 2° 2° - - - [ 2° [ Yes |

 

 

 

 

 

 

 

 

 

 

 

Straight Leg Raise Left Left SLR Angle
Straight Leg Raise Right | Right SLR Angle

‘| Lateral Left Primary

Secondary

Lateral Left Arigle
Lateral Right Primary

Secondary

Lateral Right Angle

Rotation Left Primary
Secondary
Rotation Let Angle 2° 2° 2° - - - jf 2 | Yes |
Rotation Right Primary 2° 2° 2° ~ - -
Secondary iad o 6° - - -
Rotation Right Angle 2° 2° 2° - - ~ || 2 | Yes |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nsion joe te.

 

| Progress Report - ROM - Cervical Flexion/ BE ct

 

 

 

Flexion-Norinso°  ifcomch Extension - Norméo°
20°
15°

10°

  

ge

   

28

5/18/2015

ee

 

ge

 

 

 

 

 

 

 

 

 

 

© 2004-2010 JTECH Medical
Page §

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 61 of 168 PagelD #: 350
i

. C/T/L/S, B SHO, B KNEES
DIANA FALERO - ; 5/18/2015

 

 

Progress Report - ROM - Cervical Lateral Flexion -

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Left -Narm45° F—fyok Right - Norm 45°
10°
£°
5°
4
2 Boe tet
; : a Me .
0 5/18/2015
(Joe
| _ change | Left | 4p Mgnt. _| _|
Progress Report - ROM - Cervical Rotation ds Sep yo Ptah se
Cech Left -Norm80° Doof dy Right - Norm#0°
oo =
450
10°
5°
o° 5/18/2015

 

 

 

 

 

ee ee |

 

 

Progress Report - ROM - Thoracic Minimum Kyphosi/Flexton.

 

 

Kyphosis Cot Flexion - Norm 45°

10° |
ge
ge
ge
30

 

oe

 

 

5/18/2015

 

 

 

 

[change |] | Kyphosis | | |_| Fevion | i

 

 

 

 

© 2004-2010 JTECH Medical Page 6

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 62 of 168 PagelD #: 351

    

, C/HTIL/S, B SHO, B KNEES
DIANA FALERO . "5/18/2015

 

 

 

Progress Report - ROM - Thoracic Lateral Flexipn::

 

 

   

 

 

 

Left - Norm45° Right ~ Narm 45°
10°
9°
6
4p
3°
° 5/16/2015

 

 

[change i Left | | | LE Biot JEL

 

 

 

 

Progress Report - ROM - Thoracic Rotation |

 

 

Left-Norm 30° GIy Right - Norm 30°
40° 16 ,

ee
4°
32
m

    

Ad,
8/2015

(owe | ee IC Cee CE

  

BAL

 

 

 

 

 

 

 

Progress Repert - ROM - Lumbar Flexion/Extension i

 

  

eh Flexion-Norméo? = Ley Extension - Norm 25°

ia?
12°
Loe
8?
6
40
30
o°

 

 

 

 

 

 

 

 

 

[eese | [etn] ees

 

 

© 2004-2020 FECH Medical Page 7

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 63 of 168 PagelD #: 352

 

DIANA FALERO . C/T/L/S, 8 SHO, B KNEES
NF 5/18/2015

 

 

Progress Report - ROM - Lumbar Lateral Flexidn _

 

 

 

 

Left-Norm25° Cy Right - Norm 25°
19°

eek

pe
6°

4p

  
 

2°

  
 

eC | |
3/18/2015

Powe je) ae

ge

 

 

 

 

 

 

Progress Report - ROM - Lumbar Rotation _.

 

 

 

 

Ch left Fob Right

tae
ge
6
4P
2
0°

 

 

 

 

 

[erence | [et i ee LL

 

 

 

 

 

© 2004-2010 TRECH Medical
Page 8

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 64 of 168 PagelD #: 353

C/T/Y/S, 8 SHO, B KNEES
BANA FALERO 5/18/2015

 

 

Progress Report - ROM - Shoulder Flexion/Ext nsion|..

 

 

 

[Gamal Active CT] Passive: |

 

 

Fexion Left - Norm 180°

10a°
80°
60°
40°
20°
0°

  

° 5/2015

 

 

Flexion Right - Norm 180°

400°
gor
60°
40°
20°
0°

 

 

 

1an°
ga°
60°
40°
20°
oe

 

 

5/18/2015

 

 

Extension Right - Norm50°

100°
Boe
60°
40°
20°
oe

  

 

 

5/18/2015

[ Left | Z Right |

| Change || Active | Passive: | Adve || Passive

a
[_ecerson |

 

 

 

 

 

 

 

 

 

 

 

 

© 2004-2010 TTECH Medical Page 9

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 65 of 168 PagelD #: 354

 

 

 

 

 

 

 

 

 

  
   

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIANA FALERO | ; - C/TILS, 8 SHO, B KNEES
Progress Report - ROM - Shoulder Abduction/Adduct mes
| Ee] Active [11 Passive |
Abduction Left - Norin 180°
400° end 50 _
80°
60?
40?
20° te
” SRS
Abduction Right - Norm 180°
soo° e
80° |
60° °
40°
20° @ .
a 5/18/2015 ” moar ban ee nem aoe
_ Adduction Left - Norm 50°
| 00° OE ee
g0°
60° - ~~
4g?
20° i
o 5/16/2015 | __
Adduction Right - Norm50*
s00° Tue cue
g0°
eae
40°
20°
Ss
i ————— Ty | ras
i Change I Active [ Passive} fo 3 Active ‘|| ‘Passive |
[acetone
Macon EE tL |
© 2004-2010 FTECH Medical ~ oe

 

 

Page 79

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 66 of 168 PagelD #: 355

| C/T/LIS, B SHO, B KNEES
BANA FALERO 5/18/2015

 

 

“Progreds Report - ROM Shoulder internal

 

 

 

| Ga Active (CTI Passe |
. intemal Left -Narm9o?

 

Boe
40° ; |
30° |
0° . re a . !
ior
6°

 

   
 

5/18/2015

 

 

 

Internal Right - Norm 90°
59°
aoe
30°
207
10°

ge

 
 
  

 

L
~_«BLB/2015
Extemal Left - Norm 20°

 

 

50°
40°
30°
20°
20°

ar B/igois

 

 

External Right - Norm$0?- /
«9° . : Lam
ae
30°
20"
10°
. oF

 

 

 

 

 

 

 

 

 

 

External

44

 

 

 

 

 

 

@ 2004-2010 JTECH Medkal : ~ Page 1

 

 
 

 

 

DIANA FALERO
NF

Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 67 of 168 PagelD #: 356

CfT//S, 8 SHO, B KNEES

5/18/2015

 

Progress Report - ROM - Knee Flexion/Extensipn ))

 

 

[ EF] Active (1 Passive |

 

 

106°
B0°
60°
4g°
20°
o°

Flexion Left - Norm 150°

   

 

 

100°
go
60°
40°
20°

 

 

 

100°
80°

40°
20°

Extension Left - Normo°

   

18/2015

 

 

100°
#57
60°
4a°
20°
o°

 

Extension Right - Norm 0°

%

  

R ears Sig 4d is Lo

 

 

 

[
oe |

| Fieon ||

| Extension it

 

Left |
Active | Passive| | | Active ||

ILI LIL _
Lt

Land Leet f£————} L_]

 

 

 

© 2004-2010 TTECH Medical

 

Page 12
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 68 of 168 PagelD #: 357

OTHER PHYSICIANS’ OFFICE AND PROCEDURE NOTES,
AND OPERATIVE REPORTS

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 69 of 168 PagelD #: 358

Ts Page 4 of7 2018-10-12 1522741 EDT 1201BG87144 Fronx Monica Silva

      

“spine & & JrrHopaepic
REHABILITATION CENTER
44 South Dean Strect 100 Livingston Street
Englowaod, NI 07631 Brooklyn, NY 17201
T:201-874-4000 PF: 201-608-6938 Ts 748-852-4300 F: 718-258-4265

DOS :9/802015

RE: Fatero, Diana

CHART #: 20121

DOB: O2/0BAE50

DOL O5AM4/2015

Inifiel Evaluation

This is from Spine Ortho ia Brooklyn.

HPI: The patiene is here for orthopedic evaluation of the night shoulder and lefi knee
region, She is a 65-year-old female, who on May 4, 2015, walking past a Domino’s truck
when a siack of trays fell on her. She fell down, She bes deen treated with injuries to the
above-mentioned body parts, She is going to see Or, Moise for possible epidurals of the
neck and low back. She is complaining of significant pain with radiation down her ann
and left hip, lef leg region. Moreover, she denies previous injuries to the left knee or
right shoulder. The right shoulder reveals anterior dislocation of the biceps, partial-
thickness supta and subscapularis rotator cuff tears, Left knee reveals a contusion of the
medial femoral condyfe with flap tear of posterior hom medial meniscus.

PHYSICAL EXAMINATION: Physical examination of the left knee reveals exquisite
pain and tendemeay along the medial joint line. McMurray testing is positive. Flexion
119 and oxtension 0 degrees with crepitus. The right shoulder reveals pain and
terdemess along the anterolateral acromion aad 165 degracs of forward Nexion is noted,
abduction is 120 with moderate impingement, Tenderness along the biceps noted.

DIAGNOSES:

1. Status post fall, hit by Domino’s stack of trays on 05/04/2015.

2 Left knee medial meniscal teay, flap tear,

3, Right shoulder subscapularis tear with partial biceps subluxation,

TREATMENT PLAN: Options were discussed with the patient, She is echeduled to
see Dr. Moise and do belleve she is a candidate for epidurals certainly in the lumbar

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 70 of 168 PagelD #: 359

Te: Page Sat? 2015+40-12 19:32:41 BOT 42016087144 From: Monieg Sitva

spine, which could help address some of the knee issues uldrtately. After possible -
epidural, stic is a candidate for arthrozcopy of her left knee and right shoulder,
Thomas A. Scilaris, M.D.

Dats iinet 63072015
Date of Trantesipiion: £GM0102013

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 71 of 168 PagelD #: 360

 

| Sone ¢é € DrtHoPaepic

REHABILITATION CENTER

 

54 South Dean Street 100 A Livingston Street

Englewood NJ 07631 Brooklyn, NY 11201

T: 201-871-4000 T: 718-852-4300
Orthopaedic Consultation

Patient Name: Falero, Diana
Date of Birth:

. Medical Record#: 20121
Date: 12/07/2016

HPI: Follow up of her left knee status post arthroscopy yesterday.

PHYSICAL EXAMINATION: Today, Steri-Strips were changed. No signs of infection.
There was no calf tenderness. Negative Homans sign, She flexes about 80 degrees and extends
out to 0. We changed her Steri-Strips. We wrapped her.

TREATMENT PLAN: I will start some therapy starting early next week and will see her back
in about a month.

<997>
Thomas A. Scilaris, M.D.

ZyDoc.com jobH: 6761459265621 37td20121
Date of Dictation: 1207/2016
Date of Transeription: 12/08/2016

 

RE: Falero, Diana
Page 1 of 1

 

 
~ ae

Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 72 of 168 PagelD #: 361

  

REHABILITATION CENTER

54 South Dean Street 100 Livingston Strect
Englewood, NJ 07631 ‘ Brooklyn, NY 11201
Ts 201-871-4000 F: 201-608-6933 T: 718-852-4300 F: 718-848-4265
0104/2017
RE: Falero, Diana
CHART 4: 20121
DOB: 02/08/1950
BOI: 05/04/2015

Eollow Up Evaluation

HPI: ‘This patient is here for a followup evaluation after left knee arthroscopy on 12/06/2016.
She notes that her left knee is improving. She is stil] complaining of right knee pain.

MRI of right knee did indicate meniscal tear chondral injury, compression fracture,

PHYSICAL EXAMINATION: Examination of right knee reveals knee orthosis removed,
range-of-motion 0 to 110 posterior medial and lateral compartment. Pain with patellofemoral
comptession. Positive McMurray. Negative anterior drawer. No calf tenderness. Negative
Homans.

Left knee range-of-motion 0 te 120, improving quadriceps girth.

IMPRESSION:
l. Status post left knee arthroscopy, improving.
a Right knee derangement,

PLAN: 1 have discussed the problem at length with the patient, Al this time, she wishes to
proceed with right knee arthroscopy. She would like sitnilur results as she did with the left knee,
She requires medical clearance,

The pros and cons of surgical intervention were discussed at length with the patient. Anesthetic
complications, including, but not limited to, death were discussed, as well as surgical
complications, including, but not limited to, continued pain, stiffness, weakness, re-operation,
infection, development of complex regional pain syndrome, bleeding, thrombosis, neurovascular
injury and death. The patient’s questions were answered sufficiently.

This document was electronically signed by Richard CohenS on 3/10/2017 10:04:50 AM
Richard Cohen, R.PA,—C.

Thomas A. Scilaris, M.D.
David R. Capiola, M.D.

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 73 of 168 PagelD #: 362

ZyDoc.con jobt: 6776757265 7269700
Date of Dictatinn, A144 2017
Rule of Transcription: 1/05/2017

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 74 of 168 PagelD #: 363

 

Senne &  DrrtHoraepic

REHABILITATION CENTER

54 South Dean Street 100 A Livingston Street
Englewood NJ 07631 Brooklyn, NY 11201
T: 201-871-4000 T: 718-852-4300

Orthopaedic Consultation

Patient Name: Falero, Diana
Date of Birth:

Medical Record#: 20120
Date: 03/22/2017

HPI: This patient is here for followup evaluation after recent right knee arthroscopy performed
on 03/16/2017. She notes the right knce is improving, Left knee continues to improve after
arthroscopy as well.

PHYSICAL EXAMINATION: Examination of right knee reveals healed wounds without
infection. Range-of-motion 0 to 100. No calftenderness. Negative Homans.

IMPRESSION:
1 Status post right knee arthroscopy from 03/16/2017.
“2, Status post left knee arthroscopy on 12/06/2016.

PLAN: Postop physical therapy has been prescribed, I have discussed the operative findmgs
with the patient, she will for reevaluation in 6 weeks,

<OO7>

Richard Cohen, R.PA.-C.
Thomas A. Scilaris, M.D.
David R. Capiola, M.D,

ZyDoc.com jobi: 6824 5452660564 Tedd
Date of Dictation: 04/22/2017
Date of Transeriptiom: 03/23/2017

RE: Falero, Diana
Page 1 of 1

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 75 of 168 PagelD #: 364

———

Sane é CD RTHOPAEDIC

REHABILITATION CENTER

§4 South Dean Street 100 A Livingston Street
Englewood NJ 07634 Brooklyn, NY 17201
T: 201-871-4000 T: 718-852-4900

Orthepaedic Consultation

Patient Name; Falero, Diana
Date of Birth:

Medical Record#: 20120
Date: 05/03/2017

HP#: The patient is here for a follow up of her bilateral knees. She has recent arthroscopy of the
right knee dated 03/16/2017. She feels much better. She still utilizes cane secondary to fell and
balance issues but she feels her knee pain has improved.

PHYSICAL EXAMINATION: Examination of her right knee reveals flexion of 125 degrees
and extension 0 degrees. No crepitus today. Improvement in strength. Left knee flexion 125
and 130 and extends out to 0. No tendemess per se,

TREATMENT AND PLAN: At present time, we would continue as per physiatry doctor Dr,
Caplan, orthopedically. | will see her back on a p.rn. basis,

<997>
Thomas A. Scilaris, M.D.

ZyDoc.com Joby: 6842 14726624080td20120
Date of Dictation: 0502017
Date of Transeniption: O04/2017

RE: Falero, Diana
Page 1 of 2

 
Case 1:17-cv-00151-KAM- LB Document 22-5 Filed 10/09/18 Foge 76 of 168 PagelD #: 365
To: TINA Page 21 of 36 2 2017-03-23 13:19:40 EDT oe 12016087144 From: Monica Silva

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

 

PATIENT NAME: Falero, Diana
. CHART NO.: 20121
OFFICE CHART NO.:
DATE OF SURGERY: 10/28/2016

 

PREOPERATIVE DIAGNOSIS: Lumbar radiculopathy,
POSTOPERATIVE DIAGNOSIS: Same.

PROCEDURE: Caudal Epidural Steroid Injection under fluoroscopic guidance.
SURGEGN: Anson M. Moise, MD

ANESTHESIOLOGIST: Harald Delalew, M.D.

PROCEDURE NOTE: The above noted patient has been seen ard has a positive history and
physicalfimaging exam. The above noted diagnoses have been established and the patient has
failed basic non-invasive conservative treatment. The different options both non-surgical/surgical
and risks benefits have been explained in simple laymen's terms to the patient including
complications such as bieeding, allergic reaction, infection and other complications up to and
including death, Informed consent was obtained after the risks, benefits, and alternatives
explained te the patient.

Patient was brought to the procedure room and placed in the prone position. Standard ASA
monitors were then applied. Confirmation of the procedure was obtained from the patient. The
skin overlying the area to ba infected was cieaned in a sterile fashion. Sterile drape was placed
around the area to be injected. The overlying skin was anesthetized with 1 % Lidocaine and
0.25% Bupivacaine using 22G 1.5" needle. The level to be accessed was identified under
fluoroscapy: sacaral hiatus, A 22 G3 1/2 inch spina! needle advanced under fluoroscopic
guidance (lateral view) into the epidural space. Intravascular and intrathecal injection was
excluded, There were no parasthesias during the needle placement. After negative aspiration 2 cc
- of non-ionic contrast, Omnipaque 180 injected revealing epidural spread. A 20 cc mixture of 2cc
of 0.25% bupivacaine, t6cc sterile NS and 80mg's (2cc} of methylprednisolone injected at the
level mentioned. The needle was then withdrawn, flushed with NS and thea removed.
The patient tolerated procedure well. A&Ox3, VSS, discharged in good & stable condition.

COMPLICATIONS: None.

Patient was given post-procedure instructions. The patient was instructed to return to physical
therapy at the earliest possible appointment, as it is imperative to continue with the modalities
while undergoing interventional treatments in order to sustain significant and long-term relief.

Patient Name: Falero, Dianna
Page | of 2
Case 1:17-cv-00151-KAM- LB_ Document 22-5 Filed 10/09/18 mse 77 of 168 PagelD #: 366
To: TINA Page 22 of 36 e 2017-03-23 13:19:40 EDT 2 42016087144 From: Monica Stiva

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tek: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on [1/4/2016 3:16:55 PM
Anson M, Moise, M.D.

ZyDac.com job#: 67369 1926545617td20121
Date of Dictation: 10/28/2016
Date of Transcription: 10/29/2016

Patient Name: Falero, Dianna
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Mage 78 of 168 PagelD #: 367
To: TINA Page 23 of 36 = 2017-03-23 13:19:40 EDT oe 42016087144 From: Monica Siva

    

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET

ENGLEWOOD, NJ 07631 |

Tel: 201-871-0010 Pax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO.: 20121

OFFICE CHART NQ.:

DATE OF SURGERY: [1/11/2016

PREOPERATIVE DIAGNOSIS: Cervical radiculopathy,
POSTOPERATIVE DIAGNOSIS: Same.

PROCEDURE: interlaminar Cervical Epidural Steroid Injection Under fluoroscopic guidance,
Ci-FL.

SURGEON: Anson M. Moise, M.D.
ANESTHESIGLOGIST: Andrew Boruta, DO

The above noted patient has been seen and has a positive history, physical and Imaging exam,
The above noted dlagnoses have been established and the patient has failed basic non-invasive
conservative treatment, The different options both non-surgical/surgical and risks benefits have
been explained in simple laymen's terms to the patient including complications such as bleeding,
allergic reaction, infection and other complicatians up to and including death. Informed consent
was obtained after the risks, benefits, and alternatives explained to the patient.

Standard ASA monitors were then applied. Confirmation of the procedure was obtained from the
patient, The skin overlying the area to be injected was cleaned in a sterile fashion using betadine.
Sterile drape was placed around the area to be injected. The overlying skin was anesthetized with
1% Lidocaine and 0.25% Bupivacaine using 220 1.5” needle, The level to be accessed was
identified under fluoroscopy. An 18g Tuohy needle advanced under fluerascopic guidance Into
the epidural space. Epidural space identified by hanging drop technique, and confirmed with
lateral view, Intravascular and intrathecal injection was excluded using isovue 2cc. There were
no parasthesias during the needle placement. After negative aspiration, 2 6cc mixture of 2¢e
(12mg) of betamethasone and 4cc sterile NS injected at tha level mentioned. The needte was
then withdrawn, flushed with NS and then removed. The patient talerated procedure well,
A&Ox3, VSS, discharged in good & stable condition.

COMPLICATIONS: Nore.
Patient was given post-procedure instructions, The patient was instructed to return to physicat

therapy at the earliest possible appointment, as it is imperative to continue with the modalities
while undergoing interventional treatments in order to sustain significant and long-term relief.

Patient Name: Falero, Diana
Page I of 2
Case 1:17-cv-00151-KAM- LB Document 22-5 Filed 10/09/18 Page 79 of 168 PagelD #: 368
To: TINA Page 24 of 36 a 201 7-03-25 13:19:40 EDT A 42016087144 From: Monica Silva

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on 11/21/2016 2:39:13 AM
Anson M. Moise, M.D.

ZyDoc.com job#: 67460712655 1525td20121
Date of Dictation: (1/11/2016
Date of Transcription: 11/12/2016

Patient Name: Falero, Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18__Page 80 of 168 PagelD #: 369
To: TIMA Page 27 of 36 iG 2017-03-23 13:19:40 EDT e 42018087144 From: Monica Silva

 

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO.: 20121-1

OFFICE CHART NO.:

DATE OF SURGERY: 12/28/2016

PREOPERATIVE DIAGNOSIS: Lumbar radiculopathy.
POSTOPERATIVE DIAGNOSIS: Same.

PROCEDURE: Caudal Epidural Steroid Injection under fluoroscopic guidance.
SURGEON: Anson M. Moise, MD

ANESTHESIOLOGIST: Harold Delaleu, M.D.

PROCEDURE NOTE: The above noted patient has been seen and has a positive history and
physical/imaging exam. The above noted diagnoses have been established and the patient has
failed basic non-invasive conservative treatment. The different options both non-surgical/surgical
and risks benefits have been explained in simple laymen's terms to the patient including
complications such as bleeding, allergic reaction, infection and other complications up to and
including death. Informed consent was obtained after the risks, benefits, and altematives
explained to the patient.

Patient was brought to the procedure room and placed in the prone position. Standard ASA
monitors were then appiled. Confirmation of the procedure was obtained from the patient. The
skin overlying the area to be injected was cleaned in a sterile fashion. Sterile drape was placed
around the area to be injected, The overlying skin was anesthetized with I % Lidocaine and
0.25% Bupivacaine using 22G 1.5" needle. The level to be accessed was identified under
fluoroscopy: sacaral hiatus, A 22 G3 1/2 inch spinal needle advanced under fluoroscopic
guidarice (lateral view) into the epidural space. Intravascular and intrathecal injection was
excluded, There were no parasthesias during the needle placement. After negative aspiration 2 cc
of non-ionic contrast, Omnipaque 180 Injected revealing epidural spread, A 20 cc mixture of 2ce
of 6.25% bupivacaine, | Sce sterile NS and 80mg‘s (2cc) of methylprednisolone injected at the
level mentioned, The needle was then withdrawn, flushed with NS and then removed.

The patient tolerated procedure well. A&Ox3, VSS, discharged in good & stable condition.

COMELICATIONS: None,

Patient was given post-procedure instructions. The patient was instructed to retum to physical
therapy at the earliest possible appointment, as it is imperative to continue with the madalities
while undergoing Interventional treatments in order to sustain significant and long-term relief.

Patient Name: Falero, Diana
Page 1 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 age 81 of 168 PagelD #: 370
To: TINA Page 28 of 36 ie :

 

2017-03-23 13:19:40 EDT 12016087144 From: Monica Silva

 

NCALAN SASL AVIDULALUIE OUINUILAL UCIVIEN
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on 1/9/2017 12:34:27 PM
Anson M, Moise, M.D,

ZyDoa.com job#: 677361326570369d20 £21
Date of Dictation; 12/28/2016
Date of Transcription: 12/29/2016

Patient Name: Falero, Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 82 of 168 PagelD #: 371

To: TINA Page 29 of 36 2017-03-23 13:19:40 EDT (3 42018087144 From: Monica Silva

    

 

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO.:

OFFICE CHART NO.

DATE OF SURGERY: 01/16/2017

PREOPERATIVE DIAGNOSIS: Cervical radiculopathy.
POSTOPERATIVE DIAGNOSIS: Same.

PROCEDURE: Interlaminar Cervical Epidural Steroid Injection Under fluoroscopic guidance,
C7-Tl.

SURGEON: Anson M. Moise, M.D.
ANESTHESIOLOGIST: Dr, Deleleu.

The above noted patient has been seen and has a positive history, physical and imaging exam.
‘The above noted diagnoses have been established and the patient has failed basic non-invasive
conservative treatment. The different options both non-surgical/surgical and risks benefits have

_ been expfained in simple laymen’s terms to the patient including complications such as bleeding,
allergic reaction, infection and other complications up to and including death. Informed consent
was obtained after the risks, benefits, and alternatives explained to the patient.

Standard ASA monitors were then applied, Confirmation of the procedure was obtained from the
patient. The skin overlying the area to be injected was cleaned in a sterile fashion using betadine,
Sterile drape was placed around the area ta be Injected, The overlying skin was anesthetized with
1 % Lidocaine and 0.25% Bupivacaine using 22G 1.5” needle. The level to be accessed was
identified under fluoroscopy, An 18g Tuchy needle advanced under fluoroscopic guidance into
the epidural space. Epidural space identified by hanging drop technique, and confirmed with
lateral view. Intravascular and intrathecal injection was excluded using isovue 2cc. There were
no parasthesias during the needle placement. After negative aspiration, a Sce mixture of 2cc
(i2mg) of betamethasone and 4cc sterile NS injected at the level mentioned. The eedle wag
then withdrawn, flushed with NS and then removed. The patient tolerated procedure well.
A&Ox3, VSS, discharged in goad & stable condition.

COMPLICATIONS; None.

Pationt was given post-procedure instructions. The patient was instructed to return to physical
therapy at the earliest possible appointment, as it is imperative to continue with the modalities
while undergoing interventional treatments in order to sustain significant and long-term relief.

Patient Name: Palero, Diana
Page | of Z
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 83 of 168 PagelD #: 372

   

To: TINA Page 30 of 36 a 2017-03-23 13:19:40 EDT ag 12016087144 From: Monica Silva

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on 1/20/2017 1:34:56 PM
Anson Moise, M.D.

ZyDoc.cam jobt: 678400720877305100
Data of Dielaton: 01/18/2017
Gate of Transanption: O1417h2017

Patient Name: Falero, Diana
Pape 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 84 of 168 PagelD #: 373

2017-03-23 13:19:40 EDT 42016087144 From: Monica Silva

 

To: TINA Page 31 of 36

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO.: 20121

OFFICE CHART NO.:

DATE OF SURGERY: 02/03/2017

PREOPERATIVE DIAGNOSIS: Lumbar facet Syndrome

POSTOPERATIVE DIAGNOSIS: Same.

PROCEDURE: Diagnostic Lumbar Medial Branch Nerve Blocks under fluoroscopic guidance,
LEVEL: L4-L5, L5-S1 Bilateral

SURGEON: Anson Moise, M.D.

ANESTHESIA: TIVA

ANESTHESIOLOGIST: Andrew Boruta, DO

PROCEDURE NOTE: The above noted patient has been seen and has a positive history and
physical exam. The above noted diagnoses have been established and the patient has failed basic
non-invasive conservative treatment. The different options both non-surgical/surgical and risks
benefits have been explained in simple laymen's terms to the patient including complications
such as bleeding, allergic reaction, infection and other complications up to and including death.
Informed consent was obtained after the risks, benefits, and altematives explained to the patient.

Patient was brought to the procedure room and placed in the prone position, Standard ASA
monitors were then applied, Confirmation of the procedure was obtained from the patient. The
skin overlying the area to be injected was cleaned in a sterile fashion. Sterile drape was placed
around the area to be injected. The overlying skin was anesthetized with 1 % Lidocaineand
0.25% bupivacaine using 25G 5/8" needle. The level to be accessed was identified under
fluoroscopy. Under fluoroscopic guidance in the oblique view, a 22G 5 inch spinal needle
advanced to the junction of the transverse process and superior articulating process at the above
mentioned levels. Proper needle placement was confirmed in the AP and lateral view. After
negative aspiration, cc of a combination of 0,25%bupivacaine along with 80mg of
methylprednisolone injected at each level mentioned. The patient tolerated procedure well. The
procedure was then repeated on the other side.

A&Ox3, VSS, discharged in good & stable condition.

COMPLICATIONS: None,

Patient Name: Falero, Diana
Page ! of 2
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 85 of 168 PagelD #: 374
To: TINA Page 32 of 36 ee 2017-03-23 13:19:40 EDT 3 12016087144 From: Monica Sliva

 

«

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on 2/8/2017 11:37:14 AM
Anson M. Moise, M.D.

ZyDoc.com job#: 679609426586221td20121
Date of Dictation: 02/03/2017
Date of Transcription: 02/04/2017

Patient Name: Falero, Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 86 of 168 PagelD #: 375
To: TINA Page 33 of 36 eg 2017-03-23 13:19:40 EDT 3 12016087144 From: Monica Silva

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel; 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO.: 20121 .

OFFICE CHART NO.:

DATE OF SURGERY: 02/24/2017

PREOPERATIVE DIAGNOSIS: Lumbar facet Syndrome
POSTOPERATIVE DIAGNOSIS: Same

PROCEDURE: Confirmatory Lumbar Medial Branch Nerve Blocks under fluoroscopic
guidance,

LEVEL: L4-L5, L5-51 Bilateral
SURGEON: Anson M. Moise, M.D,
ANESTHESIOLOGIST: Colby Davis, M.D.

PROCEDURE NOTE: The above noted patient has heen seen and has a positive history and
physical exam. The ahove noted diagnoses have been established and the patient has failed basic
non-invasive conservative treatment. The different options both non-surgical/surgical and risks
benefits have been explained in simple laymen's terms to the patient including complications
such as bleeding, allergic reaction, infection and other complications up to and including death.
Inforrned consent was obtained after the risks, benefits, and alternatives explained to the patient.

Patient was brought to the procedure room and placed in the prone position. Standard ASA
monitors were then applied. Confirmation of the pracedure was obtained from the patient. The
skin overlying the area to be injected was cleaned in a sterile fashion. Sterile drape was placed
around the area to be injected. The overlying skin was anesthetized with 1 % Lidocaine and
0.25% bupivacaine using 25G 5/8" needle. The level to be accessed was identified under
fluoroscopy. Under fluorascopic guidance in the oblique view, a 22G 5 inch spinal needle
advanced to the junction of the transverse process and superior articulating process at the above
mentioned levels. Proper needle placement was confirmed in the AP and lateral view. After
negative aspiration, | cc of a combination of 0.25% bupivacaine along with 80mg of
methylprednisolone injected at each level mentioned. The patient tolerated procedure well. The
procedure was then repeated on the other side.

A&Ox3, VSS, discharged in good & stable condition,

Complications: None

Patient Name: Falero, Diana
Page | of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 87 of 168 PagelD #: 376

To: TINA Page 34 of 36 2017-03-23 13:19:40 EDT 12016087144 From: Monica Silva

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on 3/13/2017 1:38:25 PM
Anson M. Moise, M.D.

ZyDoe.com jobé: 680846826595481td20121
Date of Dictation: 02/24/2017
Dats of Transcription: 02/25/2017

Patient Name: Falero, Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 88 of 168 PagelD #: 377

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tol: 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO,; 20121

OFFICE CHART NO.:

DATE OF SURGERY: 04/10/2017

PREOPERATIVE DIAGNOSES:
1. Lumbar Spondylosis without Myelopathy
2. Lumbar facet Syndrome

POSTOPERATIVE DIAGNOSIS: Same.

PROCEDURE: Lumbar medial branch nerve radiofrequency ablation under fluoroscopic
guidance

LEVEL: 14-5 and L5-81 bilateral.
SURGEON: Anson Moise, M.D.
ANESTHESIA: TIVA
ANESTHESIOLOGIST: Colby Davis, MD

PROCEDURE NOTE: The above noted patient has bcen seen and has a positive history and
physical exam. The above noted diagnoses have been established and the patient has failed basic
non-invasive conservative treatment. The different options both non-surgical/surgical and risks
benefits have.been explained in simple Iaymen's terms to the patient including complications
such as bleeding, allergic reaction, infection and other complications up to and including death,
Informed consent was oblained aller the risks, benefits, and alternatives explained to the patient.

Patient was brought to the procedure room and placed in the prone position. Standard ASA
monitors were then applied. Confirmation of the procedure was obtained from the patient. The -
skin overlying the area to be injected was cleaned ina sterile fashion using betadine, Sterile
drape was placed around the area to be injected, The overlying skin was anesthetized with 1%
Lidocaine 5 ml using 25G 5/8” necdie. The level to be accessed was identified under
fluoroscopy, Under fluoroscopic guidance in the oblique view, a 22g 100mm 10 mm active tip
RF necdle advanced to the above mentioned levels. Final needle position confirmed with PA and
Lateral views. Intravascular injection was excluded.

Level: Impedance: Sensory (50HZ): Motor (2 Hz): 3v

All stimulation confined to lower back with verbal confirmation from the patient. After negative

Patient Name: Falera,Diana
Page | of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 89 of 168 PagelD #: 378

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

aspiration, 0.5 oc of a mixtuce of 1% Lidocaineand 0.25% bupivacaine injected at each level
prior to REA. Lesion: 80 degrees C for 90 seconds. The procedure was repeated on the other
side,

The patient tolerated procedure well,
A&Ox3, VSS, discharged in good & stable condition,
COMPLICATION: None.

DISPOSITION: Motor Function was unchanged from prior to the procedure and there was uo
weakness, The patient was given discharge instructions and discharged home.

COMMENT: The patient tolerated the procedure well and will return in two to four weeks for a
follow-up visit to monitor improvement and post-procedural course. The patient understands
thal there may be one to two weeks of post-rhizotomy inflammation/neuropathy and to treat
accordingly with anti-inflammatories (Medrol dose pack, NSAID's, and Tylenol) as well as
topical agents, such as cold/heating pads.

Patient was given post-proccdure instructions. The patient was instructed to return to physical
therapy at the earliest possible appointment, a5 it is imperative to continue with the modalities
while undergoing interventional treatments in order to sustain significant and long-term relief.

This document was electronically signed by Anson Moise on 4/21/2017 2:40:11 PM
Anson M. Moise, M.D.

ZyDoc.com job#: 683112926614047td20121
Date of Dictation: 04/10/2017
Date of Transcription: 04/11/2017

Patient Name: Falero,Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 90 of 168 PagelD #: 379

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel; 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Falero, Diana
CHART NO.; 20121

OFFICE CHART NQ.:

DATE OF SURGERY: 05/01/2017

PREOPERATIVE DIAGNOSIS: Cervical radiculopathy
POSTOPERATIVE DIAGNOSIS: Same

PROCEDURE: Interlaminar Cervical Epidural Steroid Injection Under fluoroscopic guidance,
C7-T1

SURGEON: Anson M. Moise, M.D.
ANESTHESIA: MAC
ANESTHESIOLOGIST: Colby Davis, M.D.

The above noted patient has been seen and has @ positive history, physical and integing exam.
The above noted diagnoses have been established and the patient has failed basic non-invasive
conservative treatment. The different options both non-surgieal/surgical and risks benefits have
been explained in simple laymen's terms to the patient including complications such as bleeding,
allergic reaction, infection and other complications up to and including death. Informed consent
was obtained after the risks, benefits, and alternatives explained to the patient,

Standard ASA monitors were then applicd. Confirmation of the procedure was obtained from the
patient. The skin overlying the area io be injected was cleaned in a sterile fashion using betadine.
Sterile drape was placed around the area to be injected. The overlying skin was anesthetized with
1% Lidocaine and 0.25% Bupivacaine using 22G 1.5” needle. The level to be accessed was
identified under fluoroscopy. An 18g Tuohy needle‘advanced under fluoroscopic guidance into
the epidural space. Epidural space identified by hanging drop technique, and confinned with
lateral view, Intravascular and intrathecal injection was excluded using isovue 2cc, There wore
no parasthesias during the needle placement. I injected contrast and visualized the borders of
epidural space and nevroforamen, After negative aspiration, a 6cc mixture of 2ce (12mg) of
betamethasone and Ace sterile NS injected at the level mentioned. The needle was then
withdrawn, flushed with NS and then removed. The patient tolerated procedure well. A&Ox3,
VSS, discharged in good & stable condition.

COMPLICATIONS: Nane.

Patient Name: Falero, Diana
Page t of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 91 of 168 PagelD #: 380

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWQOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

Patient was given post-procedure instructions. The patient was instructed to return to physical
therapy at the eacliest possible appointment, as it is imperative to continue with the modalities
while undergoing interventional treatments in order to sustain significant and long-term relief.

This document was electronically signed by Anson Moise on 5/12/2017 12:39:27 AM
Anson M. Moise, M.D.

ZyDoc.com job#: 6840903 26622823td20 121
Date of Dictation: 05/01/2037
Date of Transcription; 05/02/2017

Patient Name: Falero, Diana
Page 2 of 2
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 92 of 168 PagelD #: 381

HEALTH EAST AMBULATORY SURGICAL CENTER
§4 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 203-671-0016

PATIENT NAME: Faleroa, Diana
CHART NOL: 20121-1

OFFICE CHART NO.:

DATE OF SURGERY: 05/19/2017

PREOPERATIVE DIAGNOSIS: Cervical facet arthropathy
POSTOPERATIVE DIAGNOSIS: Same

FROCEDURE: Diagnostic Cervical medial branch nerve block
LEVEL: C4-C5, C5-C6, Bilateral

SURGEON: Anson M. Moise, M.D,

ANESTHESIOLOGIST: Colby Davis, M.D.

PROCEDURE NOTE: The above noted patient has been seen and has a positive histary,
physical and imaging exam. The above noted diagnoses have been established and the patient
has failed basic non-invasive conservative treatment. The different options both non-
surgical/surpical and risks henefits have been explained in simple fayenen’s terms to the patient
including complications such as bleeding, allergic reaction, infection and other complications up
to and including death, Informed consent was obtained after the risks, benefits, and alternatives
explained to the patient.

In order to better diagnose and treat this patlent’s spinal pain and related symptoms, it was
medically necessary to perforn’a fluoroscopically guided contrast enhanced nerve blocks
themedial branches that innervate the facet joints.

After obtaining informed consent, the patient was posttioned prone on the tluoroscopy table and
prepped in the usual sterile manner, The area over the paraspinal region overlying the

targeted medial branch location was marked, Utilizing a single needle technique and lateral to
PA visualization, a 25 g 3 1/2" spinal needfe was advanced to the midpoint of the articular pillars
of appropriate level. After the absence of vascular uptake or intyaforaminal spread was
confirmed, 0.5cc of 0.25 % Bupivicaine was injected. Signs and symptoms were monitored for
pain reproduction and/or resolution, The procedure was repeated on the medial branches nerves
of the other side,

Ail vital signs were monitored prior to, during and after the procedure. The patient tolerated the
procedure well and was discharged after an appropriate period of observation. If there are any-

Patlent Name: Falero, Diana
Page 1 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 93 of 168 PagelD #: 382

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 97631
Tel: 201-871-0010 Fax; 201-871-0016

complications, the patient was instructed to call us. The patient is to follow up with me within
one week.

This document was electronically signed by Anson Moise on 6/9/2017 4:22:03 PM
-Anson M. Moise, M.D. .

ZyDoe.com job#: 684861426631 137td0
Date of Dictation:05/19/2017
Date of Transcription; 05/20/2017

Patient Name: Falero, Diana
Page 2 of 2
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 94 of 168 PagelD #: 383

en, PRECISION Jacos LicHy, M.D.
sain IMAGING THOMAS M. KOLB, M.D.
wept OF NEW YORK 222 EAST GSH STREET
NEW YORK, NY 10065
June 17, 2015
RE: FALERO, DIANA
DOB: 2-08-50
Charles Kaplan, M.D.
100A Livingston Street

Brookiyn, New York 11201
Bear Dr. Kaplan:

MAGNETIC RESONANCE IMAGING OF THE LUMBAR SPINE WITHOUT CONTRAST:

PATIENT HISTORY: Status-post trauma .

TI, proton density and T2-weighted sagittal as well as T1 and T2* weighted axial and sagittal
images of the lumbar spine were obtained in a closed 1.5 Tesla magnet,

At L5-81, there is a focal central posterior disc herniation impinging upon the thecal sac
narowing the right-sided neural foramen abutting the exiting the right L5 nerve root.

AtL4-5, there is a central posterior disc herniation impinging upon the thecal sac narrowing the
neural foramina bilaterally. There is facet hypertrophy at both the L4-5 and L5-S1 levels.

At L3-4, there is 2 broad disc bulge impinging upon the thecal sac. The neural foramina and
exiting nerve roots are unremarkable,

At L1-2, thers is a right paracentral disc herniation impinging upon the thecal sac, right lateral
recess and inferior aspect of the right-sided neural foramen,

The remainder of the dise levels shows no evidence of bulge or herniation.
There is loss of height of the L5-S1 disc, The remainder of the discs are of normal height.
The marrow signal and conus medullaris are unremarkable, There is no fracture or listhesis.

IMPRESSION: Dise herniations L1-2, L4-5 and L5-S1 with central and foraminal
narrowing as detailed above. Disc bulge L3-4.

Thank you for referring this patient to our office.

 

Thomas M, Kolb, M.D.
TKies
CD sent to above address 5JM

 

MANHATTAN (MisTowM Eant)  MaANHATTAR (UFPER faaT? eatin, Brown (Tango Nees) BONA [FORDHAM
AD? Easy A0vH STRELT {7D Eaor 7774 STREET 7 - “ 3625 €. TREMONT AVE. STE, 1G} 44320 Davinsan AVE. 2ND FL,
New Yorn, N¥ 10022 NEw Yore, NY 10075 AR . Baonx, WY tO465 BRONX, WY 10468
¥. 242.979.4409 T. 218.877, 4458 f T. 214.879.4088 T 212.879_4408

F, 2b3.7a7.49017 PL 238.797, 5017 Meenggitt FP. 213.737.5957 F, 212.737.9917

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 95 of 168 PagelD #: 384

opel PREGISION Jacas LicHy, M.D.
sau IMAGING THUMAS M. KOLA, w1.0.
ue ‘ ate OF NEW YORK 2223 FAST GOTH STREET

NEW YURK, NY 100645

June 17, 2015
RE: FALERO, DIANA

DOB: 2-08-50
Charles Kaplan, M.D.

100A Livingston Street
Brooklyn, New York 11201
Dear Dr. Kaplan:

wo RESONANCE IMAGING OF THE CERVICAL SPINE WITHOUT CONTRAST:
[1+

PATIENT HISTORY: Status-post trauma

T1, proton density and T2-weighted sagittal as well as T1 and T2*weighted axial and sagittal
images of the cervical spine were obtained in a closed 1.5 Tesla magnet.

At C2-3, there is no disc bulge or herniation. The neural foramina and exiting nerve roots are
unremarkable,

At C3-4, there is a focal right foraminal disc hemiation impinging upon the right-sided neural
foramen.

At C4-5, there is a central posterior disc herniation impinging upon the thecal sac narrowing the
neural foramina bilaterally.

At C5-6, there is a central posterior disc herniation impinging upon the thecal sac narrowing the
neural foramina bilaterally, left greater than right.

At C6-7, there is a central posterior disc herniation impinging upor the thecal sac narrowing the
neural foramina bilaterally.

The discs are of normal height. The marrow signal and cord signal are normal. The cranio-
cervical junction is unremarkable, There is no fracture or listhesis,

IMPRESSION: Dise hemiations C3-4, C4-5, C5-6 and C6-7 with central and foramina!
narrowing as detailed above.

Thank you for referring this patient te our office.

 

 

 

TKécs ©
CD sent to above address SIM
RARNHATTANM CM Eay third East) MAMHATTAN THEPPER East) Broad (Terocs NEG) RHGNX (FOR OHAM]
ao? Eagy GOTH STReeY '7O East 7 7ry SYREET ! . gaze U. Teewonr Ave, STS, TGF 2430 DAMONDN ave. ZNO FL.
New YorK, N¥ 10022 new York. N¥ 1OO7S AGR Bronk, NY 10465 UaGNx. NY 1665
4 7 sggn eae
7.212.879.4468 T. #12.B79.4488 . a 7. 212.879.4488 T. 212.879.4488

F. 212.787. OSE? BF, ZEB. 7a SRI? “eet yaa F. ZIG TaISII?T Fi 212,737.99 67

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 96 of 168 PagelD #: 385 |

 

07-23 15 10:83 FROM- T-492 P0001 /0002 F-884
: we PRECISION Jace Ligny, M.D.
rearengee iIMATSINGES THomMaAS M. Kova, M.D,
‘ : ’ CF NEW YORK 22932 EAST GSTH STREET
NEW YORK, NY 10065
July 22, 2015

RE; FALERO, DIANA
DOB: 2-08-50

Charles Kaplan, M.D.
100A Livingston Street
Brooklyn, New York 11201
Dear Dr. Caplan:

MANETIC RESONANCE IMAGING OF THE RIGHT HIP WITHOUT CONTRAST:
720-1

PATIENT HISTORY: Status-post trauma

Ti ond T2 fast spin echo sagittal, 12 fast spin echo axial and T1 and T2 fast spin echo coronal
images of the hip were obtained in a closed 1.5 Tesla magnet.

The marrow signal is normal with no fracture or osteochondral lesion,
‘There is a normal sphericity of the femoral head.
‘There are degenerative changes with narrowing of the femoro-acctabular joint space.

There is asmall amount of fluid outlining the inferior femoro-ncetabular labrum, which is
suspicious for a tear, Clinical correlation is in order, The remainder of the labrum is intact.

Ingertions of the anterior and posterior abductor and adductor musculature are unremarkable.
There are no soft tissue masses or fluid collections.

IMPRESSION; Degenerative changes. Suspicion of a tear of the inferior femoro-acetabular
labrum us detailed above, Joint effusion.

Thank you for referring this patient to our office.

Thomas M, Kolb, M.D,

 

TKies
4 , a
CD sent to above address
t
5JM
lasHatrrae: (MUUTOWS Earnt]  MaNnHaTTaAn tyered EAST ms Beans Pinus Meck) deans (PORBHAM?
U7 Fant GOTH SIRSET 170 Last 777 Bree) . 4 NARA B. Teemony AVE. Are. 1} ZAAll Dawson AVE. #Ne HL.
rwovnne, MY 1uUes neve oR, MY THUS AG ARMIN, NY 1s 5 HHAIX, WY [Lada
215.079.9048 tr, ote bye. 4408 VEPs. 4a0g T. BIRLA AAR

ULE PATO F. QM ay BoE wh Pr 21S."a7.59 14 PRA
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 97 of 168 PagelD #: 386

07-28-15 10:33 FRON- T-492 po0d2/0002 F-884
Oe PRECISION JAcas Lighy, M.D.
mat IMAG ING THOMAS M, Kas, M8,

‘ ws OF NEW YORK 222 EAST GSTH STREET
NEW YORK, NY 10065
July 22, 2015

RE: FALERO, NANA
DOB; 2-08-50

Charles Kaplan, MD.
100A Livingston Street
Brooklyn, New York 11201

Dear Dr. Kaplan:

MAGNETIC RESONANCE IMAGING OF THE LEFT HIP WITHOUT CONTRAST:
7-20-

PATIENT HISTORY: Status-post trauma

TL and T2 fast spin echo sagittal, T2 fast spin echo axial and Tt and ‘2 fast spin echo coronal
jmages of the hip were obtained in a closed 1.5 Tesla magnet.

There is a mild tear of the superolateral femoro-acetabular labrum with associated joint effusion.
The remainder of the labrum is uncernarkable.

The marrow signal is normal with no fracture or osteochondral lesion.
Thore is normal spliericity of the femoral head.

‘There are degenerative changes with significant narrowing of the femoro-acetabular joint with
femoto-acetabular cartilaginous deffect at its mid inferior aspect,

There is 4 partial tear of the insertion of the glutcus medius tendon, The temainder af the
anterior and posterior abductor and adductor masculature are unremarkable,

There ave no soft tissue masses.

IMPRESSION: Partial tear of the gluteus medius lendon. ‘Tear the superolateral femoro-
acetabular labrum. Degenerative changes at the femoro-acetabulat joint. Small joint effusion,

Thank you for referring this patient to our office.

  

 

Sincerely,
%
Thoms M. Kolb, M.D.

Kes

CD sent to above address

JM
ANHATTAN [Miornws RAT)  MANRATT AM Hlespen EAST ome RON (Thikaoe Nem BANAx [Fonnmaan)
“VP FAST GEltit SheRFET 170 CabT PITH ATAREY 3G BE. ihemunt Ave, Ber iM) 2A Dawogns Ave ANA FL.
ew Yore, Wy Er? Hew YORE, NY in07e ADR Haun, NY 1U4A5 Drow, NY HSA

; daukta

312.070.4400 T. 214,079 4596 J, 212.0979 444g 7. 712,079,448

2VA7I7. BOI F, SPST 27. GOLF Sea bo ESD OST E248. Fuv.pui?

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 98 of 168 PagelD #: 387

. 07-207 15 15248 FROM- 1-882 P0002 /0002 F-313
enh, PRECISION JASOB LigHy, M.D.
cede gages IMAGING THOMAS M. KGLE, MP.

vant OF NEW YORK 222 AST GARTH STREET
NEW YORK, NY 7006S
July 28, 2015
RE: FALERO, DIANA
DOB: 2-08-50
Charles Kaplan, M.D.
100A. Livingston Street
Brooklyn, New York 11261

Dear Dr. Kapfan:

MASNETIC RESONANCE IMAGING OF THE LEFT KNEE WITHOUT CONTRAST:
Tod's

PATIENT HISTORY: Status-post trauma

Axial fat-saturated, proton donaity, fast spin echo, sagiital proton density, fast spin echo and
sagittal inversion recovery and coronal gradient echo images were obtained in a closed 1.5 Tesla
magnet, Additional meniscul windows were utilized,

There is a flap tear of the posterior hora of the medial menisous (nage 7, eagittal), There is a
contusion of the posterior aspect of the medial femoral condyle, The cruciate ligaments are
intact. The lateral meniscus is normal, The collutetal ligaments arc unremarkable, The
remainder of the bony structures are unremarkable,

IMPRESSION: Contusion of the pasterior aspect of the medial femoral condyle, Flap tear
of the posterior harn of the medial meniscus.

Thank you for referring this paticnt to our office.

Sincerely,

 

 

JLies
CD sent to above address
’
AMAT TAM Zintows far) MANHATTAN (era EAgTT an QRONS ITriate mene BAGHK iF CRDHAM}
47 Laor our Gracer 190 Gast 77TH STARS f + HB2O UL. SAeaUNT Ave. Ste, 1) 2ES GAM DWUER AYE. Sab iL,
wt Yam: NY FORE Nitw YoRK, NY PGS AGR Wiens, N¥ 1Ua65 Buunx, NY Fuad
21 tty v ede Ts 2ST R b T. 212,879. aden , PARAS

2IZ.797 S017 Fa Z1SS9 7 G07 Ten et o. 21a, 7a og +, AVR

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 99 of 168 PagelD #: 388

07-20-16 15:48 FROM T-882 0001/0002 F-913
hie, PRECISION Jacos LIGHY, M.D, t
cid IMAGING THOMAS M, KOLB, M.1,
ye GF NEW YORK 222 Cast GBTH STREET

NEW YORK, NY 10065
July 28, 2015

R& FALERO, DIANA
HOB: 2-08-50

Charles Kaplan, M.D,
100A Livingston Street
Brooklyn, New York 11201

Dear Dz. Kaplan:

MAGNETIC RESONANCE IMAGING OF THE RIGHT SHOULDER WITHOUT
CONTRAST; 7-27-15

PATIENT HISTORY: Status-post teauma

Proton density, fat-saturated fast spin echo and T2-welghted Jast spin scho, coronal oblique
images as woll as T2 gradient echo axial and T2 fast spin. echo and proton density, fat-saturated
fast spin echo, sagiitat oblique images were obtained in a closed 1.5 Tesla magnet,

Thexe is hypertrophy at the acromio-clavicular joint. Thore is a vertical incomplote tear of the
supragpinaius tendon, There is also a partial thickness tear ofthe subscapularis insertion. The
infraspinatus tendon is normal. ‘There ta anterior dislocation of the biceps tendon. There is fluid
in the biceps tendon sleeve. The glenoid labrum is intact,

IMPRESSION: Anterior dislocation of the biceps tendon, Partial thickness tear of the
suprasplnatus and subscapularis tendons

Thank you for refeazing this patient to our office,

 

Sincerely,
Jacob Lichy}
Lies
CD sent to above address
ANHATIAN IMiOTAWws Kany) SAMMATTAN (PPB TART eM BRmussa fron NEGx Aaaek (PAAR
ay kage Girth bRgey POR Agr ever LYREET ‘am AGA F. TeeMoaT Ave. re. 102 2agO Davioge Ave, See FT -
WHY OR, MY LOOEB Wa Yorn, MY 1GO7S At Onpax, NY ARGS Unies. WY eG
212.b/4,6qun 7. 215.479, 4408 ' T. 2IS.873, 4408 ‘|. StF V79 aseR

WILEY SUT F. AER-FORRGIT ae 7. HER ATSO1T FOL ZPS7 Bey

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5

* 4%e*
“.* .
a

.
een eee at

a
«*.

* *
. .
ote

“, PREGISION

Filed 10/09/18 Page 100 of 168 PagelD #: 389

Jacos LicHy, M.D.

-IMAGBING 222 EAST GOTH STREET
DF NEW YORK NEW YORK, NY 10065
March 14, 2016
RE: FALERO, DIANA
DOB: 2-08-50
Charles Kaplan, M.D.
100A Livingston Street

Brooklyn, New York 11201

Dear Dr. Kaplan:

MRI OF THE LEFT SHOULDER: 3-03-16
PATIENT HISTORY: Status-post trauma ;

TECHNIQUE: T1, T2 and proton density axial, coronal and sagittal images were obtained in an
ultra high strength 3.0 Tesla large bore magnet. Additional windowing is used.

There is an articular side insertional tear of the supraspinatus tendon as well asa supraspinatus
articular side tear at the musculotendinous junction (coronal 11 T2). There isa SLAP tear

(13 coronal). There is a partial tear of the biceps muscle and tendon just below the humeral head
(sagittal 8, coronal 15). There is mild hypertrophy of the acromioclavicular joint. There is a small
contusion of the humeral head posterolaterally (axial 11). There is an insertional tear of the
subscapularis tendon (11 axial). The infraspinatus tendon is normal. There is fluid in the axillary
pouch,

IMPRESSION:  Supraspinatus and subscapularis tendon tears. Small contusion of the
numeral head with underlying edema. Labral tears. SLAP tear. Hypertrophy of the

acromioclavicular joint. Partial tear of the biceps muscle and tendon.

Thank you for referring this patient to our office.

 

JL/cs
CD sent to above address CH

 

MANHATTAN [hIOTOWN Eastt MANRATTAN (UPPER EAST} ye he, BRONX (THROGA NECK BAoONx (fPaRonaAM)

407 East GOTH STREET 170 East 771TH STREET feo at 3626 E. Tremont Ave. Ste. 101 2430 DaAvtiogsoONn Avs, 2ND FL.
New York, NY 19022 New Yark, NY 10075 tk BadNx, N¥ 10445 HARONK, NY 10468
T. 212.079.4488 T. 212.879.4488 Y. 212.879.4488 T. 412.975,44508
FL ALE. SF SOF ‘ F. 212.737,5917 F. 212.797.5017 F. 212.737.5917

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 101 of 168 PagelD #: 390

08-28-16 18:20 FROM T-10 = P0007 /0003 F578

r
tata
vat ane
+ *
BAbhzupaes
anny ey
«

eoneene

PRECISION
Jacob tichy, 4.0. 3 Payne, MO.
“~ ~ RADIGLOBY avid &, Payne, M
BY JACSB Litny, Mo.

B33 Fast gore STREET
Now Ydse, Nye Jones

 

 

 

 

Angust 16, 2016 we
RE: FALBRO, DIANA
BOB: 02-08-50

Charles Kaplan, M.D.

160A Livingston Street

Brooklyn, New York 11201

Dear Dr. Kaplan:

MRIOF THE LEFT FOOT: 8-11-14
PATIGNT HISTORY: Stabis-post trauma

TECHNIQUE: Axial, coronal aud sagittal proton density water-weighted and fat-weighted views
were obtained in an ultra high strength 3.0 Tesla large bors magnet.

There is postoperative change in the 1" metatarsal. Thera is a residual hallux valgus dofonnily.
The segamaids are laterally subluxed. There is metutursososamoid osteoarthtilis, There are 2"
through 4” digit hammertoes and there is 4 lateral tilt and subhoxation of 2" aud 3%! proximal
phalanges, as woll as medial tilt and subluxation of the 4" and 4! proximal phalanges. There is
2™ through $"" metatarsophalangeal joint osteoarthritis, There is mild intemphalangeal joint
atthritis. There is mild tarsometatarsal ostecarthyitis, The Listrans ligunent js intact, Subtalsr
articulations are uncertarkable, Foserting ankle tondons ate intact. Collateral ligaments at the
ankle level are outside the field of view. Muscufaturc and tendons intrinsic to the forefoot and
midfoot are rymarkuble. There is a neuroma at ho 2™ interspace of 1,5 continieters in length,

IMPRESSION:

Postoperative changes of tho 1° metatarsal with residual hatlix valgus deformity.

Ostevarthritis at 1 metatarsophatungeal joint, as well as at mnetatyraosesantoid articulations.

2" through 5" digit hammertoes with Interally tilted and subluxed 2" and 3" digits and medially
{ilted and subluxed 4! and 5" digits,

Continued on page 2

 

 

btAnpAT TAN IMibYouwn FAzt MakeATT AN [pgeR EAST! finonx {PerouaMl Baoanx [THROKOS Neckt
2Q? GART GOs Stages 390 Baar VTE Sracge 2430 OAvingdes AveeE 2424 fas? TAEMOMYT AVENUE
New roa. WY 1NO2g (ow York. Nr roavs Ofna, NY 10446 Aan, NY 14a

YT. 81a, 879.448o v, 232.979, 4d065 . FIDGC79.444B TT, 213.879,¢608
PLRVRLVST DOL? F. 232.997, B93? F. AtZ. 747,591 7 F. 203.99 7,9917

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 102 of 168 PagelD #: 391
08-28-"16 16:20 FROM T-105 P0002/0003 F-578

 

va fheeb ee
a
yk te
says

 

 

Jacob Uehy, M.D. PREGStoO N Dovid &. Payne, M.D.
“ RADIOLOGY ¥
BY JACOB licnv, 4.0.7.0
£32 Eaar 661M FIAEET
Nitwv Your, V¥ 1055

 

 

August 16, 2016

 

 

 

 

 

RE: FALERO, DIANA
DOB: 02-08-50
Page 2
IMPRESSION CONTINUED:
Moderate 2 through 5"* metatersophalangeal joint osteaarthritis,
Mild tersometatarsal osteoarthritis.
2" interspace neuroma, ag described.
intac! ankle tendons and ligaments as visuxlized.
Thank you for the courtesy of this referral, '
Sincerely,
David R, Payne, M.D.
Diplomats, Auterican Board of Radiology, with Added Quatifivations in Neuroradiology
DRE fens
CD scat to above address CLI
MANMATT an fein tawe Baap ™, a
307 Easy Gomi Bracer SPQ Lamy y7em paanee 2430 damostn avewye Sea aN NaN
rew VOAX. AY 196022 Nie Yors, NY 10075 SRONK, NY D460 Unaiex Ne C4ONT AVENUE
v, FID 7d act RID A79. 3489 Ye 212,79, 4908 81 zay ioe
©, 292,709,561 7 Fr SS. 7ET SoC FL SIRS 7.S98? r, xintaraen

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 103 of 168 PagelD #: 392
08-31? 16 08:14 FROM- J-815 P0001 /0001 F-866

‘
‘ .
sea
Figha!
. 4
rate
edhe eebad
4 i

eta?
heey

 

 

Jacob Lichy, M.D. PREGI Sy _ David R. Payne, M.D, ~~

ay dAcde LICHY, M.0.F.5
222 FART GHTH BTABET
-NbWw York. N¥ 106085

 

 

 

Aupust 30, 2016

RE: FALERO, DIANA

DOB: 02-08-50 |
Charles Kaplan, M.D. |
100A Livingston Street
Brooklyn, New York 11201

Dear Dy. Kaplan:

 

MRI OF THE RIGHT KNBH; 8-28-16
PATIENT HISTORY: Status-post trauma,

TECHNIQUE: Axial, coronal and sagittal proton density water-weighted and fat-weighled
images were oblained in an ultra high strength 3.0 Tesla large bore magnet.

There is # contusion of the medial f&moral condyle with a roughly 1.0 centimeter area of
cancellous edema, There is a tear of the posterior horn of the medial ineniscus just below the area
of cancellous edema (9 and 10 sagittal). There is a tear of dhe anterior hom of the medial meniscus
anid a compression fracture of the anterior aspect of the medial femoral condyle. There is a strain
of the anterior crusiale ligament (15 sagittal). There is a partial tear of the proximal medial head
of the gastrocnemius with a suggestion of intermuscular hemorrhage (10 axial, 7 sagittal).

IMPRESSION: Compression fracture of the anterior medial femoral condyle, Contusions of
the medial femoral condyle. Tears of the medial meniscus as described above. Partial teat of the
atiterior eruciate ligament, Clinical correlation for antertor cruciate ligarnent tear findings is
recommended. The appearance of the anterior cruciate ligament may be duc to age changes
(“celery stalk” anterior cruciate ligament). Partial tear of the medial head of the gastracnemius.

Thank you for referring this pationt to our office,

 

JLfoms
CD sent to above address CH

 

MANHATTAN [MIBTOWM EAGT) MANHATTAN (UPPER EAST) BRONX iFORDHAII BedNs (Tandade NECK)
BOY CaaT Greer ATALET 179 East 77TH Stay 249350 Daviogan Avene 8626 Eset TAEMDNT AVENE
New YORK. NY 102g New York, NY 10075 BRONX, NY 1468 SanNx, NY 10965

7 BIB. e7o.445e8 T. 2IAB7RASEB T. 212.079 4489 T, 212.079.)488

7. B1A,797, 5917 F. 212.757, 5917 FP, 21IATRSOE? FAVA TAT OO?

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 104 of 168 PagelD #: 393

(Cee rca OUP

Sve _MED .7474

www healthecasimedicargroup.com info@healtheasimecicaigraup.com

 

DOS: 06/08/2017

RE: Falero, Diana
CHART #: 20121
DOB: 02/08/1950
DOI: 05/04/2015

Follow Up Evaiuation

HPL Ms, Falero is being treated in our pain management office for cervical and lumbar
radiculopathy and facet syndrome that has been responsive to pain management intervention.
The patient most recently had a cervical MBB diagnostic bilateral C4 to C6 on May 19, 2017.
The patient states she had 100% pain relief for one week, but pain returned and is now 8/10
today with pain radiating to her left upper extremity: The patient states back pain was aggravated
yesterday after grocery shopping and is now 7/10 today and the patient has not started physical
therapy after lumbar RFA thal was done on April 10, 2017.

PHYSICAL EXAMINATION: Lumbar-exam; Tenderness over lumbar spine. Negative
straight leg raise bilaterally. Flexion 0 to 30, lateral rotation 0 ta 20 bilaterally, lateral bending 0
to 15, extension 0 to 5. Deep tendon reflexes, hyperrefiexia bilaterally. Negative clonus.
Cervical exam: Tenderness over C-spine and trapezius muscle. Injection site is clean and dry,
and non-indurated. Negative Spurling bilaterally. Flexion 0 to 30, extension 0 to 20, latetal
rotation 0 to 35 bilaterally. Deep tendon reflexes, positive hyperreflexia bilaterally.

ASSESSMENT AND PLAN: Patient with lumbar radiculopathy, needs to start physical therapy

and ‘cervical radiculopathy, the patient needs to proceed with cervical MBB confirmatory to ‘
assess for RFA. The patient may follow up with scheduled appointment or earlier if symptoms ~
become worse.

This document was electronically signed by Roderick James on 6/14/2017 9:07:08 AM
Roderick James, PA.

Anson Moise, M.D.
ZyDoc.cvm job: GAS4NSRGEZA IRS
Dale af Pigtation: O6DR2017

Date of Trunsertptinn:? O69 2017

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 105 of 168 PagelD #: 394
To: TINA Page 25 of 36 a8 2017-03-23 13:19:40 EBT 2 12016087144 From: Monica Silva

 

HEALTH BAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
pan, ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Pax: 201-871-0016

REPORT OF OPERATION

Patient Name: Falero, Diana

MRN: 20125

Date of Birth: 02/08/1950

Date of Procedure: 1262016

Data of Dictation: 12/06/2016

Procedure: l. Left Imee examination under anesthesia, ieft ines

arthrascepy, partial medial meniscectomy.
2, Partial lateral meniscectomy.
3. Extensive synovectomy,

4. Chondroplasty.

Surgeon: David R. Capiola, M.D.

Assistant: Barry Hughes, PA.

Anesthesiologist: Harold Deilalen

Type of Anesthesia: General

om

Pre-Op. DK: Left knes medial and lateral meniscal tears, synovitis, and
chondromalacia,

Paoat-Op. OX: Left knee medial and Isteral meniscal tears, synovitis, and
chondromatacta,

Estimated Blood Loss: Minimal.
Blood Replacenrenta: None,

TV fluids: Lactaied Ringer's.
Specimens; None,
Wound: Clean,
Complications: None,

INDICATION FGR THE PROCEDURE: After operative site was verified and operative
consent wae obtained, the patient was brought to the operating raam where LMA anesthesia was
administered in the usual fashion. Preoperative antiblotica were administered prior to and after
the case. Examination under anesthesia of the left lower extremity demonstrated crepitua with
flexion and extension with a stable knes, The left lower extremity was prepped and draped in the
ysusl sterile fashion and after an adequate time-out was performed involving the attending
surgeon, anesthesiologist and a circulating nurse, an inferolateral portal site was established
followed soon by an Inferomedial portal site and a diagnostic arthroscopy was performed, There
was found to be extensive synovitis and a synovectomy was performed for postoperative pain
ron relief and for better visualization. There waa found to bs chondromalacia grade 3 changes on the
undersurface of the patella and a chondroplasty was performed using electrocautery as well as

Patient Name: Palero, Diana
Page 1 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 106 of 168 PagelD #: 395

To: TINA Page 26 of 36 ( a 2017-03-23 13:19:40 EDT i 12016087144 From: Monica Silva

 

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
~“ ENGLEWOOD, NJ 67631
Tel: 201-871-0010 Fax: 201-871-0016

the shaver, The medial and the lateral gutters ware entered. There was found ta be extensive
synovitis and a synovectomy was performed aa weil, Tha trachlea demonstrated significant
chondral damage as well, and a chondroplasty was performed for the unstable flapa of cartilage.
The medial joint was entered, There was found to be tearing of the posterior korn of the medial
meniscus, A partial meniscectomy wag performed utilizing arthroscaple biters, shaver and
electrochutery. The intercondylar note was entered and extensive synovectomy was performed.
The ACL was probed in Its entirety and waa found to be intact. The lateral joint was entered.
There was found to be significant tearing involving the posterior horn and body of the lateral
meniscus extending into the anterior hom. A partial meniscectomy was performed utilizing
arthroscopic biters and shaver. Electrocautery was used to seal the edges. The knee was
copiously inigated, The portal sites were closed. A sterile dressing was placed, The patient was
awakened and ferred to the PACU in stable condition. No complications were noted.

David R. Capiola, M.D.

os ZyDou.com obit 6760553708015290020121
Data af Dilation 12Av2019
Date of Trensotption: 12/08/2011

Patient Name: Falero, Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 107 of 168 PagelD #: 396

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tek: 201-871-0010 Fax: 201-871-0016

REPORT OF OPERATION

Patient Name: Falero, Diana

MRN: 20120

Date of Birth: 02/08/1950

Date of Procedure: 03/16/2017

Date of Dictation: 03/16/2017

Procedure: I. Right knee arthroscopy.

2. Arthroscopic partial medial meniscectomy.

3, Partial lateral meniscectomy.

4, Chondroplasty of lateral tibial plateau and trochlea, patella
with extensive synovectomy.

Surgeon: Thomas A. Scilaris, M.D.
Assistant: Richard Cohen, P.A. and Barry Hughes, P.A.
Anesthesiologist: Dr. Boruta.
Type of Anesthesia: Popliteal saphenous block right lower extremity with General
Pre-Op. DX: Right knee medial meniscal tear.
Post-Op. DX: 1. Right knee posterior horn medial meniscal tear,
2. Lateral meniscal tear.
3. Chondromalacia patella, lateral tibial plateau and synovitis.
Complications: None.
Condition: Stable to the recovery room.

PROCEDURE: The patient was brought to the operating room today for the above-mentioned
procedures, Risks and benefits were discussed with the patient. Informed consent was signed,
no guarantees given, The patient was brought to the operating room and a given a time-out was
performed, the right leg was marked, the patient was given a popliteal saphenous block followed
by an LMA and given 2 g of Ancef, a straight anterlor [steral portal was made under direct
visualization. An anterior medial portal was made. Upon inspection of the medial compartment
of the knee, posterior horn of medial meniscus was visualized. Inner 25% tear was found to be
noted this was debrided with straight biter, shaver, and ArthroCare probe, After this was taken
back to stable meniscal rim, the medial femoral condyle and plateaus revealed some mild
chondromalacia. The anterior and posterior cruciate ligaments were probed and found to be
stable, The lateral meniscus revealed inner 35% tear with concomitant chondral defect along the
tibial plateau grads 3 lesion measuring about 8 mm in diameter. This was stabilized with the
shaver and ArthroCare probe, Attention was paid to the patellofemoral joint, an extensive
synovectomy was performed and after this was debrided, there was a tear noted and
chondromalacia along the trochlea and along the patella itself, after this was stabilized, patellar
tracking was within normal limits. There were no loose bodies. 3-0 Monocry! sutures were then

Patient Name: Falero, Diana

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 108 of 168 PagelD #: 397

   

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, Nj 07631
Tel: 201-871-0010 Fax: 201-871-0016.

_ placed followed by a sterile dressing and the patient was taken to the recovery room in stable
“TX... | a
Thomas A. Scilaris, MCD.
Zyoo.com job: au1s4zezes0s003dz0120

- Dete of Dictation: 03/16/2017
Date of Transcription: 03/47/2017

Patient Name: Falero, Diana

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 109 of 168 PagelD #: 398

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, Nj 07631
Tel: 201-871-0010 Fax: 201-871-0016

REPORT OF OPERATION
Patient Name: Falero, Diana
MRN: 20120
Date of Birth: 02/08/1950
Date of Procedure: 03/16/2017
Date of Dictation: 03/16/2017
Procedure: 1. Right knee arthroscopy.
9. Arthroscopic partial medial meniscectomy.
3. Partial lateral meniscectomy.
4, Chondroplasty of lateral tibial plateau and trochlea, patella
with extensive synovectomy.
Surgean: Thomas A. Scilais, M.D.
Assistant: Richard Cohen, P.A. and Barry Hughes, P.A.
Anesthesiologist: Dy, Boruta.
Type of Anesthesia: Popliteal saphenous block right lower extremity with General
Pre-Op. DX: Right knee medial meniscal tear.
Post-Op. BX: 1, Right knee posterior horn medial meniscal tear.

2. Lateral meniscal tear,

3. Chondromalacia patella, lateral tibial plateau and synovitis.
Complications: None.
Condition: Stable to the recovery room.

PROCEDURE: The patient was brought to the operating room today for the above-mentioned
procedures. Risks and benefits were discussed with the patient. Informed consent was signed,
no guatantees given, The patient was brought to the operating room and a given a time-out was
performed, the right leg was marked, the patient was given a poplitea) saphenous block followed
by an LMA and given 2 g of Ancef, a straight anterior lateral portal was made under direct
visualization, An anterior medial portal was made. Upon inspection of the medial compartment
af the knee, postertor horn of medial meniscus was visualized. Inner 25% tear was found to be
noted this was debrided with straight biter, shaver, and ArthroCare probe, After this was taken
back te stable meniscal rim, the medial femaral condyle and plateaus revenled some mild
chondromalacia, The anterior and posterior cruciate ligaments were probed and found to be
stable, The lateral meniscus revealed inner 35% tear with concomitant chondral defect slong the
tibia! plateau grade 3 lesion measuring about 8 mm in diameter, This was stabilized with the
shaver and ArthroCare probe. Attention was paid to the patcllofemoral joint, an extensive
synovectomy was performed and after this was debrided, there was a tear noted and
chondromatacia along the trochlea and along the patella itself, after this was stabilized, patellar
tracking was within normal limits. There were no loose bodies, 3-0 Monocryl sutures were then

Patient Name: Falero, Diana

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 110 of 168 PagelD #: 399

 

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, Nj 87631
Te): 201-871-0010 Fax: 201-871-0016

placed followed by a sterile dressing and the patient was taken to the recovery room in stable

‘IT .
Thomas A. Scifaris, M.D.

Zy Doc. cor! Jobe: 6818438 256030030020120
Date of Dictation: ON182017
Cate of Transcription ONE72017

Fatient Name: Falero, Diana
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 111 of 168 PagelD #: 400

To. Page 2oftt 2015-10-14 16:52:50 EDT 42056087944 From: Monica Silva

HEALTH EAST
MEDICAL GROUP

688 . MED. 7474
ywrewheathecdsimedtakyroup.com nfo@heakrheasmecicoleroup.com |

 

 

DOS WV/2015

RE: Falero, Mana
GRART #: 20121
DOB: 02/08/1980
BO!}: 0844/2015

Initial Evaluation

HPi: Ms. Falero is a 65-year-old female who was 4 victim of a motor vehicle accidem that
eccurred on May 4, 2015, where while walking a Dominos delivery truck that was parked had
stock trays filled with dough that accidentally fell onte the patient as she was walking by and
knocking her down to the ground. As a direct result of the accident she sustained injuries to her
neck and mid back, low beck, right shoulder, bilateral knees and hips. She was taken to Kings
County Hospital where she was seen, evaluated and later released. Since then she has gone
thraugh comprehensive conservative pain management course including physical therapy with
modalities. She is being seen in the pain office specifically for her neck and back complaints
which have been intractable to these treatments. She presents to the office complaining of & to
9/10 cramping pain in the lower back with dysesthesias that stioot down to the soles of her feet.
Hawever, there is an aching spasmodic component exacerbated by getting out of chairs or
standing for extended periods of time. This is associated with numbness. The pain in the neck is
7 to S/O with dysesthestas that shoot into the shoulders. There is numbness in the bands
laterally exacerbated by lateral rotation and extension. She experiences intermittent episodes of
occipital headaches as well that can occur without any exacerbator or alteviator. Her paat pain
history is significant for degenerative dise disease az well o¢ hemiated nucleus pulposus in the
neck and lower back to which she has been receiving treatment. She also has a history of
fibromyalgia for which she is currently treating.

PAST MEDICAL HISTORY; Significant for hypertension, hypercholesterolemia,
fitromyalgta and osteoarthrills. She also haa a history of bursitis,

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 112 of 168 PagelD #: 401

To: Page Zoft 2015-10-44 46:52:50 ENT 42018087444 Fron: Monica Siva

PAST SURGICAL HISTORY: Significant for foot surgery and tubal ligation.
ALLERGIES: She has no known drug allergies.

MEDICATIONS: Include morphine 60 mg 3 times 8 day, Zoloft, Zocor, amlodipine, —
meloxicam, anid Robaxin.

REVIEW OF SYSTEMS: Per the HPI is significant for pain, limited mobility, tightness,
spasm, paresihesias, and dysesthesias. Negative for nausea, vomiting, fevers, chills, diarrhea,
constipation, bowel or bladder incontinence, chest pain, difficulty breathing and night sweats.
All other systems are negative.

PHYSICAL EXAMINATION: ‘This is a well-developed, well-nourished female appearing her
stated age in no agule respiratory distress. Her head is normocephalic and atraumatic. Her
raucous membranes are moist. Her neck is supple with no obvious masses. Respirations are
non-lebored. Capillary refill is less than 2 seconds. Her abdomen is soft and nontender. She has
a slow and antalgic galt with difficulty getting onte and off of the exam table, Paraspinous
muscle. tenderness is appreciable exquisitely into the cervical, thoracie and lumbosacral spines.
Positive intertrochanteric bursal tenderness is approctable bilaterally. Negative Fuber's. Straight
leg raise is positive bilaterally. The extremity exam is defeered to the orthopedist and her
physiatrist. Decreased triceps tendon reflex on the right, decreased Achilles tendon reflexes
bitaterafly with na signs of atrophy. No costovertebral angle tendemess, No spinous process
tenderness, No pitiformis muscle tenderness. Flexion-of the cervical spine is 30 degrees,
extension {s 10 degrees, tilt to the left is 10 degrecs, tilt to the right is 10 degrees. Ratation is 20
to the left and 15 to the right. Lumbar spine flexion is 20 degrees, extension is 3 degrees, tilt is 5
degrees bilaterally. Straight leg raising is positive bilaterally. 5-/$ motor strength appreciable in
the distal lower extremities. 5-/S motor strength appreciable in the right upper extremity
proximally. She is awake, alert and oriented x3 with a normal affect Facet loading is
appreciable bilaterally.

DIAGNOSTIC STUDIES: She had an MRI of the cervical spine of June 17, 2015 that showed
disc henuation at C3-C4, C4-C5, C5-C6 and C6-C7 with central and foramina! narrowing. MRI
of the lumbosacral spine on June 17, 2015 showed dise hemiations ut LI-L2, L4-L5 and L5-$1
with central and foraminal taxrowing. Diso bulge at L3-L¢. She had EMG NCV of the upper
extremity on OS/O1/2015 thet shows {eft cervical radiculopathy. EMG NCV of the lower
extremity on August 4, 2015 showed bilateral lumbar radiculopathy, left peroneal motor
neuropathy and mild left sural sensory neuropathy.

ASSESSMENT AND PLAN: Msg, Falero is suffering from a cervical radiculopathy, lumbar
radiculopathy, lumbar facet arthropathy among other injuries she sustained from an pecident that
occurred on May 4, 2015. The risks, bencfits and allematives of the care plan were discussed
with the patient. All questions were answered thoroughly and she agreed to proceed with
cervical epidural steroid injection under fluaroscopic guidance and anesthesia. She understands
repeat injection may be required in order to achieve optimal pain control, She will under lumbar
epidural steroid injection for the lumbar radiculopathy as well, Fer management of facet

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 113 of 168 PagelD #: 402
To. Pagedoft11 2018-10-14 168250 EDT 72016067144 From: Monica Silva

arthropathy, she agreed to proceed with medial branch nerve block, Should she have a positive

- medial branch nerve block, she will be a candidate for medial branch nerve radiofrequency
abiction, She vill follow up with her physlatrist regarding the extremity complaints. She will
also continue with her conservative management while undergoing these treatments, She will
return to the office following the procedure, but understands that should her symploms worsen or
her condition changes in anyway, she could return to the office sooner.

This document was electronically signed by Anson Moise4 on 10/12/2015 413044 PM Anson
Moise, M.D.

ZyPrgcogen jobd: C4SAHIDITNENAD
Dat of Dictation: 1012015
tate of Transcription: 1002/2015

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 114 of 168 PagelD #: 403

MEDICAL GROUP
888. MED. 7474 |

www. healtheastmedicaigroup.com info@healtheastmedicalgroup.com

 

DOS:03/17/2016

RE: Falero, Diana
CHART #: 20121
DOB: 02/08/1950
DOI: 05/04/2015

Follow Up Evaluation

HPI: Ms. Falero has been treating in the pain office for cervical radiculopathy, lumbar
radiculopathy, lumbar facet syndrome, and myofascial pain syndrome she developed from an
accident that occurred on May 4, 2015. We have been awaiting proceeding with pain
management interventions, particularly epidural injections and nerve blocks. Unfortunately, she
has been unable to get these procedures verified and authorized and in the meantime continues to
complain of 7 to 8 out of 10 pain in the neck and 8 to 9 out of 10 pain in the lower back which is
unchanged from previous visit. It is associated with dysesthesias into the shoulders coming from
the neck as well as pain that shoots down into the soles of bilateral feet coming from her lower
back.

PHYSICAL EXAMINATION: The extremity exam is deferred to her treating physician. Slow
and antalgic gait, difficultly getting onto and off the exam table. Paraspinous muscle tenderness
is appreciable in cervical, thoracic, and lumbar regions as well as trigger points appreciable in
bilateral trapezius muscles. Straight leg raise positive bilaterally. Decreased triceps tendon
reflex on the right. Decreased Achilles tendon reflexes bilaterally. Facet loading is appreciable
bilaterally. Straight leg raise is positive bilaterally. Cervical flexion is 30 degrees, extension 10
degrees. Lumbar flexion is 20 degrees, extension 5 degrees, tilt and rotation 5 degrees.

ASSESSMENT AND PLAN: We continue to await authorization to proceed with medically
necessary cervical epidural injections, lumbar epidural injections, as well as diagnostic medial
branch nerve blocks. In the meantime, she will continue with physical therapy and medication
previously prescribed. She will return to the office in 10 to 12 weeks; however, she understands
that should her symptoms worsen or her condition change or we obtain approval for these
medically necessary procedures, she could return to the office sooner.

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 115 of 168 PagelD #: 404

This document was electronically signed by Anson Moise4 on 3/23/2016 9:35:51 AM Anson
Moise, M.D.

ZyDoc.cam job#: 65810792645 1987100
Date of Dictation: 03/17/2016
Tate of Franseription: 03/18/2016

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 116 of 168 PagelD #: 405

HEALTH EAST

MEDICAL GROUP

888. MED. TATA

www.healtheastmedicalgroup.com info@nealtheastmedicaigroup,com

 

 

 

DOS:07/14/2016

RE: Falero, Diana
CHART #: 20121
DOB: 02/08/1950
DOI: 05/04/2015

Follow Up Evaluation
HPI: Ms. Falero has been treating in the pain office for cervical radiculopathy, lumbar
radiculopathy, facet syndrome, and myofascial pain syndrome, which developed from an
accident that occurred on May 4, 2015. She has undergone trigger point injections with Dr.
Kaplan, which provided benefit in spasmodic components of her pain all being transient. She
continues to complain of pain in the neck, it was radicular in nature with dysesthesia into the
shoulders as well as low back pain with numbness and burning into the soles of the feet.

PHYSICAL EXAMINATION: The extremity exam is deferred to her physiatrist. She has a
Slow and antalgic gait requiring a cane to assist with ambulation. It is difficulty getting onto and
off the exam table. Paraspinous muscle tenderness is appreciable on the cervical, thoracic, and
lumbar regions with trigger point. Straight leg raising is positive bilaterally. Decreased triceps
tendon on the right, Decreased Achilles tendon reflex bilaterally. Facet loading is appreciable
bilaterally. Cervical flexion is 35. Extension is 12, Tilt is 20 degrees bilaterally. Rotation is 30
degrees to the left and 40 degrees to the right. Lumbar flexion is 30 degrees. Extension is 10.
Tilt and rotation are 10 degrees bilaterally.

ASSESSMENT AND PLAN: We will start pain management interventions particularly cervical
and lumbar epidural steroid injection under fluoroscopic guidance and anesthesia. She
understands repeat injection maybe required in order to achieve optimal pain control. She will
return to the office following the procedure, but understands that should her symptoms worsen or
her condition changes in anyway, she could return to the office sooner. She reports that she is
currently utilizing Morphine 60 mg three times a day. She was advised to consider a weaning
protocol to discuss with the treating physician who is prescribing the pain mediations. She will
discuss with the physician and we will further discuss and followup.
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 117 of 168 PagelD #: 406

This document was electronically signed by Anson Moise4 on 7/20/2016 8:21:13 AM Anson
Moise, M.D.

ZyDoc.com jobs: 666704 26500895140
Date of Diclation: 07/13/2016
Date of Transeriptiom: 07/14/2016

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 118 of 168 PagelD #: 407

    

JHEAIL WH /EAST

(CHEB CAC GROUP
WA .MED , 7474 *

www. healthigasimedicaigroup, com infjo@healthwasimedicolgroup.com

DOS: 12/01/2016

RE: Falero, Diana
CHART #: 20121
DOB: 02/08/1950
BO!: 05/04/2015

Follow Up Evaluation

HP|; Ms. Falero has been treating in the pain office for cervical and lumbar radiculopathy and
facet syndrome which had been intractable to conservative management and result of injury from
May 4, 2014 and has been intractable fo conservative management. She has been responsive to
pain management injection that she underwent a cervical and caudal epidural steroid injection on
November {f, 2016 and October 28, 2016 respectively, She reports greater than 90% relief in
both aching and spasmodic pain and dysesthesia and numbness in both the neck and back since
the injection,

PHYSICAL EXAMINATION: The oxtremity exam is deferred. She has slow and untalgic gait
requiring a cane to assist with ambulation. Spurling sign is positive. Cervical flexion is 50
degrees, Flexion is 50 degrees. ‘Tilt is 30 degrees bilaterally. Rotation is 60 degrees to the lef
and 50 degrees to the right. Lumbar-flexion is 40 degrees, Extension is 12 degrees. Tilt and
rotation are 10 and 12 degrees bilaterally respectively. Decreased triceps tendon reflex on the
tight. .

ASSESSMENT AND PLAN: We will continue with intervention by repeating cervical and
caudal epidural steroid injection. She will follow ‘with her physiatrist regarding extremity
complaints. She will retum to the office following the procedure, but understands that should
her symptonus worsen or her condition changes in anyway, she could return to the office sooner,

This document was electronically signed by Anson Maised on 12/11/2016 12:18:53 AM Anson

Moise, M.D.

ZyDoc.com job, 6757475265591 7500
Dale of Dictaion: 12/01/2016

Dale of Transcription: 12/02/2016

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 119 of 168 PagelD #: 408

 

ie aiwi East
(Ue 5 rCAL © OUP

Sr MED ..7474

wwwihealtheasimedicalgroup.com info@heathzastmecicaigroup.com

DOS: 01/12/2017

RE: Falero, Diana
CHART #: 20121
DOB: 02/08/1950
DO: 05/04/2015

Follow Up Evaluation

HPI: Mrs. Falero has been treated in the Pain Management Clinic for cervical and lumbar spine
radiculopathy and facet syndrome which has been intractable to conservative management,
Recently, she has received caudal injection on December 28, 2016 and had 90% relief for about 2
weeks, pain retumed a week ago after she tried to do some house chores and which included
some bending, The patient is also scheduled for cervical epidural injections on January 16, 2017
and today her pain level for the back is at 4 and the neck remains at 4 us well.

PHYSICAL EXAMINATION: Lumbar physical exam, the,patient ambulates with cane with
antalpic gait. Neck exam, decreased flexion and lateral rotation, laicral bending 0-10 with pain,
positive Spurling bilaterally. Lumbar flexion 0 to 20 with pain and extension 0 to 10 with pain.
Lateral bending on lumbar is 0 to 10 degrees with pain bilaterally.

ASSESSMENT AND PLAN: Will continue.cervical epidural injection scheduled for January
16, 2017 and for lumbar will continue with physical therapy and will start with medial branch
block diagnostic to assess for RFA. The patient may continue fellow up with her orthapedist
regarding right knee pain. She may follow up with this office in two weeks after cervical
epidural injection. We will also request for medial branch black diagnostic block. The patient
may retum to office sooner if condition worsens,

This document was electronically signed by Roderick James on 1/27/2017 12:52:45 AM
Roderick James, P.A.
Anson Moise, M.D.

ZyDor.pom jobd; 678206626576 1251020121
Dute of Rigtotion, GY/12/2017
Date of Transcription: OULSQ0EF

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 120 of 168 PagelD #: 409

 

(HEAL WH [EAST

ay a ROU P

 

888 . MED . 7474

www heaitheasimecdicalgroup.com info@neattheaswmedicalgroup.com

DOS: 02/16/2017

RE: Falera, Diana
CHART #: 20121
DOB: 02/08/1950
DOL 05/04/2015

Follow Up Evaluation

 

HPI: Ms. Falero kas been treated in the Pain Management Clinic for cervical and lumbar
radiculopathy and facet syndrome, which has been intractable to conservative management.
Recently, she has received mediul branch block diagnostic at L4, Si and states that she has been
pain free since the injection. The patient statcs a mild trapezius pain bilaterally, Pain seale for
low back is 5/10 and neck is 5/10, |

PHYSICAL EXAMINATION: Lumbar Exam: Tenderness over lumbar spine. The patient
ambulates with a cane and has antalgic gait. Fiexion 0 to 30 degrees with pain. Lateral bending
0 to 10 deprecs with pain bilaterally. Lateral rotation 0 to 30 degrees bilaterally, Deep tendon
reflexes 2+. Negalive straight leg raise. Cervical Exam: C-spine nontender. Negative
Spurling’s. Flexion 0 to 40. Extension 0 to 20. Lateral rotation 0 to 40 bilaterally. Negative
Spurling’s.

ASSESSMENT AND PLAN: We will request to begin physical therapy. For lumbar
radiculopathy, given the positive medial branch block diagnostic L4, $1, we will proceed with
medial branch block confirmatory at L4, $1. The patient may follow up on scheduled
appointment or earlier if symptoms become worse,

This document was electronically signed by Roderick James on 2/24/2017 11:55:52 AM
Roderick James, BA.
Anton Moise, M.D. l

ZyDoc.com fob#! 680334726541 521d 15064
Date of Dictation: OV LG/2017
Date of Transcription, 02172017

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 121 of 168 PagelD #: 410

HEALTH BAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

PATIENT NAME: Faleso, Diana
CHART NO.: 20121

OFFICE CHART NO.:

DATE OF SURGERY: 02/24/2017

PREOPERATIVE DIAGNOSIS; Lumbar facet Syndrome
POSTOPERATIVE DIAGNOSIS: Same

PROCEDURE; Confirmatory Lumbar Medial Branch Nerve Blocks under fluoroscopic
guidance. i .

LEVEL: L4-L5, L5-S1 Bilateral
SURGEON: Anson M. Moise, M.D.
ANESTHESIOLOGIST: Colby Davis, M.D.

PROCEDURE NOTE: The above coted patient has been seen and has 4 positive history and
physical exam. The above noted diagnoses have been established and the patient has failed basic
non-invasive conservative treatment..The different options both non-surgical/surgical and risks
benefits have been explained in simple layrnen’s terms to the patient including complications
such as bleeding, allergic reaction, infection and other complications up to and including death.
Informed consent was obtained after the risks, benefits, and alternatives explained to the patient.

Patient was brought to the procedure room and placed in the prone position, Standard ASA
ynonitors were then applied, Confirmation of the procedure was obtained from the patient. The
skin overlying the area to be injected was cleaned ina sterile fashion. Sterile drape was placed
around the arca te be injected. The overlying skin was anesthetized with 1 % Lidocaine and
0.25% bupivacaine using 25G 5/8" needle. The level to be accessed was identified under
fluoroscopy. Under fluoroscopic guidance in the oblique view, 8 22G 5 inch spinal needle
advanced to the junction of the transverse process and superior articulating process at the above
mentioned levels, Proper needle placement was confirmed in the AP and lateral view. After
negative aspiration, 1 cc of a combination of 0.25% bupivacaine along with 86mg of
methylprednisolone injected at each level mentioned, The patient talerated procedure well, The
procedure was then repeated on the other side.

A&Ox3, VSS, discharged in good & stable condition.

Complications: None

Patient Name; Falera, Diana
Page | of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 122 of 168 PagelD #: 411

HEALTH EAST AMBULATORY SURGICAL CENTER
54 SOUTH DEAN STREET
ENGLEWOOD, NJ 07631
Tel: 201-871-0010 Fax: 201-871-0016

This document was electronically signed by Anson Moise on 3/13/2017 1:38:25 PM
Anson M. Moise, M.D.

ZyDoc,com job#: 68084682659548 1td2012Z1
Date of Dictation: 02/24/2017
Date of Transcription: 02/25/2017

Patient Name: Falero, Diana
Page 2 of 2

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 123 of 168 PagelD #: 412

PHYSICAL THERAPY DAILY NOTES

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 124 of 168 PagelD #: 413

Margaret Zakhary, RPA-C
Certified Physician Assistant
NCCPA

Spine & Orthopaedic - Rehab Center, P.C.

Charles A. Kaplan, M.D. Christopher Kyriakides, D.O "Fhomas Scilaris, M.D. Debra Ibrahim, DO.
Boaed Cectified - ABPMR. E.AA, PM&R Orthopaedic Surgery Board Ceruufied - ABPMR
Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D.C.
Board Certified - ABPMR
Interventional Spine

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

05/21/15:

Patient came in for a formalized physical therapy initial evaluation.

S: Patient came in today for physical therapy treatment. She reports pain and stiffness in her
neck, lower back, both shoulders, both hips, both knees and both ankles.

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A; Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

05/28/15:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

05/29/15:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities; moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 125 of 168 PagelD #: 414

Spine & Orthopaedic - Rehab Center, P.C.

Maggaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriqkides, DLO Thomas Scilaris, M.D, Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Cestified . ABPMR
NCCPA Board Certified — ABPMR Board Certified, ABOS

Christine Pfisterer, D.O.
Board Certified - ABPMR.
[nterventional Spine

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

06/05/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A; Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities; moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/06/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/10/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/12/15:

S: Patient came in today for physical therapy treatment -

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
mneasurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P; Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/19/15:
S: Patient came in today for physical therapy treatment

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 126 of 168 PagelD #: 415

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Chri Kyriakid: ‘Thomas Scilaris, M.D. Debra Ibrahim, D,C.
Certihed Physician Assistant Beard Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NccPaA Board Certified - ABPMR Board Certified, ABOS

Chnstine Pfisterer, D.O,
Board Certified - ABPMR
Interventional Spine

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/20/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/24/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

06/26/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 127 of 168 PagelD #: 416

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriatides, DO ‘Thomas Scilaris, M.D. Debra Ibrahim, 0.0.
Certified Physician Assistant Boasd Certified -ABPMR F.AA., PM&R Osthopaedic Surgery Board Certified ~ ABPMR
NCCPA Board Certified ~- ABPMR Board Certified, ABOS

Chastine Pfisterer, D.O.
Board Certified - ABPMR
Interventional Spine

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

O7/OL/15;

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

OV/O7/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

07/09/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

07/16/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

07/22/15:
S: Patient came in today for physical therapy treatment

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 128 of 168 PagelD #: 417

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified. ABPMR FAA, PM&R Orthopaedic Surpery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Chaistine Pfisterer, B,O,
Boned Certified - ABPMR
Jnterventional Spine

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy. |
P: Patient’s treatment plan included the following procedures and modalities: moist heat, |
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

 

 

07/24/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P; Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

07/29/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

07/31/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P; Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 129 of 168 PagelD #: 418

Margaret Zakhary, RPA-C
Certified Physician Assistant
NCCPA

Spine & Orthopaedic - Rehab Center, P.C.

Charles A. Kaplan, M.D, Chrisiopher Kyriakides, D.O Thomas Scilaris, MD. Debra Ibrahim, D,O.
Board Certified ~ ABPMR. FAA, PM&R Orthopaedic Surgery Board Certified -- ABPMR.
Board Certified — ABPMR Board Certified, ABOS

Christine Pfisterer, D.O.
Board Certified — ABPMR
Interventional Spine

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

08/06/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

O8/T 1/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

08/13/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

08/18/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 130 of 168 PagelD #: 419

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, Christopher Kyriakides, D.O ‘Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physiciass Assistant Board Certified -- ABPMR F.A.A., PM&R Orthopaedic Surgery Board Certified . ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D.O.
Board Certified -- ABPMR
Interventional Spine

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

09/10/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities; moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

09/12/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

09/15/15:

S: Patient came in today for physical therapy treatment

O;: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

09/18/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

09/22/15:
S: Patient came in today for physical therapy treatment

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 131 of 168 PagelD #: 420

 

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaptan, M.D. Christopher Kyriakides, D.O ‘Thomas Scilaris, M.D, Debra lbrahim, D.O,
Certified Physician Assistant Board Certified ~ ABPMR. F.AA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Chastine Pfisterer, D.O.
Board Cestifed - ABPMR
Interventional Spine

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with ne pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

09/25/15;

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 132 of 168 PagelD #: 421

Spine & Orthopaedic - Rehab Center, P.C.

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyrigkides, D.O ‘Thomas Scilaris, M.D. Debra Ibrahim, D.0.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR.
NCCPA Board Certified - ABPMR Board Certified, ABOS

Christine Pfisterer, D.O.
Board Certified - ABPMR.
interventional Spine

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

10/02/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

10/14/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

10/16/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

10/22/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 133 of 168 PagelD #: 422 |

Spine & Orthopaedic - Rehab Center, P.C.

 

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. hrist Kyriakides, D Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

 

Christine Pfisterer, D.O.
Board Certified - ABPMR
Interventional Spine

10/24/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

10/27/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measuremenis.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

10/30/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 134 of 168 PagelD #: 423

Sane é & DatHoraepic |

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, DO Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified . ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS
Christine Pfisterer, D.O, Gianni Persich - DPM
Board Certified -- ABPMR Board Certified - ARMSP
Interventional Spine Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

11/03/15:

S; Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

11/05/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

11/13/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

54 South Dean Street 100A Livingston Street
Englewoed NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-859-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 135 of 168 PagelD #: 424

“Sane é € DrtHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D,O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Oxthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS
Christine Pfisterer, D.C. Gianni Persich - DPM
Board Certified - ABPMR Board Cestified - ABMSP
Intecventional Spine Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

12/18/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

12/23/15:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

12/30/15:

S: Patient came in today for physical therapy treatment

QO: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, ultrasound, and therapeutic exercises, as tolerated

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6933 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 136 of 168 PagelD #: 425

Sane & Q DrarHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra fbrahim, D.O,
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Osthopaedic Surgery Board Certified . ABPMR.
NCCPA Board Certified - ABPMR Board Certified, ABOS
Christine Pfisterer, D.O. Gianni Persich - DPM
Board Certified - ABPMR Board Certified - ABMSP
Interventional Spine Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

01/08/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

O1/15/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for cornplete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

01/22/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient's treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

01/29/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements

A: Patient tolerated the treatment well with no c/o pain after physical therapy,

54 South Dean Street 100A Livingston Street
Englewood N}. 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 137 of 168 PagelD #: 426

Sane & f DratHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, bo Kyriaki Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified .. ABPMR
NCCPA Board Certified — ABPMR. Board Certified, ABOS
Chaistine Pfisterer, DLO. Gianni Persich ~ DPM
Board Certified - ABPMR. Board Certified - ABMSP
Interventional Spine Foot & Ankle Surgery

P: Patient’s treatment plan included the following procedures and modalities: cold pack,
electrical stimulation, and therapeutic exercises, as tolerated.

54 South Dean Street LO0A Livingston Street

Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 

 

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 138 of 168 PagelD #: 427

Sone é & JDarHoraepic

REHABILITATION CENTER

Margaret Zathary, RPA-C Charles A. Kapian, M.D. Christopher Kyriakides, D,O Thomas Scilaris, M.D. Debra [brahim, D.O,
Certified Physician Assistant Board Certified - ABPMR BAA, PM&R Orthopaedic Surgery Board Certifted — ABPMR,
NCCPA Board Certified - ABPMR Board Certified, ABOS
Christine Pfisterer, D.0. Gianni Persich - DPM
Board Certified - ABPMR Board Cestified - ABMSP
Interventional Spine Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

02/05/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

02/12/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

02/19/16:

S: Patient came in today for physical therapy treatment

QO: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

54 South Dean Street LO0A Livingston Street
Englewood Nj 07631 Brooklyn NY 11204
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 139 of 168 PagelD #: 428

 

Sane é & DrerHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Chartes A. Kaplan, M.D, Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D,O,
Certified Physician Assistant Board Certified - ABPMR F.A.A., PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certified - ABMSP
Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

03/04/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

03/11/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

03/18/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A; Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

03/25/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A; Patient tolerated the treatment well with no pain from physical therapy.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 140 of 168 PagelD #: 429

Sane é & DeatHorpaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charies A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Fbrahim, D.O,
Certified Physician Assistant Board Certified - ABPMR F.A.A., PM&R Orthopaedic Surgery Board Certified - ABPMR.
NCCPA Board Certified . ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certified - ABMSP
Foot & Ankle Surgery

P: Patient’s treatment plan inchided the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

54 South Dean Street ' LOOA Livingston Street

Englewood N] 07631 Brooldyn NY 11201
T: 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 141 of 168 PagelD #: 430

“Sane ¢ & JretHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, MD. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified -- ABPMR F.A.A, PM&R Orthopaedic Surgery Board Certified -ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gtanni Persich - DPM
Board Certified - ABMSP
Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

04/01/16;

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

04/08/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

04/15/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain-from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

54 South Dean Street LOOA Livingston Street
Engiewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 142 of 168 PagelD #: 431

Sane é & JarHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charies A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified — ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified . ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Cestified - ABMSP
Foot & Ankle Surgery

 

 

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

05/06/16:

S: Patient came in today for physical therapy treatment

QO: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

05/13/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

05/20/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

05/25/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 143 of 168 PagelD #: 432

“Sane ¢ & Dearnorarpic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scifaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified — ABPMR FAA, PM&R Orthopaedic Surgery Board Certified ~ ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Certified - ABMSP
Foot & Ankle Surgery

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

100A Livingston Street
Brooklyn NY 11201
718-852-4300 F: 718-859-4265

54 South Dean Street
Englewood Nj 07631
T: 201-871-4000 F: 201-608-6938

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 144 of 168 PagelD #: 433

“Sane é & DrtHoPAEDIc

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra tbrahim, D,O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery Board Certified - ABPMR.
NCCPA Board Certified -— ABPMR Board Certified, ABOS

Gianni Persich - DPM
Board Cestified - ABMSP
Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

06/10/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete obj ective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-952-4360 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 145 of 168 PagelD #: 434

 

Sane & & DatHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, 0.0 Thomas Scilaris, M.D. Debra [brahim, D.O,
Certified Physician Assistant Board Certified - ABPMR F.AA, PM&R Orthopaedic Surgery Board Certifted - ABPMR |
NCCPA Board Certified - ABPMR Board Certified, ABOS

 

Gianni Persich ~ DPM
Board Certified - ABMSP
Foot & Ankle Surgery

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

07/15/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

07/22/16;

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, and therapeutic exercises, as tolerated

07/29/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated.

54 South Dean Street 100A Livingston Street
Englewoad NJ 07631 Brooklyn N¥ 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 146 of 168 PagelD #: 435

Sane & & JDearHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D, Debra Ibrahim, D.O,
Certified Physician: Assistant Board Certified - ABPMR RAA, PM&R Orthopaedic Surgery Board Certified - ABPMR.
NCCPA Board Certified - ABPMR Board Certified, ABOS

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

08/05/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements,

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated

08/12/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated

08/19/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities and therapeutic exercises, as tolerated.

08/26/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities and therapeutic exercises, as tolerated.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn N¥ 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 147 of 168 PagelD #: 436

Sane é K  erHopaepic

REHABILITATION CENTER

 

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O ‘Thomas Scilaris, M.D. Debra Ibrahim, D.C.
Certified Physician Assistant Board Certified — ABPMR F.AA, PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified - ABPMR Board Certified, ABOS

 

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

09/02/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical therapy Initial evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no pain from physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated

09/09/16: .

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities and therapeutic exercises, as tolerated.

09/16/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements.

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities and therapeutic exercises, as tolerated.

09/23/16:

S: Patient came in today for physical therapy treatment

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated.

54 South Dean Street LOOA Livingston Street
Englewood Nj} 07631 Brooklyn NY 11201
T; 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 148 of 168 PagelD #: 437

Sane & & JrtHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O,
Cextified Physician Assistant Board Certified - ABPMR. F.A.A., PM&R Orthopaedic Surgery Board Certified - ABPMR
NCCPA Board Certified —- ABPMR Board Certified, ABOS
09/30/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stinvulation, therapeutic functional activities, and therapeutic exercises, as tolerated.

54 South Dean Street 100A Livingston Street
Englewood N] 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 149 of 168 PagelD #: 438

“Some & & DearHoraepic

REHABILITATION CENTER

 

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D. Debra Ibrahim, D.O.
Certified Physician Assistant Board Certified - ABPMR FAA, PM&R Orthopuedic Surgery Board Certified - ABPMR

NCCPA Board Certified — ABPMR. Board Certified, ABOS |

PHYSICAL MEDICINE DAILY NOTES

RE: FALERO, DIANA

10/07/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated.

10/14/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated.

10/21/16:

S: Patient came in today for physical therapy treatment.

O: Please refer to the Physical Therapy Initial Evaluation for complete objective findings and
measurements

A: Patient tolerated the treatment well with no c/o pain after physical therapy.

P: Patient’s treatment plan included the following procedures and modalities: moist heat,
electrical stimulation, therapeutic functional activities, and therapeutic exercises, as tolerated.

54 South Dean Street 100A Livingston Street
Englewood N] 07631 Brooklyn NY 11261
T: 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 150 of 168 PagelD #: 439

Sane & & DratHoraevic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. hr Kyriakid Thomas Scilaria, M.D.
Certified Physician Assistant Board Certified - ABPMR. PAA, PM&R Orthopaedic Surgery
NCCPA Board Certified . ABPMR Board Certified, ABOS

PHYSICAL THERAPY DAILY NOTES

RE: FALERO, DIANA

11/04/16:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, tightness, and stiffness on
her neck and both knees.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities, as tolerated.

Noted: LOM on both knees.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

11/18/16:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and both knees.

©: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities, as tolerated.

Noted: pain with prolonged standing and walking.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn N¥ 11201
T; 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 151 of 168 PagelD #: 440

Sseme é & DratHoraevic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. hristopher Kyiaki Thomas Scilaris, M.D.
Certified Physician Assistant Board Cestified - ABPMR. F.AA, PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS

PHYSICAL THERAPY DAILY NOTES
RE: FALERO, DIANA

12/02/16:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh.

QO: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: painful AROM on L Sh.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

12/12/16:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
Patient is s/p Left knee surgery on December 6, 2016.

Q: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

12/14/16:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

12/16/16:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities
Noted: no new changes noted
A: Patient tolerated the treatment well before, during, and after physical therapy treatment.
54 South Dean Street 1004 Livingston Street

Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 152 of 168 PagelD #: 441

Sane é © DatHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D, hastopher Kyriakide Thomas Scitaris, M.D.
Certified Physician Assistastt Board Certified - ABPMR FAA, PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS

P; Continue with the
current treatment plan.

 

 

12/19/16:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

12/21/16:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P; Continue with the current treatment plan.

12/23/16:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

12/27/16:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 153 of 168 PagelD #: 442

See é & DrtHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, MD,
Certified Physician Assistant Board Certified . ABPMR PAA, PM&R Orthopaedic Surgery
NCCPA Board Certihed - ABPMR Board Certified, ABOS
Noted: no new

changes noted
A: Patient tolerated the treatment well before, during, and after physical therapy treatment.
P: Continue with the current treatment plan.

12/29/16:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O; Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

12/30/16:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on
lowerback and left knee.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4060 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 154 of 168 PagelD #: 443

Sane é & DrrHorarpic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A, Kaplan, M.D. Christopher Kyriakides, D.O Thomas Scilaris, M.D,
Certified Physician Assistant Board Certified - ABPMR F.A.A,, PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS

PHYSICAL THERAPY DAILY NOTES

RE: FALERO, DIANA

01/03/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: painful AROM on L Sh.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/05/17:

S: Patient came in today for physical therapy treatment, Pt. still c/o pain, and soreness on LSh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/06/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
QO: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/09/17:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
©: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.
Noted: no new changes noted.
A: Patient tolerated the treatment well before, during, and after physical therapy treatment.
P: Continue with the current treatment plan.
54 South Dean Street 100A Livingston Street

Englewood Nj 07631 Brooklyn NY 14201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 155 of 168 PagelD #: 444

Sane é & JrrHopaepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. hristopher Kyriakides, D. Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified — ABPMR. FAA, PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS
O/11/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

OL/43/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

O1/18/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
Q: Treatment procedures and modalities; moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/19/17:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 10GA Livingston Street
Englewood N] 07631 Brooklyn N¥ 11201
T: 201-871-4060 F: 201-608-6939 T:. 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 156 of 168 PagelD #: 445

oSeme & & DeatHoraepic

REHABILITATION CENTER

Margaret Zakhary, RPA-C Chartes A. Kaplan, M.D. Christopher Kyriakides, DLO ‘Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified -- ABPMR FAA, PM&R Orthopaedic Susgery
NCCPA Board Certified - ABPMR Board Certified, ABOS
01/20/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/23/17:

S: Patient came in today for physical therapy treatment, Pt. still c/o pain, and soreness on L Sh.
QO: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/25/17:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/27/17:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 157 of 168 PagelD #: 446

Sane é  DrtHoPAEDIC

REHABILIFATION CENTER

Margaret Zakhary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakides, D.O "Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified - ABPMR F.A.A., PM&R Orthopaedic Surgery
NCCPA Board Cestified - ABPMR Board Certified, ABOS
01/30/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

01/31/17:

§: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh,
QO: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F; 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 158 of 168 PagelD #: 447

Sane & & DrarHoraepic

REHABILITATION CENTER

Margatet Zakhary, RPA-C Charles A. Kaplan, M.D. hristopher Kyriakides, D Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified - ABPMR. FAA, PM&R Orthopaedic Surgery
NCCPA Board Certified . ABPMR Board Certified, ABOS

PHYSICAL THERAPY DAILY NOTES

RE: FALERO, DIANA

02/06/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh.

O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted; painful AROM on L Sh.

A: Patient tolerated the treatment well before, during, and afler physical therapy treatment.

P: Continue with the current treatment plan.

02/14/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: painful AROM on L Sh.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

02/17/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 159 of 168 PagelD #: 448

“Sane é € DrtHoPpaepic

REHABILITATION CENTER

Margaret Zalchary, RPA-C Charles A. Kaplan, M.D. Christopher Kyriakiges, D.O Thomas Scilaris, M.D.
Certified Physician Assistant Board Certified — ABPMR FAA, PM&R Orthopaedic Surgery
NCCPA Board Certified - ABPMR Board Certified, ABOS
02/22/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
QO: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

02/23/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh.
O: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

02/27/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain on her neck

©: Treatment procedures and modalities: moist heat, therapeutic exercises, and therapeutic
functional activities.

Noted: no new changes noted

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 261-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 160 of 168 PagelD #: 449

Sane & & DrearHorpaepic

REHABILITATION CENTER

PHYSICAL THERAPY DAILY NOTES

RE: FALERO, DIANA

04/04/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

04/06/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

04/12/17:
S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street LOOA Livingston Street
Englewood N} 07631 Brooklyn NY 11201
T. 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 161 of 168 PagelD #: 450

Sane ¢ € DatHoraepic

REHABILITATION CENTER

04/19/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

Q: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatrnent.

P: Continue with the current treatment plan.

04/21/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

04/25/17:
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh

and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

04/28/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, ultrasound,
therapeutic exercises, and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 162 of 168 PagelD #: 451

Sane é & JrtHopaepic

REHABILITATION CENTER

PHYSICAL THERAPY DAILY NOTES

RE: FALERO, DIANA

05/02/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

05/05/17:

: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

05/09/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

05/12/17:
S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.
QO: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.
Noted: full ROM on left knee.
A: Patient tolerated the treatment well before, during, and after physical therapy treatment.
P: Continue with the current treatment plan.
54 South Dean Street 100A Livingston Street

Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 163 of 168 PagelD #: 452

Sane é & DearHopaepic

REHABILITATION CENTER

OS/16/17:

S: Patient came in today for physical therapy treatment. Pt. c/o pain, and soreness on L Sh and
left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

05/18/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

05/22/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O:; Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

05/26/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 164 of 168 PagelD #: 453

Sane ¢é & DatHoraepic

REHABILITATION CENTER

PHYSICAL THERAPY DAILY NOTES
RE: FALERO, DIANA

06/01/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

06/02/17:
S: Patient came in today for physical therapy treatment. Pt, still c/o pain, and soreness on L Sh

and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic EXEIciseEs,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

06/06/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

06/09/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

54 South Dean Street 100A Livingston Street
Englewood Nj 07631 Brooklyn NY 14201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 165 of 168 PagelD #: 454

Sane é & DratHopaepic

REHABILITATION CENTER

P: Continue with the current treatment plan.

06/12/17:

S: Patient came in today for physical therapy treatment, Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

06/23/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

06/30/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
Tt: 201-871-4000 F: 201-608-6938 T: 719-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 166 of 168 PagelD #: 455

“Sane é & DetHopaepic

REHABILITATION CENTER

PHYSICAL THERAPY DAILY NOTES
RE: FALERO, DIANA

07/06/17:

S: Patient came in today for physical therapy treatment. Pt still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

O7/14/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

O7/21/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee,

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

07/27/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

OQ: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 167 of 168 PagelD #: 456
<Srine ¢  DratHoraepic
REHABILITATION CENTER

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street

Englewood Nj 07631 Brooklyn NY 11201
T: 201-871-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
Case 1:17-cv-00151-KAM-LB Document 22-5 Filed 10/09/18 Page 168 of 168 PagelD #: 457

See é & DratHoraepic

REHABILITATION CENTER

PHYSICAL THERAPY DAILY NOTES
RE: FALERO, DIANA

08/03/17:

S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L 3h
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

08/11/17:

S: Patient came in today for physical therapy treatment. Pt, still c/o pain, and soreness on L Sh
and ieft knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

08/18/17.
S: Patient came in today for physical therapy treatment. Pt. still c/o pain, and soreness on L Sh
and left knee.

O: Treatment procedures and modalities: moist heat, electrical stimulation, therapeutic exercises,
and therapeutic functional activities.

Noted: full ROM on left knee.

A: Patient tolerated the treatment well before, during, and after physical therapy treatment.

P: Continue with the current treatment plan.

54 South Dean Street 100A Livingston Street
Englewood NJ 07631 Brooklyn NY 11201
T: 201-874-4000 F: 201-608-6938 T: 718-852-4300 F: 718-858-4265

 
